Exhibit 10.1

 

COLLABORATION, LICENSE and PURCHASE AGREEMENT

 

BETWEEN

 

GENZYME CORPORATION

 

AND

 

EXACT SCIENCES CORPORATION

 

--------------------------------------------------------------------------------

 

Dated as of January 27, 2009

 

--------------------------------------------------------------------------------

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article 1

Definitions

1

 

 

 

Article 2

Sale and Purchase

9

 

 

 

2.1

Purchased Assets

9

 

 

 

2.2

Consideration

10

 

 

 

2.3

Assumed and Retained Liabilities

10

 

 

 

Article 3

Licenses and Other Rights

11

 

 

 

3.1

License to Genzyme under Retained Patent Rights

11

 

 

 

3.2

License to Genzyme under EXACT Licensed Improvements and Joint Collaboration
Technology

11

 

 

 

3.3

Option to License Additional EXACT Technology

12

 

 

 

3.4

License to EXACT under Transferred Technology, Genzyme Licensed Improvements and
Joint Collaboration Technology

13

 

 

 

3.5

Sublicensing

13

 

 

 

3.6

Use of Technology

14

 

 

 

3.7

Termination of License Rights

14

 

 

 

3.8

Rights in Bankruptcy

14

 

 

 

Article 4

Collaboration

15

 

 

 

4.1

Joint Advisory Committee

15

 

 

 

4.2

Committee Meetings and Activities

15

 

 

 

4.3

Termination of the Collaboration Period

16

 

 

 

Article 5

Closing

16

 

 

 

5.1

Closing

16

 

 

 

5.2

Deliverables

16

 

 

 

5.3

Post-Closing

17

 

 

 

Article 6

Representations and Warranties of EXACT

17

 

 

 

6.1

Organization

17

 

 

 

6.2

Power and Authorization

17

 

 

 

6.3

Authorization of Governmental Authorities

18

 

 

 

6.4

Noncontravention

18

 

 

 

6.5

Absence of Liabilities

18

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

i

--------------------------------------------------------------------------------


 

6.6

Absence of Certain Developments

18

 

 

 

6.7

Assets

18

 

 

 

6.8

Intellectual Property Rights

19

 

 

 

6.9

Government Authorizations and Registrations

21

 

 

 

6.10

Legal Compliance

21

 

 

 

6.11

Contracts

21

 

 

 

6.12

Litigation; Governmental Orders

22

 

 

 

6.13

Insurance

22

 

 

 

6.14

No Brokers

22

 

 

 

6.15

Solvency

22

 

 

 

6.16

Disclosure

23

 

 

 

Article 7

Representations and Warranties of Genzyme

23

 

 

 

7.1

Organization

23

 

 

 

7.2

Power and Authorization

23

 

 

 

7.3

Authorization of Governmental Authorities

23

 

 

 

7.4

Noncontravention

24

 

 

 

7.5

No Brokers

24

 

 

 

Article 8

Covenants and Agreements

24

 

 

 

8.1

Expenses

24

 

 

 

8.2

Payment of Liabilities

24

 

 

 

8.3

Restrictions on EXACT Dissolution and Distributions

24

 

 

 

8.4

Further Assurances

24

 

 

 

Article 9

Conditions Precedent to the Obligations of Genzyme to Consummate the Sale

26

 

 

 

9.1

Representations and Warranties

26

 

 

 

9.2

Corporate Certificates

27

 

 

 

9.3

Secretary’s Certificate

27

 

 

 

9.4

Concurrent Transactions

27

 

 

 

9.5

Consents

27

 

 

 

9.6

Opinion of Counsel to EXACT

27

 

 

 

Article 10

Condition Precedent to the Obligation of EXACT to Consummate the Sale

27

 

 

 

10.1

Representations and Warranties

27

 

 

 

10.2

Secretary’s Certificate

27

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

ii

--------------------------------------------------------------------------------


 

10.3

Concurrent Transactions

28

 

 

 

Article 11

Payment

28

 

 

 

11.1

Royalty for Licenses under Transferred Technology and Retained Patent Rights
Outside Genzyme Core Field

28

 

 

 

11.2

Payment for Optioned Technology In-Licensed From a Third Party

29

 

 

 

11.3

Payment Provisions Generally

29

 

 

 

11.4

Maintenance of Records; Audit

30

 

 

 

Article 12

Intellectual Property Matters

30

 

 

 

12.1

Ownership

30

 

 

 

12.2

Filing, Prosecution and Maintenance of Patent Rights

31

 

 

 

12.3

Enforcement

34

 

 

 

12.4

Claimed Infringement of Third Party Intellectual Property Rights

37

 

 

 

12.5

Prosecution and Enforcement of Other Intellectual Property Rights

38

 

 

 

12.6

Cross License Agreement

38

 

 

 

12.7

Termination of Rights and Obligations Under Article 12

38

 

 

 

Article 13

Confidentiality

38

 

 

 

13.1

Confidentiality

38

 

 

 

13.2

Permitted Disclosure

39

 

 

 

13.3

Required Disclosure

39

 

 

 

13.4

Public Statements

40

 

 

 

13.5

Mutual Non-Disclosure Agreement

40

 

 

 

Article 14

Indemnification

40

 

 

 

14.1

Indemnification by EXACT

40

 

 

 

14.2

Indemnification by Genzyme

41

 

 

 

14.3

Time for Claims

42

 

 

 

14.4

Procedure for Third Party Claims

42

 

 

 

14.5

Consent to Jurisdiction Regarding Third Party Claims

44

 

 

 

14.6

Exclusive Remedy

44

 

 

 

Article 15

Potential Liabilities Holdback

44

 

 

 

15.1

Use of Holdback Amount

44

 

 

 

15.2

12 Month Release

45

 

 

 

15.3

18 Month Release

45

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

iii

--------------------------------------------------------------------------------


 

15.4

Outstanding Claims

45

 

 

 

Article 16

Miscellaneous

45

 

 

 

16.1

Notices

45

 

 

 

16.2

Entire Agreement

46

 

 

 

16.3

Binding Effect; No Assignment; No Third-Party Beneficiaries

46

 

 

 

16.4

Amendment

47

 

 

 

16.5

Waiver

47

 

 

 

16.6

Disclaimer

47

 

 

 

16.7

Section Headings, Construction

47

 

 

 

16.8

Counterparts

47

 

 

 

16.9

Severability

48

 

 

 

16.10

Withholding

48

 

 

 

16.11

Governing Law

48

 

 

 

16.12

Dispute Resolution

48

 

 

 

16.13

Submission to Jurisdiction; Waiver

48

 

 

 

16.14

Enforcement

49

 

 

 

16.15

Rules of Construction

49

 

 

 

16.16

Waiver of Jury Trial

49

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of APC/p53 License Amendment

 

 

 

Exhibit B

 

Form of JHU-EXACT License Amendment

 

 

 

Exhibit C

 

Form of Bill of Sale

 

 

 

Exhibit D

 

Form of Assignment and Assumption Agreement

 

 

 

Exhibit E

 

Form of Assignment of Patent Rights

 

SCHEDULES

 

Schedule A

 

Primary Patent Rights

 

 

 

Schedule B

 

Secondary Patent Rights

 

 

 

Schedule 2.1(a)(ii)

 

Assigned Contracts

 

 

 

Schedule 2.1(b)(vii)

 

Retained Patent Rights

 

 

 

Schedule 3.1(b)

 

Rights of Third Parties

 

 

 

Schedule 3.2(b)

 

EXACT Licensed Improvements

 

 

 

Schedule 3.3(b)

 

Optioned Technology

 

 

 

Schedule 3.4(c)

 

Genzyme Licensed Improvements

 

 

 

Schedule 6.4

 

Noncontravention (EXACT)

 

 

 

Schedule 6.7

 

Assets

 

 

 

Schedule 6.8

 

Intellectual Property

 

 

 

Schedule 6.11

 

Contracts

 

 

 

Schedule 6.12

 

Litigation; Governmental Orders

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

v

--------------------------------------------------------------------------------


 

AGREEMENT

 

THIS COLLABORATION, LICENSE and PURCHASE AGREEMENT (this “Agreement”), dated as
of January 27, 2009 (the “Effective Date”), is by and between Genzyme
Corporation, a Massachusetts corporation (“Genzyme”) and EXACT Sciences
Corporation, a Delaware corporation (“EXACT”).

 

RECITALS

 

A.      EXACT is engaged in the development of proprietary DNA-based
technologies, which have applicability in multiple fields.  Genzyme desires to
purchase all of EXACT’s right, title and interest in and to certain assets,
including certain intellectual property rights, and to license from EXACT
certain other intellectual property rights for use outside of the EXACT Field
(defined below).

 

B.       EXACT desires to obtain from Genzyme, and Genzyme desires to grant to
EXACT, an exclusive license back under the intellectual property being
transferred under this Agreement for use in the EXACT Field.

 

C.       Genzyme desires to obtain from EXACT, and EXACT desires to grant to
Genzyme, an exclusive option to obtain from EXACT an exclusive license under
certain additional EXACT technology in the Genzyme Core Field (defined below).

 

D.      Concurrently with the execution of this Agreement, Genzyme and EXACT are
entering into a Common Stock Subscription Agreement, dated as of the Effective
Date (the “Common Stock Subscription Agreement”), pursuant to which, among other
things, Genzyme agrees to buy and EXACT agrees to sell up to 3,000,000 shares of
EXACT’s common stock, par value $0.01 per share.

 

In consideration of the mutual representations, warranties and covenants
contained in this Agreement, the parties hereto agree as follows:

 

Article 1      Definitions.  Capitalized terms used in this Agreement have the
meanings set forth in this Agreement.  In addition, for purposes of this
Agreement, the following terms, when used in this Agreement, have the meanings
assigned to them in this Article 1.

 


“ACTION” MEANS ANY CLAIM, ACTION, CAUSE OF ACTION, CHOSE IN ACTION OR SUIT
(WHETHER IN CONTRACT OR TORT OR OTHERWISE), LITIGATION (WHETHER AT LAW OR IN
EQUITY, WHETHER CIVIL OR CRIMINAL), CONTROVERSY, ASSESSMENT, ARBITRATION,
EXAMINATION, AUDIT, INVESTIGATION, HEARING, CHARGE, COMPLAINT, DEMAND, NOTICE OR
PROCEEDING TO, FROM, BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR.


 


“ADDITIONAL EXACT TECHNOLOGY” MEANS ALL INTELLECTUAL PROPERTY RIGHTS (OTHER THAN
TRANSFERRED TECHNOLOGY, EXACT LICENSED IMPROVEMENTS OR JOINT COLLABORATION
TECHNOLOGY) THAT ARE CONTROLLED BY EXACT OR ITS AFFILIATES [********] WITH
APPLICABILITY IN THE GENZYME CORE FIELD; PROVIDED, HOWEVER, THAT


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

--------------------------------------------------------------------------------


 


“ADDITIONAL EXACT TECHNOLOGY” EXCLUDES INTELLECTUAL PROPERTY RIGHTS OWNED OR
CONTROLLED AS A RESULT OF OR SUBSEQUENT TO A CHANGE OF CONTROL OF EXACT.


 


“AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY OTHER PERSON THAT, DIRECTLY
OR INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES CONTROLS, IS CONTROLLED BY, OR
IS UNDER COMMON CONTROL WITH, SUCH PERSON.  FOR PURPOSES OF THIS DEFINITION,
“CONTROL” MEANS THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO DIRECT OR
CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF A PERSON, WHETHER THROUGH
OWNERSHIP OF VOTING SECURITIES OR GENERAL PARTNERSHIP OR MANAGING MEMBER
INTERESTS, BY CONTRACT OR OTHERWISE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, A PERSON WILL BE DEEMED TO CONTROL ANY OTHER PERSON IN WHICH IT OWNS,
DIRECTLY OR INDIRECTLY, A MAJORITY OF THE OWNERSHIP INTERESTS.


 


“ANCILLARY AGREEMENTS” HAS THE MEANING SET FORTH IN SECTION 5.2(A).


 


“APC/P53 LICENSE” MEANS THE LICENSE AGREEMENT, DATED AS OF MARCH 25, 1999, BY
AND BETWEEN EXACT AND GENZYME.


 


“APC/P53 LICENSE AMENDMENT” MEANS THE WAIVER BY GENZYME AND AMENDMENT AND
RESTATEMENT OF THE APC/P53 LICENSE, EFFECTIVE AS OF THE CLOSING DATE, TO BE
EXECUTED AND DELIVERED BY EXACT AND GENZYME AT THE CLOSING, SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT A.


 


“ASSIGNED CONTRACTS” HAS THE MEANING SET FORTH IN SECTION 2.1(A)(II).


 


“ASSIGNMENT AND ASSUMPTION AGREEMENT” HAS THE MEANING SET FORTH IN
SECTION 5.2(A)(II).


 


“ASSUMED LIABILITIES” HAS THE MEANING SET FORTH IN SECTION 2.3(A).


 


“BANKRUPTCY CODE” HAS THE MEANING SET FORTH IN SECTION 3.8.


 

[********]


 


“CHANGE OF CONTROL” MEANS, WITH RESPECT TO A PARTY, (A) A SALE OF ALL OR
SUBSTANTIALLY ALL OF SUCH PARTY’S ASSETS, VOTING STOCK, SECURITIES, OR BUSINESS;
(B) A MERGER, REORGANIZATION, OR CONSOLIDATION INVOLVING SUCH PARTY IN WHICH THE
STOCKHOLDERS OF SUCH PARTY IMMEDIATELY PRIOR TO SUCH TRANSACTION CEASE TO OWN
COLLECTIVELY (EITHER DIRECTLY OR THROUGH ONE OR MORE INTERMEDIATE ENTITIES) A
MAJORITY OF THE VOTING EQUITY SECURITIES OF A SUCCESSOR ENTITY; OR (C) THE
ACQUISITION BY A PERSON OR GROUP OF PERSONS ACTING IN CONCERT OF 50% OR MORE OF
THE VOTING EQUITY SECURITIES OF SUCH PARTY.


 


“CLOSING” HAS THE MEANING SET FORTH IN SECTION 5.1.


 


“CLOSING DATE” HAS THE MEANING SET FORTH IN SECTION 5.1.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

2

--------------------------------------------------------------------------------


 


“CLOSING PAYMENT” MEANS $18,500,000, PAYABLE, SUBJECT TO THE HOLDBACK SET FORTH
IN ARTICLE 15, AT THE CLOSING.


 


“CODE” MEANS THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


“COLLABORATION PERIOD” MEANS THE PERIOD OF TIME BEGINNING ON THE CLOSING DATE
AND ENDING, IF AT ALL, ON THE EFFECTIVE DATE OF TERMINATION OF SUCH PERIOD BY A
PARTY PURSUANT TO SECTION 4.3.


 


“COMMITTEE” HAS THE MEANING SET FORTH IN SECTION 4.1.


 


“COMMON STOCK SUBSCRIPTION AGREEMENT” HAS THE MEANING SET FORTH IN RECITAL D.


 


“CONFIDENTIAL INFORMATION” OF A PARTY MEANS ALL KNOW-HOW OR OTHER INFORMATION,
INCLUDING PROPRIETARY INFORMATION AND MATERIALS (WHETHER OR NOT PATENTABLE),
REGARDING SUCH PARTY’S OR ITS AFFILIATE’S TECHNOLOGY, PRODUCTS, BUSINESS
INFORMATION, OR OBJECTIVES, THAT IS COMMUNICATED IN ANY WAY OR FORM BY THE
DISCLOSING PARTY TO THE RECEIVING PARTY, AND WHETHER OR NOT DESIGNATED AS
CONFIDENTIAL BY THE DISCLOSING PARTY AT THE TIME ANY SUCH KNOW-HOW OR OTHER
INFORMATION IS DISCLOSED BY THE DISCLOSING PARTY TO THE RECEIVING PARTY.


 


“CONSIDERATION” HAS THE MEANING SET FORTH IN SECTION 2.2.


 


“CONTROL OR CONTROLLED” MEANS, WITH RESPECT TO ANY ITEM OR RIGHT, THE POSSESSION
(WHETHER BY OWNERSHIP OR LICENSE, OTHER THAN PURSUANT TO THIS AGREEMENT) BY A
PARTY OF THE ABILITY TO GRANT TO THE OTHER PARTY ACCESS OR A LICENSE AS PROVIDED
IN THIS AGREEMENT UNDER SUCH ITEM OR RIGHT WITHOUT VIOLATING THE TERMS OF ANY
AGREEMENT OR OTHER ARRANGEMENTS WITH ANY THIRD PARTY.


 


“CROSS LICENSE AGREEMENT” MEANS THE CROSS LICENSE AND COLLABORATION AGREEMENT,
DATED AS OF APRIL 1, 2003, BY AND BETWEEN EXACT AND GENZYME.


 


[********]


 


“DISCLOSED CONTRACT” HAS THE MEANING SET FORTH IN SECTION 6.11(B).


 


“DISCLOSING PARTY” HAS THE MEANING SET FORTH IN SECTION 13.1.


 


“DISPUTE” HAS THE MEANING SET FORTH IN SECTION 16.12(A).


 


“EXACT FIELD” MEANS (A) STOOL-BASED DETECTION OF ANY DISEASE OR CONDITION
(INCLUDING PRE-CANCERS, STAGING AND MONITORING OF THE FOREGOING, AND THERAPEUTIC
RESPONSE) FOR RESEARCH AND DEVELOPMENT, CLINICAL LABORATORY IMPROVEMENT
AMENDMENTS (CLIA) TESTING SERVICES (AND THEIR FOREIGN EQUIVALENTS), AND FDA
KITS; AND (B) A SCREENING ASSAY (REGARDLESS OF OTHER USES TO WHICH SUCH ASSAY IS
PUT) FOR COLORECTAL CANCER IN ANY TYPE OF PATIENT SAMPLES, EXCLUDING TESTS
SOLELY FOR STAGING AND/OR MONITORING OF COLORECTAL CANCER WHICH DO NOT OBSOLETE
OR ADVERSELY IMPACT SUCH SCREENING ASSAY.  FOR

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

3

--------------------------------------------------------------------------------


 


THE AVOIDANCE OF DOUBT, WITHOUT LIMITATION, THE EXACT FIELD INCLUDES (I) THE
RIGHTS PERTAINING TO STOOL-BASED COLORECTAL CANCER SCREENING TESTS FOR WHICH
EXACT HAS GRANTED A NONEXCLUSIVE LICENSE TO [********], (II) THE RIGHTS
PERTAINING TO COLORECTAL CANCER SCREENING TESTS AND TEST KITS FOR WHICH EXACT
HAS GRANTED A NONEXCLUSIVE LICENSE TO [********], AND (III) ALL APPLICATIONS FOR
WHICH EXACT HAS GRANTED TO [********] A LICENSE AS OF THE EFFECTIVE DATE
PURSUANT TO THE [********].


 


“EXACT INDEMNITEE” HAS THE MEANING SET FORTH IN SECTION 14.2(A).


 


“EXACT LICENSED IMPROVEMENTS” MEANS ALL IMPROVEMENTS OR ENHANCEMENTS TO, OR
DERIVATIVES OF, THE TRANSFERRED TECHNOLOGY DISCOVERED, CONCEIVED, CREATED, MADE
OR INVENTED (AS APPLICABLE) BY OR ON BEHALF OF EXACT [********] THAT THE PARTIES
AGREE HAVE APPLICABILITY IN THE GENZYME FIELD AFTER CONSULTATION AS PROVIDED IN
SECTION 3.2(B); PROVIDED, HOWEVER, THAT “EXACT LICENSED IMPROVEMENTS” EXCLUDES
(A) JOINT COLLABORATION TECHNOLOGY, (B) INTELLECTUAL PROPERTY RIGHTS ACQUIRED OR
IN-LICENSED FROM A THIRD PARTY AFTER THE CLOSING DATE AND (C) INTELLECTUAL
PROPERTY RIGHTS OWNED OR CONTROLLED AS A RESULT OF OR SUBSEQUENT TO CHANGE OF
CONTROL OF EXACT.  FOR CLARITY, A PATENT RIGHT THAT IS FIRST FILED AFTER A
CHANGE OF CONTROL BUT CLAIMS PRIORITY (DIRECT OR INDIRECT, IN WHOLE OR IN PART)
TO A PATENT RIGHT THAT WAS SUBJECT TO THE LICENSE GRANTED BY EXACT TO GENZYME
UNDER SECTION 3.2(A) PRIOR TO A CHANGE OF CONTROL WILL BE AN “EXACT LICENSED
IMPROVEMENT” HEREUNDER.


 


“FDA KITS” MEANS A COLLECTION OF ONE OR MORE REAGENTS, PACKAGED IN THE FORM OF A
KIT THAT HAS RECEIVED APPROVAL FROM THE U.S. FOOD AND DRUG ADMINISTRATION (FDA)
OR ANY EQUIVALENT FOREIGN REGULATORY AGENCY OR BODY.


 


“GENZYME CORE FIELD” MEANS REPRODUCTIVE AND PRENATAL HEALTH [********]


 


“GENZYME FIELD” MEANS ALL APPLICATIONS OTHER THAN THE EXACT FIELD.


 


“GENZYME INDEMNITEE” HAS THE MEANING SET FORTH IN SECTION 14.1(A).


 


“GENZYME LICENSED IMPROVEMENTS” MEANS ALL IMPROVEMENTS OR ENHANCEMENTS TO, OR
DERIVATIVES OF, THE TRANSFERRED TECHNOLOGY DISCOVERED, CONCEIVED, CREATED, MADE
OR INVENTED (AS APPLICABLE) BY OR ON BEHALF OF GENZYME [********] THAT THE
PARTIES AGREE HAVE APPLICABILITY IN THE EXACT FIELD AFTER CONSULTATION AS
PROVIDED IN SECTION 3.4(C); PROVIDED, HOWEVER, THAT “GENZYME LICENSED
IMPROVEMENTS” EXCLUDES (A) JOINT COLLABORATION TECHNOLOGY, (B) INTELLECTUAL
PROPERTY RIGHTS ACQUIRED OR IN-LICENSED FROM A THIRD PARTY AFTER THE CLOSING
DATE AND (C) INTELLECTUAL PROPERTY RIGHTS OWNED OR CONTROLLED AS A RESULT OF OR
SUBSEQUENT TO CHANGE OF CONTROL OF GENZYME.  FOR CLARITY, A PATENT RIGHT THAT IS
FIRST FILED AFTER A CHANGE OF CONTROL BUT CLAIMS PRIORITY (DIRECT OR INDIRECT,
IN WHOLE OR IN PART) TO A PATENT RIGHT THAT

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

4

--------------------------------------------------------------------------------


 


WAS SUBJECT TO THE LICENSE GRANTED BY GENZYME TO EXACT PURSUANT TO
SECTION 3.4(B) PRIOR TO A CHANGE OF CONTROL WILL BE A “GENZYME LICENSED
IMPROVEMENT” HEREUNDER.


 


“GENZYME THIRD PARTY PAYMENT” HAS THE MEANING SET FORTH IN SECTION 11.2(A).


 


“GOVERNMENTAL AUTHORITY” MEANS ANY GOVERNMENT OR ANY AGENCY, BUREAU, BOARD,
COMMISSION, COURT, DEPARTMENT, POLITICAL SUBDIVISION, TRIBUNAL OR OTHER
INSTRUMENTALITY OF ANY GOVERNMENT (INCLUDING ANY REGULATORY OR ADMINISTRATIVE
AGENCY), WHETHER FEDERAL, STATE OR LOCAL, DOMESTIC OR FOREIGN.


 


“HOLDBACK INDEMNITY CAP” HAS THE MEANING SET FORTH IN SECTION 14.1(B).


 


“INDEMNIFYING PARTY” MEANS, WITH RESPECT TO ANY CLAIM FOR INDEMNIFICATION
PURSUANT TO ARTICLE 14, THE PARTY AGAINST WHOM SUCH CLAIM IS ASSERTED UNDER
SECTION 14.1 OR 14.2, AS THE CASE MAY BE.


 


“INDEMNITEE” MEANS, WITH RESPECT TO ANY CLAIM FOR INDEMNIFICATION PURSUANT TO
ARTICLE 14, THE GENZYME INDEMNITEE OR THE EXACT INDEMNITEE ASSERTING SUCH CLAIM
UNDER SECTION 14.1 OR 14.2, AS THE CASE MAY BE.


 


“INDEMNITY BASKET” HAS THE MEANING SET FORTH IN SECTION 14.1(B).


 


“INFRINGEMENT CLAIM” HAS THE MEANING SET FORTH IN SECTION 12.4(A).


 


“INTELLECTUAL PROPERTY RIGHTS” MEANS ALL INTANGIBLE PROPRIETARY RIGHTS OF ANY
KIND OR NATURE THROUGHOUT THE WORLD, INCLUDING THE FOLLOWING (AND ALL STATUTORY
AND/OR COMMON LAW RIGHTS IN, ARISING OUT OF, OR ASSOCIATED THEREWITH): (I) ALL
PATENT RIGHTS; (II) ALL WORKS OF AUTHORSHIP, COPYRIGHTS, MASK WORKS, COPYRIGHT
AND MASK WORK REGISTRATIONS AND APPLICATIONS, COPYRIGHTABLE SUBJECT MATTER
WHETHER OR NOT REGISTRATION FOR ANY SUCH COPYRIGHT EXISTS OR IS PENDING, AND ALL
OTHER COPYRIGHT INTERESTS ACCRUING BY REASON OF INTERNATIONAL COPYRIGHT
CONVENTIONS PERTAINING THERETO (“COPYRIGHTS”); (III) ALL KNOW-HOW; AND (IV) ALL
DATABASES AND DATA COLLECTIONS.


 


“JHU” MEANS THE JOHNS HOPKINS UNIVERSITY, A MARYLAND CORPORATION.


 


“JHU-EXACT LICENSE AMENDMENT” MEANS THE ASSIGNMENT, SUBLICENSE, CONSENT AND
EIGHTH AMENDMENT TO LICENSE AGREEMENT AMONG EXACT, JHU AND GENZYME, DATED AS OF
THE CLOSING DATE, TO BE EXECUTED AND DELIVERED BY EXACT, JHU AND GENZYME PRIOR
TO THE CLOSING, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B.


 


“JOINT COLLABORATION TECHNOLOGY” MEANS ALL KNOW-HOW, PATENT RIGHTS AND
COPYRIGHTS THAT ARE DISCOVERED, CONCEIVED, CREATED, MADE OR INVENTED (AS
APPLICABLE) [********] JOINTLY BY (A) EMPLOYEES OR AGENTS OF EXACT AND
(B) EMPLOYEES OR AGENTS OF GENZYME OR ANY OF ITS AFFILIATES.


 


“JOINT PATENT RIGHTS” MEANS ALL PATENT RIGHTS INCLUDED WITHIN THE JOINT
COLLABORATION TECHNOLOGY.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

5

--------------------------------------------------------------------------------


 


“KNOW-HOW” MEANS ALL INVENTIONS, DISCOVERIES, DATA, INFORMATION, PROCESSES,
METHODS, CORRESPONDENCE, TECHNIQUES, TRADE SECRETS, MATERIALS, TECHNOLOGY,
CONCEPTS, IDEAS, ALGORITHMS, STANDARDS, METHODS, COMPOSITIONS, FORMULAE,
PROCEDURES, RESULTS AND OTHER KNOW-HOW, WHETHER OR NOT PATENTABLE OR
COPYRIGHTABLE.


 


[********]


 


[********] MEANS ALL TECHNOLOGY LICENSED BY EXACT TO [********] PURSUANT TO THE
[********].  THE PARTIES UNDERSTAND AND AGREE THAT THE PATENT RIGHTS THAT ARE
INCLUDED IN BOTH THE TRANSFERRED TECHNOLOGY AND THE [********] AS OF THE
EFFECTIVE DATE ARE ONLY THOSE PATENT RIGHTS SET FORTH ON SCHEDULE 6.8(A)(I).


 


“LOSSES” HAS THE MEANING SET FORTH IN SECTION 14.1(A).


 


“MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE EFFECT ON THE PURCHASED
ASSETS, ON THE PARTIES’ ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ON THE PARTIES’ ABILITY TO PERFORM THEIR OBLIGATIONS UNDER
THIS AGREEMENT.


 


“MAXIMUM INDEMNITY CAP” HAS THE MEANING SET FORTH IN SECTION 14.1(B).


 


“NEED-TO-KNOW” HAS THE MEANING SET FORTH IN SECTION 13.2.


 


“OPTION” HAS THE MEANING SET FORTH IN SECTION 3.3(A).


 


“OPTION EXERCISE NOTICE” HAS THE MEANING SET FORTH IN SECTION 3.3(B).


 


“OPTIONED TECHNOLOGY” MEANS ADDITIONAL EXACT TECHNOLOGY FOR WHICH GENZYME HAS
EXERCISED THE OPTION PURSUANT TO SECTION 3.3.


 


“PATENT RIGHTS” MEANS ALL (I) ISSUED PATENTS; (II) PENDING PATENT APPLICATIONS
AND RIGHTS TO FILE APPLICATIONS, INCLUDING ALL PROVISIONAL APPLICATIONS,
SUBSTITUTIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, DIVISIONS, RE-EXAMINATIONS,
NATIONAL PHASE PCT APPLICATIONS, PCT INTERNATIONAL APPLICATIONS AND ALL FOREIGN
COUNTERPARTS; (III) PATENTS-OF-ADDITION, REISSUES, RENEWALS, REVIVALS,
REEXAMINATION CERTIFICATES AND EXTENSIONS AND RESTORATIONS BY EXISTING OR FUTURE
EXTENSION OR RESTORATION MECHANISMS, INCLUDING SUPPLEMENTARY PROTECTION
CERTIFICATES AND THE EQUIVALENT THEREOF; (IV) INVENTOR’S CERTIFICATES; AND
(V) FORMS OF GOVERNMENT-ISSUED RIGHTS SUBSTANTIALLY SIMILAR TO ANY OF THE
FOREGOING, IN EACH CASE THROUGHOUT THE WORLD.


 


“PERSON” MEANS ANY INDIVIDUAL OR LEGAL ENTITY.


 


“POTENTIAL LIABILITIES HOLDBACK AMOUNT” MEANS AN AMOUNT EQUAL TO THE HOLDBACK
INDEMNITY CAP, PAYABLE BY GENZYME TO EXACT AS SET FORTH IN ARTICLE 15.


 


“PRIMARY GOALS” HAS THE MEANING SET FORTH IN SECTION 4.1.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

6

--------------------------------------------------------------------------------


 


“PRIMARY INTELLECTUAL PROPERTY RIGHTS” MEANS THE PRIMARY PATENT RIGHTS AND OTHER
TRANSFERRED TECHNOLOGY CHIEFLY RELATED TO THE PRIMARY PATENT RIGHTS, BUT NOT ANY
SECONDARY PATENT RIGHTS.


 


“PRIMARY PATENT RIGHTS” MEANS (A) THOSE PATENT RIGHTS WITHIN THE TRANSFERRED
TECHNOLOGY LISTED ON SCHEDULE A, AND (B) ALL PATENT RIGHTS FIRST FILED AFTER THE
EFFECTIVE DATE THAT CLAIM PRIORITY (DIRECT OR INDIRECT, IN WHOLE OR IN PART) TO
ANY PATENT RIGHT IDENTIFIED IN CLAUSE (A) ABOVE.


 


“PURCHASED ASSETS” HAS THE MEANING SET FORTH IN SECTION 2.1(A).


 


“RECEIVING PARTY” HAS THE MEANING SET FORTH IN SECTION 13.1.


 


“REPRESENTATIVES” HAS THE MEANING SET FORTH IN SECTION 13.2.


 


“REQUESTING PARTY” HAS THE MEANING SET FORTH IN SECTION 12.2(D).


 


“RETAINED ASSETS” HAS THE MEANING SET FORTH IN SECTION 2.1(B).


 


“RETAINED LIABILITIES” HAS THE MEANING SET FORTH IN SECTION 2.3(B).


 


“RETAINED PATENT RIGHTS” MEANS ANY PATENT RIGHT OWNED BY EXACT AS OF THE CLOSING
DATE THAT IS INCLUDED IN THE RETAINED ASSETS.  THE PARTIES UNDERSTAND AND AGREE
THAT IF EXACT JOINTLY OWNS ANY SUCH PATENT RIGHT, SUCH PATENT RIGHT IS INCLUDED
ONLY WITH RESPECT TO EXACT’S JOINT OWNERSHIP INTEREST THEREIN.  FOR CLARITY,
(I) THE RETAINED PATENT RIGHTS INCLUDE ALL PATENT RIGHTS FIRST FILED AFTER THE
EFFECTIVE DATE THAT CLAIM PRIORITY (DIRECT OR INDIRECT, IN WHOLE OR IN PART) TO
ANY PATENT RIGHT INCLUDED WITHIN THE RETAINED ASSETS AS OF THE EFFECTIVE DATE
AND (II) THE RETAINED PATENT RIGHTS INCLUDE THOSE PATENT RIGHTS LISTED ON
SCHEDULE 2.1(B)(VII).


 


“ROYALTY” HAS THE MEANING SET FORTH IN SECTION 11.1(A).


 


“SALE” HAS THE MEANING SET FORTH IN SECTION 2.1(A).


 


“SECONDARY PATENT RIGHTS” MEANS (A) THOSE PATENT RIGHTS WITHIN THE TRANSFERRED
TECHNOLOGY LISTED ON SCHEDULE B, AND (B) ALL PATENT RIGHTS FIRST FILED AFTER THE
EFFECTIVE DATE THAT CLAIM PRIORITY (DIRECT OR INDIRECT, IN WHOLE OR IN PART) TO
ANY PATENT RIGHT IDENTIFIED IN CLAUSE (A) ABOVE.


 


“SUPPORTING MATERIALS” MEANS (I) ALL RESEARCH AND DEVELOPMENT REPORTS AND
RECORDS, PRE-CLINICAL STUDIES, CLINICAL PROTOCOLS, CLINICAL STUDIES,
PRE-CLINICAL AND CLINICAL DATA, RESULTS AND ANALYSES USED IN OR RESULTING FROM
ANY PRE-CLINICAL STUDY OR CLINICAL TRIAL RELATING TO USE OF THE TRANSFERRED
TECHNOLOGY IN THE GENZYME FIELD; (II) ALL FILES, CORRESPONDENCE, RECORDS AND
OTHER DOCUMENTATION RELATING TO THE TRANSFERRED TECHNOLOGY, INCLUDING ALL
INVENTION DISCLOSURES AND ASSIGNMENTS OF INVENTIONS RELATED TO THE TRANSFERRED
TECHNOLOGY; (III) ALL RECORDS AND OTHER DOCUMENTS RELATING TO THE USE OF THE
TRANSFERRED TECHNOLOGY IN THE GENZYME FIELD.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

7

--------------------------------------------------------------------------------


 


“TECHNOLOGY” MEANS THE TRANSFERRED TECHNOLOGY, THE GENZYME LICENSED
IMPROVEMENTS, THE EXACT LICENSED IMPROVEMENTS, THE JOINT COLLABORATION
TECHNOLOGY, THE OPTIONED TECHNOLOGY AND THE RETAINED PATENT RIGHTS.


 


“THIRD PARTY” MEANS ANY PERSON OTHER THAN GENZYME, EXACT, OR THEIR RESPECTIVE
AFFILIATES.


 


“THIRD PARTY CLAIM” HAS THE MEANING SET FORTH IN SECTION 14.4(A).


 


“TRANSACTIONS” MEANS: (I) THE SALE, (II) THE LICENSES AND OTHER RIGHTS GRANTED
PURSUANT TO ARTICLE 3 AND THE RELATED RESEARCH AND DEVELOPMENT COLLABORATION IN
ARTICLE 4, (III) THE APC/P53 LICENSE AMENDMENT AND (IV) THE JHU-EXACT LICENSE
AMENDMENT.


 


“TRANSFERRED IN-LICENSE AGREEMENT” MEANS THE AMENDED AND RESTATED LICENSE
AGREEMENT, HAVING A FINAL SIGNATURE DATE OF MARCH 25, 2003, AS FURTHER AMENDED
PURSUANT TO A SECOND AMENDMENT DATED AS OF NOVEMBER 9, 2004, A THIRD AMENDMENT
DATED AS OF MAY 11, 2006, A FOURTH AMENDMENT DATED AS OF MARCH 19, 2007, A FIFTH
AMENDMENT DATED AS OF OCTOBER 17, 2008, A SIXTH AMENDMENT DATED AS OF
OCTOBER 30, 2008 AND A SEVENTH AMENDMENT DATED AS OF DECEMBER 15, 2008, BY AND
BETWEEN JHU AND EXACT.  THE TERM “TRANSFERRED IN-LICENSE AGREEMENT” ALSO
INCLUDES, WHEN EFFECTIVE, THE JHU-EXACT LICENSE AMENDMENT.


 


“TRANSFERRED IN-LICENSED TECHNOLOGY” MEANS THE INTELLECTUAL PROPERTY RIGHTS
LICENSED TO EXACT BY JHU UNDER THE TRANSFERRED IN-LICENSE AGREEMENT.  THE PATENT
RIGHTS INCLUDED IN THE TRANSFERRED IN-LICENSED TECHNOLOGY AS OF THE EFFECTIVE
DATE ARE SET FORTH ON SCHEDULE 6.8(A)(III).


 


“TRANSFERRED TECHNOLOGY” MEANS (A) ALL INTELLECTUAL PROPERTY RIGHTS WITH
APPLICABILITY IN THE GENZYME CORE FIELD OWNED BY EXACT AS OF THE CLOSING DATE
AND (B) THE TRANSFERRED IN-LICENSED TECHNOLOGY.  THE PARTIES UNDERSTAND AND
AGREE THAT THE PATENT RIGHTS INCLUDED IN THE TRANSFERRED TECHNOLOGY ARE ONLY
THOSE SET FORTH ON SCHEDULE 6.8(A)(I) AND SCHEDULE 6.8(A)(II) (INCLUDING THOSE
INCLUDED BY WAY OF CLAUSE (II) BELOW), AND ANY RETAINED PATENT RIGHTS OF EXACT
THAT ARE LATER DETERMINED TO HAVE APPLICABILITY IN THE GENZYME CORE FIELD AFTER
THE CLOSING DATE WILL NOT BECOME TRANSFERRED TECHNOLOGY HEREUNDER BUT INSTEAD
WILL REMAIN “RETAINED PATENT RIGHTS” HEREUNDER.  FOR CLARITY, (I) TRANSFERRED
TECHNOLOGY MAY HAVE APPLICABILITY IN FIELDS OTHER THAN THE GENZYME CORE FIELD,
BUT EACH ITEM OF TRANSFERRED TECHNOLOGY HAS SOME APPLICABILITY IN THE GENZYME
CORE FIELD; (II) THE TRANSFERRED TECHNOLOGY INCLUDES ALL PATENT RIGHTS FIRST
FILED AFTER THE EFFECTIVE DATE THAT CLAIM PRIORITY (DIRECT OR INDIRECT, IN WHOLE
OR IN PART) TO ANY PATENT RIGHT INCLUDED WITHIN THE TRANSFERRED TECHNOLOGY AS OF
THE EFFECTIVE DATE AND (III) NO PATENT RIGHTS SET FORTH ON SCHEDULE
2.1(B)(VII) OR IDENTIFIED IN SECTION 2.1(B)(VII) ARE INCLUDED WITHIN THE
DEFINITION OF TRANSFERRED TECHNOLOGY.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

8

--------------------------------------------------------------------------------


 

Article 2   Sale and Purchase.

 


2.1                PURCHASED ASSETS.

 


(A)      AT THE CLOSING, SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, EXACT WILL
SELL, CONVEY, ASSIGN, TRANSFER AND DELIVER TO GENZYME, AND GENZYME WILL PURCHASE
FROM EXACT, ALL OF EXACT’S RIGHTS, TITLE AND INTERESTS IN AND TO THE FOLLOWING
ASSETS (COLLECTIVELY, THE “PURCHASED ASSETS”):

 

(I)       THE TRANSFERRED TECHNOLOGY, INCLUDING ALL ACTIONS AND RIGHTS TO SUE AT
LAW OR IN EQUITY FOR ANY PAST OR FUTURE INFRINGEMENT OR OTHER IMPAIRMENT OF ANY
OF THE TRANSFERRED TECHNOLOGY AND THE RIGHT TO RECEIVE ALL PROCEEDS AND DAMAGES
THEREFROM;

 

(II)      ALL OF EXACT’S RIGHTS UNDER THE TRANSFERRED IN-LICENSE AGREEMENT AND
ALL CONTRACTS AND LICENSES LISTED ON SCHEDULE 2.1(A)(II) (THE “ASSIGNED
CONTRACTS”);

 

(III)     ALL SUPPORTING MATERIALS;

 

(IV)     ALL OF EXACT’S RIGHTS UNDER ANY CONFIDENTIALITY AGREEMENT RELATING TO
ANY OF THE PURCHASED ASSETS; AND

 

(V)      ALL CLAIMS OF EXACT AGAINST THIRD PARTIES RELATING TO ANY PURCHASED
ASSETS, WHETHER CHOATE OR INCHOATE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE.

 

Notwithstanding any other provision of this Agreement, the transfer of the
Purchased Assets pursuant to this Agreement (the “Sale”) will not include the
assumption of any liabilities except those Genzyme expressly assumes pursuant to
Section 2.3.

 


(B)      ALL ASSETS OF EXACT OTHER THAN THE PURCHASED ASSETS (COLLECTIVELY, THE
“RETAINED ASSETS”) ARE NOT PART OF THE SALE, AND ARE NOT BEING TRANSFERRED TO
GENZYME PURSUANT TO THIS AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, THE RETAINED
ASSETS INCLUDE, BUT ARE NOT LIMITED TO:


 

(I)       ALL OF EXACT’S CASH, CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS;

 

(II)      ALL MINUTE BOOKS, STOCK RECORDS AND CORPORATE SEALS OF EXACT;

 

(III)     ALL REAL PROPERTY ASSETS, INCLUDING LEASEHOLD RIGHTS, OF EXACT;

 

(IV)     ALL OF EXACT’S PLANT AND EQUIPMENT;

 

(V)      ALL OF EXACT’S RIGHTS UNDER CONTRACTS OTHER THAN THE ASSIGNED
CONTRACTS;

 

(VI)     ALL OF EXACT’S PERSONNEL RECORDS; AND

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

9

--------------------------------------------------------------------------------


 

(VII)    ALL INTELLECTUAL PROPERTY RIGHTS OWNED OR IN-LICENSED BY EXACT THAT ARE
NOT INCLUDED IN THE TRANSFERRED TECHNOLOGY, INCLUDING THE PATENT RIGHTS LISTED
ON SCHEDULE 2.1(B)(VII) (PLUS ALL PATENT RIGHTS FIRST FILED AFTER THE EFFECTIVE
DATE THAT CLAIM PRIORITY (DIRECT OR INDIRECT, IN WHOLE OR IN PART) TO ANY SUCH
PATENT RIGHTS).

 


2.2                CONSIDERATION.  THE CONSIDERATION FOR THE PURCHASED ASSETS
(THE “CONSIDERATION”) WILL BE (I) THE CLOSING PAYMENT, (II) THE ASSUMPTION OF
THE ASSUMED LIABILITIES, (III) THE WAIVER PURSUANT TO THE APC/P53 LICENSE
AMENDMENT AND (IV) THE OBLIGATION TO PAY THE ROYALTY DURING THE ROYALTY PERIOD.

 


2.3                ASSUMED AND RETAINED LIABILITIES.

 


(A)      ASSUMED LIABILITIES.  ON THE CLOSING DATE, GENZYME WILL ASSUME AND
AGREE TO DISCHARGE ALL LIABILITIES ARISING AFTER THE CLOSING UNDER THE ASSIGNED
CONTRACTS (OTHER THAN ANY LIABILITY ARISING OUT OF OR RELATING TO A BREACH THAT
OCCURRED PRIOR TO OR UPON THE CLOSING) (THE “ASSUMED LIABILITIES”).

 


(B)      RETAINED LIABILITIES.  ALL OTHER LIABILITIES OF EXACT (THE “RETAINED
LIABILITIES”) WILL REMAIN THE SOLE RESPONSIBILITY OF AND WILL BE RETAINED, PAID,
PERFORMED AND DISCHARGED SOLELY BY EXACT.  RETAINED LIABILITIES WILL INCLUDE:

 

(I)       ANY LIABILITY UNDER ANY ASSIGNED CONTRACT THAT ARISES AFTER THE
CLOSING BUT THAT ARISES OUT OF OR RELATES TO A BREACH THAT OCCURRED PRIOR TO OR
UPON THE CLOSING;

 

(II)      ANY LIABILITY FOR TAXES, INCLUDING (A) ANY TAXES ARISING AS A RESULT
OF EXACT’S OPERATION OF ITS BUSINESS OR EXACT’S OWNERSHIP OF THE PURCHASED
ASSETS OR OTHERWISE ARISING FROM OR WITH RESPECT TO THE PURCHASED ASSETS, IN
EACH CASE FOR ANY TAXABLE PERIOD OR PORTION THEREOF ENDING ON OR PRIOR TO THE
CLOSING DATE, (B) ANY TAXES THAT WILL ARISE AS A RESULT OF THE SALE OF THE
PURCHASED ASSETS PURSUANT TO THIS AGREEMENT, AND (C) ANY DEFERRED TAXES OF ANY
NATURE;

 

(III)     ANY LIABILITY UNDER ANY CONTRACT, AGREEMENT OR UNDERSTANDING NOT
INCLUDED IN THE ASSIGNED CONTRACTS, INCLUDING ANY AMOUNTS OWED TO ANY LAW FIRM,
ATTORNEY, CONSULTANT OR FINANCIAL ADVISOR;

 

(IV)     ANY LIABILITY RELATING TO THE OPERATION OF EXACT’S BUSINESS (OTHER THAN
LIABILITIES ARISING AFTER THE CLOSING UNDER ANY OF THE ASSIGNED CONTRACTS THAT
DO NOT ARISE OUT OF OR RELATE TO A BREACH THAT OCCURRED PRIOR TO OR UPON THE
CLOSING) OR EXACT’S LEASING, OWNERSHIP OR OPERATION OF REAL PROPERTY;

 

(V)      ANY LIABILITY TO ANY CURRENT OR FORMER EMPLOYEE, DIRECTOR OR AGENT OF
EXACT OR ANY OF ITS AFFILIATES, INCLUDING UNDER ANY EMPLOYEE BENEFIT PLAN OR
RELATING TO PAYROLL, VACATION, SICK LEAVE, WORKERS’ COMPENSATION, UNEMPLOYMENT
BENEFITS, PENSION BENEFITS, EMPLOYEE STOCK OPTION OR PROFIT-SHARING PLANS,
HEALTH CARE PLANS OR BENEFITS OR ANY OTHER EMPLOYEE PLANS OR BENEFITS OF ANY
KIND FOR EXACT’S EMPLOYEES OR FORMER EMPLOYEES OR BOTH;

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

10

--------------------------------------------------------------------------------


 

(VI)     ANY LIABILITY OF EXACT ARISING OUT OF OR RESULTING FROM EXACT’S
COMPLIANCE OR NON-COMPLIANCE WITH ANY LEGAL REQUIREMENT OR ORDER OF ANY
GOVERNMENTAL ENTITY; AND

 

(VII)    ANY LIABILITY OF EXACT WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS.

 

Article 3   Licenses and Other Rights.

 


3.1                LICENSE TO GENZYME UNDER RETAINED PATENT RIGHTS.

 


(A)      EFFECTIVE AT THE TIME OF, AND CONTINGENT UPON THE OCCURRENCE OF, THE
CLOSING, EXACT HEREBY GRANTS TO GENZYME AN (I) IRREVOCABLE, PERPETUAL, EXCLUSIVE
(EVEN AS TO EXACT), WORLDWIDE, FULLY-PAID, ROYALTY-FREE LICENSE, WITH THE RIGHT
TO SUBLICENSE THROUGH MULTIPLE TIERS (SUBJECT TO SECTION 3.5) UNDER THE RETAINED
PATENT RIGHTS TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, IMPORT AND EXPORT
PRODUCTS, TO OFFER FOR SALE AND PERFORM SERVICES AND TO OTHERWISE PRACTICE AND
EXPLOIT THE RETAINED PATENT RIGHTS, IN EACH CASE SOLELY IN THE GENZYME CORE
FIELD, AND (II) IRREVOCABLE, PERPETUAL, NONEXCLUSIVE, WORLDWIDE, FULLY-PAID,
ROYALTY-FREE LICENSE, WITH THE RIGHT TO SUBLICENSE THROUGH MULTIPLE TIERS
(SUBJECT TO SECTION 3.5) UNDER THE RETAINED PATENT RIGHTS TO MAKE, HAVE MADE,
USE, SELL, OFFER FOR SALE, IMPORT AND EXPORT PRODUCTS, TO OFFER FOR SALE AND
PERFORM SERVICES AND TO OTHERWISE PRACTICE AND EXPLOIT THE RETAINED PATENT
RIGHTS, IN EACH CASE SOLELY IN THE GENZYME FIELD OTHER THAN THE GENZYME CORE
FIELD; PROVIDED THAT ANY SUBLICENSE OF THE LICENSE SET FORTH IN THIS CLAUSE
(II) WILL ONLY BE MADE [********].


 


(B)      GENZYME UNDERSTANDS AND AGREES THAT GENZYME’S LICENSE AND OTHER RIGHTS
HEREUNDER TO THE RETAINED PATENT RIGHTS (INCLUDING UNDER ARTICLE 12) ARE SUBJECT
TO THE RIGHTS OF THIRD PARTIES UNDER THE AGREEMENTS LISTED ON SCHEDULE 3.1(B).


 


3.2                LICENSE TO GENZYME UNDER EXACT LICENSED IMPROVEMENTS AND
JOINT COLLABORATION TECHNOLOGY.


 


(A)      SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EFFECTIVE AT THE
TIME OF, AND CONTINGENT UPON THE OCCURRENCE OF, THE CLOSING, EXACT HEREBY GRANTS
TO GENZYME A PERPETUAL (SUBJECT TO SECTION 3.7(B)), EXCLUSIVE (EVEN AS TO
EXACT), WORLDWIDE, FULLY-PAID, ROYALTY-FREE LICENSE, WITH THE RIGHT TO
SUBLICENSE THROUGH MULTIPLE TIERS (SUBJECT TO SECTION 3.5), UNDER THE EXACT
LICENSED IMPROVEMENTS AND THE JOINT COLLABORATION TECHNOLOGY TO MAKE, HAVE MADE,
USE, SELL, OFFER FOR SALE, IMPORT AND EXPORT PRODUCTS, TO OFFER FOR SALE AND
PERFORM SERVICES AND TO OTHERWISE PRACTICE AND EXPLOIT THE EXACT LICENSED
IMPROVEMENTS AND JOINT COLLABORATION TECHNOLOGY, IN EACH CASE SOLELY IN THE
GENZYME FIELD.


 


(B)      EXACT WILL DISCLOSE TO GENZYME ANY POTENTIAL EXACT LICENSED IMPROVEMENT
IN WRITING IN REASONABLE DETAIL PROMPTLY AFTER SUCH IMPROVEMENT HAS BEEN
DISCOVERED,

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

11

--------------------------------------------------------------------------------


 


CONCEIVED, CREATED, MADE OR INVENTED THAT EXACT REASONABLY BELIEVES WOULD HAVE
POTENTIAL APPLICATION IN THE GENZYME FIELD.  IF THE PARTIES AGREE THAT SUCH
IMPROVEMENT HAS APPLICABILITY IN THE GENZYME FIELD AND THEREFORE CONSTITUTES AN
EXACT LICENSED IMPROVEMENT, THE PARTIES WILL ADD A GENERAL DESCRIPTION OF SUCH
IMPROVEMENT TO SCHEDULE 3.2(B) AND SUCH IMPROVEMENT WILL BE BECOME AN EXACT
LICENSED IMPROVEMENT FOR THE PURPOSES OF THIS AGREEMENT.

 


3.3                OPTION TO LICENSE ADDITIONAL EXACT TECHNOLOGY.

 


(A)      EFFECTIVE AT THE TIME OF, AND CONTINGENT UPON THE OCCURRENCE OF, THE
CLOSING, EXACT HEREBY GRANTS GENZYME AN EXCLUSIVE OPTION (THE “OPTION”) TO
OBTAIN AN EXCLUSIVE LICENSE TO ADDITIONAL EXACT TECHNOLOGY IN THE GENZYME CORE
FIELD, SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 3.3.


 


(B)      EXACT WILL DISCLOSE TO GENZYME ANY ADDITIONAL EXACT TECHNOLOGY IN
WRITING IN REASONABLE DETAIL PROMPTLY AFTER SUCH TECHNOLOGY HAS BEEN DISCOVERED,
CONCEIVED, CREATED, MADE, INVENTED OR ACQUIRED.  IF THE ADDITIONAL EXACT
TECHNOLOGY IS IN-LICENSED BY EXACT FROM A THIRD PARTY, THEN, IF APPLICABLE, SUCH
DISCLOSURE WILL INCLUDE ANY LICENSE FEE OR ROYALTY PAYMENT THAT EXACT WOULD BE
REQUIRED TO PAY SUCH THIRD PARTY AS A RESULT OF EXACT’S GRANTING TO GENZYME A
SUBLICENSE UNDER SUCH ADDITIONAL EXACT TECHNOLOGY IN THE GENZYME CORE FIELD AND
A COPY OF THE LICENSE AGREEMENT BETWEEN EXACT AND SUCH THIRD PARTY.  IF GENZYME
WISHES TO EXERCISE THE OPTION WITH RESPECT TO SUCH DISCLOSED ADDITIONAL EXACT
TECHNOLOGY, GENZYME WILL PROVIDE EXACT WITH WRITTEN NOTICE (THE “OPTION EXERCISE
NOTICE”) WITHIN [********] OF RECEIPT OF EXACT’S DISCLOSURE.  UPON DELIVERY OF
THE OPTION EXERCISE NOTICE, GENZYME WILL ADD A GENERAL DESCRIPTION OF SUCH
ADDITIONAL EXACT TECHNOLOGY TO SCHEDULE 3.3(B), AND SUCH TECHNOLOGY WILL BE
BECOME OPTIONED TECHNOLOGY ([********] TO GENZYME, OTHER THAN PURSUANT TO
SECTION 11.2) FOR THE PURPOSES OF THIS AGREEMENT.  IF GENZYME DOES NOT DELIVER
AN OPTION EXERCISE NOTICE WITHIN SUCH [********] PERIOD, THEN GENZYME’S OPTION
WILL AUTOMATICALLY EXPIRE WITH RESPECT TO THE DISCLOSED ITEM OF ADDITIONAL EXACT
TECHNOLOGY AND EXACT MAY SELL, ASSIGN, LICENSE OR OTHERWISE TRANSFER SUCH ITEM
OF ADDITIONAL EXACT TECHNOLOGY IN THE GENZYME CORE FIELD TO ANY THIRD PARTY
WITHOUT ANY FURTHER OBLIGATION OR LIABILITY TO GENZYME.  IF GENZYME TAKES A
SUBLICENSE TO OPTIONED TECHNOLOGY IN-LICENSED BY EXACT, THEN GENZYME’S
SUBLICENSE TO THAT OPTIONED TECHNOLOGY WILL BE SUBJECT TO GENZYME’S TIMELY
PAYMENT OF THE GENZYME THIRD PARTY PAYMENT AS PROVIDED IN SECTION 11.2 AND
GENZYME’S COMPLIANCE WITH THE TERMS OF THE IN-LICENSE AGREEMENT APPLICABLE TO
GENZYME AS A SUBLICENSEE THEREUNDER.


 


(C)      SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EFFECTIVE AT THE
TIME OF, AND CONTINGENT UPON THE OCCURRENCE OF, THE CLOSING, EXACT HEREBY GRANTS
TO GENZYME A PERPETUAL (SUBJECT TO SECTION 3.7(B)), EXCLUSIVE (EVEN AS TO
EXACT), WORLDWIDE, FULLY-PAID, ROYALTY-FREE (EXCEPT AS PROVIDED IN
SECTION 11.2(A)) LICENSE OR SUBLICENSE (AS THE CASE MAY BE), WITH THE RIGHT TO
SUBLICENSE THROUGH MULTIPLE TIERS (SUBJECT TO SECTION 3.5), UNDER THE OPTIONED
TECHNOLOGY TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, IMPORT AND EXPORT
PRODUCTS, TO OFFER FOR SALE AND PERFORM SERVICES AND TO

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

12

--------------------------------------------------------------------------------


 


OTHERWISE PRACTICE AND EXPLOIT THE OPTIONED TECHNOLOGY, IN EACH CASE SOLELY IN
THE GENZYME CORE FIELD.

 


3.4                LICENSE TO EXACT UNDER TRANSFERRED TECHNOLOGY, GENZYME
LICENSED IMPROVEMENTS AND JOINT COLLABORATION TECHNOLOGY.

 


(A)      EFFECTIVE AT THE TIME OF, AND CONTINGENT UPON THE OCCURRENCE OF, THE
CLOSING, GENZYME HEREBY GRANTS TO EXACT AN IRREVOCABLE, PERPETUAL, EXCLUSIVE
(EVEN AS TO GENZYME), WORLDWIDE, FULLY-PAID, ROYALTY-FREE LICENSE, WITH THE
RIGHT TO SUBLICENSE THROUGH MULTIPLE TIERS (SUBJECT TO SECTION 3.5), UNDER THE
TRANSFERRED TECHNOLOGY OTHER THAN THE TRANSFERRED IN-LICENSED TECHNOLOGY TO
MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, IMPORT AND EXPORT PRODUCTS, TO OFFER
FOR SALE AND PERFORM SERVICES AND OTHERWISE TO PRACTICE AND EXPLOIT THE
TRANSFERRED TECHNOLOGY OTHER THAN THE TRANSFERRED IN-LICENSED TECHNOLOGY, IN
EACH CASE SOLELY IN THE EXACT FIELD.


 


(B)      SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EFFECTIVE AT THE
TIME OF, AND CONTINGENT UPON THE OCCURRENCE OF, THE CLOSING, GENZYME HEREBY
GRANTS TO EXACT A PERPETUAL (SUBJECT TO SECTION 3.7(A)), EXCLUSIVE (EVEN AS TO
GENZYME), WORLDWIDE, FULLY-PAID, ROYALTY-FREE LICENSE, WITH THE RIGHT TO
SUBLICENSE THROUGH MULTIPLE TIERS (SUBJECT TO SECTION 3.5), UNDER THE GENZYME
LICENSED IMPROVEMENTS AND THE JOINT COLLABORATION TECHNOLOGY TO MAKE, HAVE MADE,
USE, SELL, OFFER FOR SALE, IMPORT AND EXPORT PRODUCTS, TO OFFER FOR SALE AND
PERFORM SERVICES AND TO OTHERWISE PRACTICE AND EXPLOIT THE GENZYME LICENSED
IMPROVEMENTS AND JOINT COLLABORATION TECHNOLOGY, IN EACH CASE SOLELY IN THE
EXACT FIELD.


 


(C)      GENZYME WILL DISCLOSE TO EXACT ANY POTENTIAL GENZYME LICENSED
IMPROVEMENT IN WRITING IN REASONABLE DETAIL PROMPTLY AFTER SUCH IMPROVEMENT HAS
BEEN DISCOVERED, CONCEIVED, CREATED, MADE OR INVENTED THAT GENZYME REASONABLY
BELIEVES WOULD HAVE POTENTIAL APPLICATION IN THE EXACT FIELD.  IF THE PARTIES
AGREE THAT SUCH IMPROVEMENT HAS APPLICABILITY IN THE EXACT FIELD AND THEREFORE
CONSTITUTES A GENZYME LICENSED IMPROVEMENT, THE PARTIES WILL ADD A GENERAL
DESCRIPTION OF SUCH IMPROVEMENT TO SCHEDULE 3.4(C) AND SUCH IMPROVEMENT WILL BE
BECOME A GENZYME LICENSED IMPROVEMENT FOR THE PURPOSES OF THIS AGREEMENT.


 


(D)      FOR THE AVOIDANCE OF DOUBT, THE LICENSES GRANTED TO EXACT PURSUANT TO
SECTION 3.4 DO NOT INCLUDE A SUBLICENSE TO ANY RIGHTS UNDER THE TRANSFERRED
IN-LICENSE AGREEMENT.  SUCH RIGHTS ARE COVERED BY, AND SUBJECT TO, THE JHU-EXACT
LICENSE AMENDMENT.


 


3.5                SUBLICENSING.  EACH PARTY MAY GRANT SUBLICENSES (INCLUDING
MULTIPLE TIER SUBLICENSES) UNDER THE LICENSES GRANTED PURSUANT TO SECTIONS
3.1(A), 3.2(A), 3.3(C), 3.4(A) OR 3.4(B) [********] (SUBJECT TO THE PROVISIONS
OF ANY AGREEMENT PURSUANT TO WHICH EXACT LICENSES AN ITEM OF OPTIONED TECHNOLOGY
FROM A THIRD PARTY); PROVIDED THAT THE PARTY GRANTING SUCH SUBLICENSE WILL BE
FULLY RESPONSIBLE FOR THE PERFORMANCE OF ITS SUBLICENSES.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

13

--------------------------------------------------------------------------------


 


3.6                USE OF TECHNOLOGY.  NEITHER PARTY WILL PRACTICE OR GRANT ANY
RIGHTS UNDER TECHNOLOGY OWNED OR CONTROLLED BY THE OTHER PARTY EXCEPT AS
EXPRESSLY LICENSED UNDER THIS AGREEMENT.


 


3.7                TERMINATION OF LICENSE RIGHTS.


 


(A)      TERMINATION BY GENZYME.  GENZYME MAY TERMINATE THE LICENSE GRANTED TO
EXACT PURSUANT TO SECTION 3.4(B) AT ANY TIME BY GIVING WRITTEN NOTICE TO EXACT
IN THE EVENT THAT EXACT COMMITS A MATERIAL BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND SUCH BREACH REMAINS UNCURED FOR 90 DAYS, MEASURED FROM THE DATE
WRITTEN NOTICE OF SUCH BREACH IS GIVEN TO EXACT.  IF THERE IS A BONA FIDE GOOD
FAITH DISPUTE BETWEEN THE PARTIES AS TO WHETHER A MATERIAL BREACH HAS OCCURRED,
WHETHER SUCH BREACH HAS BEEN CURED OR THE AMOUNT TO BE INDEMNIFIED, THE 90 DAY
CURE PERIOD WILL BE TOLLED PENDING RESOLUTION OF SUCH DISPUTE.  NOTWITHSTANDING
THE FOREGOING, IF ALL MONETARY DAMAGES OF GENZYME ARISING FROM ANY SUCH UNCURED,
MATERIAL BREACH BY EXACT ARE SATISFIED BY THE INDEMNITY PROVISIONS OF ARTICLE 14
AND GENZYME DOES NOT HAVE ANY MATERIAL NON-MONETARY DAMAGES RELATED THERETO,
THEN GENZYME WILL NOT HAVE THE RIGHT TO TERMINATE THE LICENSE UNDER
SECTION 3.4(B) ON THE BASIS OF SUCH BREACH.

 


(B)      TERMINATION BY EXACT.  EXACT MAY TERMINATE THE LICENSES AND OPTION
GRANTED TO GENZYME PURSUANT TO SECTION 3.2(A) OR SECTION 3.3 AT ANY TIME BY
GIVING WRITTEN NOTICE TO GENZYME IN THE EVENT THAT GENZYME COMMITS A MATERIAL
BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND SUCH BREACH REMAINS UNCURED
FOR 90 DAYS, MEASURED FROM THE DATE WRITTEN NOTICE OF SUCH BREACH IS GIVEN TO
GENZYME.  IF THERE IS A BONA FIDE GOOD FAITH DISPUTE BETWEEN THE PARTIES AS TO
WHETHER A MATERIAL BREACH HAS OCCURRED, WHETHER SUCH BREACH HAS BEEN CURED OR
THE AMOUNT TO BE INDEMNIFIED, THE 90 DAY CURE PERIOD WILL BE TOLLED PENDING
RESOLUTION OF SUCH DISPUTE.  NOTWITHSTANDING THE FOREGOING, IF ALL MONETARY
DAMAGES OF EXACT ARISING FROM ANY SUCH UNCURED, MATERIAL BREACH BY GENZYME ARE
SATISFIED BY THE INDEMNITY PROVISIONS OF ARTICLE 14 AND EXACT DOES NOT HAVE ANY
MATERIAL NON-MONETARY DAMAGES RELATED THERETO, THEN EXACT WILL NOT HAVE THE
RIGHT TO TERMINATE ANY SUCH LICENSES OR OPTION ON THE BASIS OF SUCH BREACH.


 


(C)      SURVIVAL OF SUBLICENSES.  IF EITHER PARTY TERMINATES A LICENSE GRANTED
UNDER THIS AGREEMENT PURSUANT TO SECTION 3.7, AND, ON THE EFFECTIVE DATE OF SUCH
TERMINATION, (I) A SUBLICENSE UNDER SUCH TERMINATED LICENSE AS PERMITTED BY
SECTION 3.5 IS IN EFFECT AND (II) THE APPLICABLE SUBLICENSEE IS IN GOOD STANDING
UNDER THE SUBLICENSE AGREEMENT BETWEEN SUCH SUBLICENSEE AND THE NON-TERMINATING
PARTY; THEN THE TERMINATING PARTY WILL GRANT TO SUCH SUBLICENSEE A DIRECT
LICENSE ON SUBSTANTIALLY THE SAME TERMS AS SUCH SUBLICENSEE HAD AS A SUBLICENSEE
OF THE NON-TERMINATING PARTY, SO THAT THE SUBLICENSEE WILL BE PUT IN THE SAME
POSITION AS IT WAS PRIOR TO THE TERMINATION OF SUCH LICENSE GRANT, PROVIDED,
HOWEVER, THAT THE TERMINATING PARTY WILL NOT HAVE ANY INCREASED OBLIGATIONS AS A
RESULT OF SUCH DIRECT LICENSE TO SUCH SUBLICENSEE.


 


3.8                RIGHTS IN BANKRUPTCY.  ALL RIGHTS AND LICENSES NOW OR
HEREAFTER GRANTED UNDER OR PURSUANT TO SECTIONS 3.1, 3.2, 3.3 AND 3.4 OF THIS
AGREEMENT ARE RIGHTS TO “INTELLECTUAL

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

14

--------------------------------------------------------------------------------


 


PROPERTY” (AS DEFINED IN SECTION 101(35A) OF TITLE 11 OF THE UNITED STATES CODE
(THE “BANKRUPTCY CODE”)).  EACH PARTY HEREBY GRANTS TO OTHER PARTY AND ALL
AFFILIATES OF SUCH OTHER PARTY A RIGHT OF ACCESS AND TO OBTAIN POSSESSION OF,
AND TO BENEFIT FROM COPIES OF, (A) RESEARCH DATA AND RESULTS AND (B) TANGIBLE
TECHNOLOGY, ALL OF WHICH ((A) AND (B)) CONSTITUTE “EMBODIMENTS” OF INTELLECTUAL
PROPERTY PURSUANT TO SECTION 365(N) OF THE BANKRUPTCY CODE, AND (C) ALL OTHER
EMBODIMENTS OF SUCH INTELLECTUAL PROPERTY, IN EACH CASE, SOLELY IN CONNECTION
WITH THE OTHER PARTY’S RIGHTS UNDER THIS AGREEMENT, WHETHER ANY OF THE FOREGOING
ARE IN THE GRANTING PARTY’S POSSESSION OR CONTROL OR IN THE POSSESSION AND
CONTROL OF THIRD PARTIES.  EACH PARTY AGREES NOT TO INTERFERE WITH THE OTHER
PARTY’S AND THE OTHER PARTY’S AFFILIATES’ EXERCISE OF RIGHTS AND LICENSES TO
INTELLECTUAL PROPERTY LICENSED HEREUNDER AND EMBODIMENTS THEREOF IN ACCORDANCE
WITH THIS AGREEMENT AND AGREES TO USE REASONABLE EFFORTS TO ASSIST SUCH OTHER
PARTY AND ITS AFFILIATES TO OBTAIN SUCH INTELLECTUAL PROPERTY AND EMBODIMENTS
THEREOF IN THE POSSESSION OR CONTROL OF THIRD PARTIES AS REASONABLY NECESSARY OR
DESIRABLE FOR SUCH OTHER PARTY AND AFFILIATES TO EXERCISE SUCH RIGHTS AND
LICENSES IN ACCORDANCE WITH THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT ALL PAYMENTS PAYABLE UNDER THIS AGREEMENT, OTHER THAN (I) THE ROYALTY
PAYABLE BY GENZYME IN CONNECTION WITH THE SUBLICENSING OF RETAINED PATENT RIGHTS
OR (II) ANY GENZYME THIRD PARTY PAYMENT PAYABLE BY GENZYME, DO NOT CONSTITUTE
“ROYALTIES” WITHIN THE MEANING OF BANKRUPTCY CODE SECTION 365(N) OR RELATE TO
LICENSES OF INTELLECTUAL PROPERTY HEREUNDER.


 

Article 4   Collaboration.

 


4.1                JOINT ADVISORY COMMITTEE.  PROMPTLY AFTER THE CLOSING DATE,
GENZYME AND EXACT WILL ESTABLISH A JOINT ADVISORY COMMITTEE (THE “COMMITTEE”) TO
ASSIST BOTH PARTIES IN THE ACHIEVEMENT OF PRODUCT DEVELOPMENT AND REGULATORY
GOALS WITHIN THEIR RELEVANT FIELDS (COLLECTIVELY, THE “PRIMARY GOALS”).  THE
PRIMARY GOALS INCLUDE (I) [********], (II) [********] AND (III) [********]. 
THROUGH THE COMMITTEE, THE PARTIES WILL SHARE EXPERTISE, GUIDANCE, PLANS,
CLINICAL PLANS, PROTOCOLS AND/OR STRATEGIES.  BY WAY OF EXAMPLE ONLY,
[********].  THE COMMITTEE WILL EXIST UNTIL THE TERMINATION OF THE COLLABORATION
PERIOD UNLESS THE PARTIES OTHERWISE AGREE IN WRITING.


 


4.2                COMMITTEE MEETINGS AND ACTIVITIES.  EACH PARTY WILL DESIGNATE
A COMMITTEE CONTACT PERSON, WHO WILL FACILITATE AND MAKE AVAILABLE 2 OR MORE
REPRESENTATIVES OF SUCH PARTY FOR PARTICIPATION IN COMMITTEE MEETINGS OR OTHER
ACTIVITIES FROM TIME TO TIME, WHICH REPRESENTATIVES WILL BE SCIENTIFIC,
TECHNICAL DEVELOPMENT AND/OR FDA REGULATORY ADVISORS OR EMPLOYEES OF SUCH PARTY
WITH EXPERTISE SUITABLE TO THE PARTICULAR COMMITTEE ACTIVITY.  DURING THE
COLLABORATION PERIOD, THE COMMITTEE WILL MEET AT LEAST BI-MONTHLY, IN PERSON OR
VIA TELECONFERENCE.  EACH PARTY WILL BE SOLELY RESPONSIBLE FOR COMPENSATION OF
SUCH PARTY’S EMPLOYEES, ADVISORS AND COMMITTEE REPRESENTATIVES WHO PARTICIPATE
IN COMMITTEE MEETINGS OR ACTIVITIES, AND EACH PARTY WILL BE SOLELY RESPONSIBLE
FOR EXPENSES INCURRED BY ITS EMPLOYEES, ADVISORS AND COMMITTEE REPRESENTATIVES
IN ATTENDING OR OTHERWISE PARTICIPATING IN COMMITTEE MEETINGS AND ACTIVITIES. 
THE COMMITTEE WILL NOT HAVE ANY AUTHORITY TO BIND EITHER PARTY TO ANY ACTION OR
TO AMEND OR MODIFY THIS AGREEMENT.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

15

--------------------------------------------------------------------------------


 


4.3                TERMINATION OF THE COLLABORATION PERIOD.


 


(A)      EITHER PARTY MAY TERMINATE THE COLLABORATION PERIOD IMMEDIATELY UPON
[********] BY PROVIDING WRITTEN NOTICE TO THE OTHER PARTY WITHIN [********]
FOLLOWING [********].


 


(B)      ANY TIME AFTER THE 5TH ANNIVERSARY OF THE CLOSING DATE, EITHER PARTY
MAY TERMINATE THE COLLABORATION PERIOD [********] UPON [********] ADVANCE
WRITTEN NOTICE TO THE OTHER PARTY.


 

Article 5   Closing.


 


5.1                CLOSING.  THE CONSUMMATION OF THE TRANSACTIONS (THE
“CLOSING”) WILL TAKE PLACE AT THE OFFICES OF GENZYME’S COUNSEL AT ROPES & GRAY
LLP, ONE INTERNATIONAL PLACE, BOSTON, MASSACHUSETTS, COMMENCING AT 10:00 A.M.
(BOSTON TIME) ON THE BUSINESS DAY ON WHICH THE LAST OF THE CONDITIONS REQUIRED
TO BE SATISFIED OR WAIVED PURSUANT TO ARTICLE 9 AND ARTICLE 10 OF THIS AGREEMENT
IS EITHER SATISFIED OR WAIVED (OTHER THAN CONDITIONS WHICH BY THEIR NATURE ARE
TO BE SATISFIED OR WAIVED AT THE CLOSING AND ARE EXPECTED TO BE SATISFIED AT THE
CLOSING) (THE “CLOSING DATE”), OR AT SUCH OTHER PLACE OR TIME AS THE PARTIES MAY
MUTUALLY AGREE.


 


5.2                DELIVERABLES.  IN ADDITION TO ANY OTHER DOCUMENTS TO BE
DELIVERED UNDER OTHER PROVISIONS OF THIS AGREEMENT, AT THE CLOSING:


 


(A)      EXACT WILL DELIVER TO GENZYME THE FOLLOWING DOCUMENTS (COLLECTIVELY
REFERRED TO IN THIS AGREEMENT AS THE “ANCILLARY AGREEMENTS”):


 

(I)       A BILL OF SALE FOR ALL OF THE PURCHASED ASSETS THAT ARE TANGIBLE
PERSONAL PROPERTY, EXECUTED BY EXACT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT C;

 

(II)      AN ASSIGNMENT OF ALL OF THE PURCHASED ASSETS THAT ARE INTANGIBLE
PERSONAL PROPERTY, WHICH ASSIGNMENT WILL ALSO CONTAIN GENZYME’S UNDERTAKING AND
ASSUMPTION OF THE ASSUMED LIABILITIES (THE “ASSIGNMENT AND ASSUMPTION
AGREEMENT”) EXECUTED BY EXACT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT D;

 

(III)     AN ASSIGNMENT OF ALL PATENT RIGHTS INCLUDED IN THE TRANSFERRED
TECHNOLOGY, EXECUTED BY EXACT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT E;

 

(IV)     THE APC/P53 LICENSE AMENDMENT EXECUTED BY EXACT;

 

(V)      THE JHU-EXACT LICENSE AMENDMENT EXECUTED BY EXACT AND JHU;

 

(VI)     THE COMMON STOCK SUBSCRIPTION AGREEMENT EXECUTED BY EXACT; AND

 

(VII)    SUCH OTHER DEEDS, BILLS OF SALE, ASSIGNMENTS, CERTIFICATES OF TITLE,
AGREEMENTS, DOCUMENTS AND OTHER INSTRUMENTS OF TRANSFER AND CONVEYANCE AS MAY
REASONABLY

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

16

--------------------------------------------------------------------------------


 

BE REQUESTED BY GENZYME AS SET FORTH IN SECTION 8.4, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO GENZYME AND ITS LEGAL COUNSEL AND EXECUTED BY EXACT.

 


(B)      GENZYME WILL DELIVER TO EXACT, TOGETHER WITH THE CLOSING PAYMENT, LESS
THE POTENTIAL LIABILITIES HOLDBACK AMOUNT, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, THE FOLLOWING ANCILLARY AGREEMENTS:

 

(I)       THE ASSIGNMENT AND ASSUMPTION AGREEMENT EXECUTED BY GENZYME;

 

(II)      THE APC/P53 LICENSE AMENDMENT EXECUTED BY GENZYME;

 

(III)     THE JHU-EXACT LICENSE AMENDMENT EXECUTED BY GENZYME; AND

 

(IV)     THE COMMON STOCK SUBSCRIPTION AGREEMENT EXECUTED BY GENZYME.

 


5.3                POST-CLOSING.  WITHIN 15 DAYS OF THE CLOSING DATE, EXACT WILL
NOTIFY ALL OF ITS AGENTS THAT HOLD FILES OR OTHER TANGIBLE MATERIAL INCLUDED IN
THE PURCHASED ASSETS, INCLUDING ANY LAW FIRMS HOLDING FILES WITH RESPECT TO
TRANSFERRED TECHNOLOGY, THAT EFFECTIVE AS OF THE CLOSING, GENZYME WILL OWN SUCH
PURCHASED ASSETS, AND EXACT WILL BE RESPONSIBLE FOR ANY FEES OR EXPENSES
ASSOCIATED WITH SUCH NOTIFICATION OR RELATED ACTIONS IN CONNECTION WITH
REFLECTING THE TRANSFER OF OWNERSHIP.


 

Article 6   Representations and Warranties of EXACT.

 

In order to induce Genzyme to enter into and perform this Agreement and to
consummate the Transactions, EXACT hereby represents and warrants to Genzyme as
follows:

 


6.1                ORGANIZATION.  EXACT IS (A) DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND
(B) EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, DULY QUALIFIED TO DO
BUSINESS AND IN GOOD STANDING IN EACH JURISDICTION IN WHICH IT OWNS OR LEASES
REAL PROPERTY OR IS OTHERWISE REQUIRED TO BE SO QUALIFIED OR IN GOOD STANDING.


 


6.2                POWER AND AUTHORIZATION.


 


(A)      THE EXECUTION, DELIVERY AND PERFORMANCE BY EXACT OF THIS AGREEMENT AND
EACH ANCILLARY AGREEMENT AND THE CONSUMMATION OF EACH TRANSACTION ARE WITHIN THE
POWER AND AUTHORITY OF EXACT AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF EXACT.  THIS AGREEMENT AND EACH ANCILLARY AGREEMENT
(I) HAS BEEN (OR, IN THE CASE OF ANCILLARY AGREEMENTS TO BE ENTERED INTO AT OR
PRIOR TO THE CLOSING, WILL BE) DULY EXECUTED AND DELIVERED BY EXACT AND (II) IS
(OR, IN THE CASE OF ANCILLARY AGREEMENTS TO BE ENTERED INTO AT OR PRIOR TO THE
CLOSING, WILL BE) A LEGAL, VALID AND BINDING OBLIGATION OF EXACT, ENFORCEABLE
AGAINST EXACT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ AND
CONTRACTING PARTIES’ RIGHTS GENERALLY AND SUBJECT TO GENERAL

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

17

--------------------------------------------------------------------------------


 


PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).

 


(B)      EXACT HAS THE FULL POWER AND AUTHORITY NECESSARY TO OWN AND USE ITS
ASSETS AND CARRY ON ITS BUSINESS.

 


6.3                AUTHORIZATION OF GOVERNMENTAL AUTHORITIES.  NO ACTION BY
(INCLUDING ANY AUTHORIZATION, CONSENT OR APPROVAL), OR IN RESPECT OF, OR FILING
OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED FOR, OR IN
CONNECTION WITH, THE VALID AND LAWFUL (I) AUTHORIZATION, EXECUTION, DELIVERY AND
PERFORMANCE BY EXACT OF THIS AGREEMENT AND EACH ANCILLARY AGREEMENT OR
(II) CONSUMMATION OF EACH TRANSACTION.


 


6.4                NONCONTRAVENTION.  NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE BY EXACT OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT NOR THE
CONSUMMATION OF ANY TRANSACTION WILL:

 


(A)      VIOLATE ANY LEGAL REQUIREMENT APPLICABLE TO EXACT;

 


(B)      RESULT IN A BREACH OR VIOLATION OF, OR DEFAULT UNDER, ANY OBLIGATION
UNDER ANY CONTRACT, AGREEMENT OR UNDERSTANDING;

 


(C)      EXCEPT AS DISCLOSED ON SCHEDULE 6.4(C), REQUIRE ANY ACTION BY
(INCLUDING ANY AUTHORIZATION, CONSENT OR APPROVAL) OR IN RESPECT OF (INCLUDING
NOTICE TO), ANY PARTY UNDER ANY CONTRACT, AGREEMENT OR UNDERSTANDING, INCLUDING
ANY CONSENTS REQUIRED TO ASSIGN RIGHTS UNDER THE ASSIGNED CONTRACTS, TO ASSIGN
THE TRANSFERRED TECHNOLOGY OR TO GRANT THE LICENSES SET FORTH IN ARTICLE 3;


 


(D)      RESULT IN THE CREATION OR IMPOSITION OF AN ENCUMBRANCE UPON, OR THE
FORFEITURE OF, ANY PURCHASED ASSETS; OR


 


(E)      RESULT IN A BREACH OR VIOLATION OF, OR DEFAULT UNDER, EXACT’S
CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS.


 


6.5                ABSENCE OF LIABILITIES.  THERE ARE NO LIABILITIES OF EXACT
OR, TO EXACT’S KNOWLEDGE, ANY THIRD PARTY THAT MAY BE IMPOSED ON GENZYME DUE TO
CONSUMMATION OF THE TRANSACTIONS EXCEPT FOR THE ASSUMED LIABILITIES.


 


6.6                ABSENCE OF CERTAIN DEVELOPMENTS.  SINCE DECEMBER 31, 2007, NO
EVENT OR CIRCUMSTANCE HAS OCCURRED WHICH HAS HAD, OR IS REASONABLY LIKELY TO
HAVE, A MATERIAL ADVERSE EFFECT.


 


6.7                ASSETS.


 


(A)      EXCEPT AS DISCLOSED ON SCHEDULE 6.7(A), EXACT HAS SOLE AND EXCLUSIVE,
GOOD AND MARKETABLE TITLE TO, OR, A SOLE AND EXCLUSIVE, ENFORCEABLE RIGHT TO
USE, ALL OF THE PURCHASED ASSETS.  THERE ARE NO LIENS OR ENCUMBRANCES ON ANY OF
THE PURCHASED ASSETS.  EXACT DOES NOT OWN ANY REAL PROPERTY.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

18

--------------------------------------------------------------------------------


 


 


(B)      EXCEPT AS DISCLOSED ON SCHEDULE 6.7(B), THE PURCHASED ASSETS COMPRISE
ALL OF THE INTANGIBLE ASSETS, RELATED SUPPORTING MATERIALS AND RIGHTS OF EVERY
TYPE AND DESCRIPTION (INCLUDING ALL INTELLECTUAL PROPERTY RIGHTS) WITH
APPLICABILITY IN THE GENZYME CORE FIELD THAT ARE (I) OWNED BY EXACT,
(II) LICENSED TO EXACT WITH RIGHTS EXTENDING IN THE GENZYME CORE FIELD, OR
(III) USED BY EXACT.


 


6.8                INTELLECTUAL PROPERTY RIGHTS.


 


(A)      SCHEDULE 6.8(A)(I) IDENTIFIES ALL PATENT RIGHTS INCLUDED IN THE
TRANSFERRED TECHNOLOGY THAT ARE LICENSED BY EXACT TO [********] UNDER THE
[********], AND EXACT HAS PROVIDED TO GENZYME TRUE, CORRECT AND COMPLETE COPIES
OF ALL AMENDMENTS TO THE [********] AS OF THE EFFECTIVE DATE.  SCHEDULE
6.8(A)(II) IDENTIFIES ALL PATENT RIGHTS INCLUDED IN THE TRANSFERRED TECHNOLOGY
THAT ARE NOT LICENSED BY EXACT TO [********] PURSUANT TO THE [********].  FOR
EACH PATENT RIGHT, SCHEDULE 6.8(A)(I) AND SCHEDULE 6.8(A)(II) IDENTIFIES THE
COUNTRY, TITLE, PATENT NUMBER (IF ISSUED), APPLICATION NUMBER, FILING DATE,
ISSUE DATE, INVENTORS AND ANY CONTINUITY RELATIONSHIP WITH RESPECT TO ANY OTHER
PATENT RIGHT (SUCH AS CONTINUATION, CONTINUATION-IN-PART, DIVISIONAL), AND
IDENTIFICATION OF THOSE PATENT RIGHTS INCLUDED IN THE TRANSFERRED IN-LICENSED
TECHNOLOGY.  SCHEDULE 6.8(A)(III) IDENTIFIES THE TRANSFERRED IN-LICENSE
AGREEMENT, INCLUDING THE IDENTIFICATION AND DESCRIPTION OF THE APPLICABLE
TRANSFERRED TECHNOLOGY THAT IS THE SUBJECT OF SUCH TRANSFERRED IN-LICENSE
AGREEMENT, AND ANY OTHER CONTRACTS, AGREEMENTS OR UNDERSTANDINGS THAT EXACT HAS
ENTERED INTO WITH THIRD PARTIES THAT GRANT SUCH THIRD PARTY RIGHTS WITH RESPECT
TO, OR THAT OTHERWISE AFFECT EXACT’S RIGHTS IN, THE TRANSFERRED TECHNOLOGY. 
TRUE, ACCURATE AND COMPLETE COPIES OF ALL SUCH REGISTRATIONS, APPLICATIONS,
CONTRACTS, AGREEMENTS OR UNDERSTANDINGS (A WRITTEN SUMMARY IF ORAL), IN EACH
CASE, AS AMENDED, OR OTHERWISE MODIFIED AND IN EFFECT, HAVE BEEN MADE AVAILABLE
TO GENZYME AS WELL AS TRUE, ACCURATE AND COMPLETE COPIES OF ALL OTHER WRITTEN
DOCUMENTATION EVIDENCING OWNERSHIP AND PROSECUTION (IF APPLICABLE) OF SUCH ITEM.


 


(B)      EXCEPT AS DISCLOSED ON SCHEDULE 6.8(B)(I), EXACT IS THE SOLE OWNER OF
ALL RIGHTS, TITLE AND INTERESTS IN AND TO THE TRANSFERRED TECHNOLOGY. EXCEPT AS
DISCLOSED ON SCHEDULE 6.8(B)(II), NONE OF THE TRANSFERRED TECHNOLOGY IS SUBJECT
TO ANY LICENSE TO ANY THIRD PARTY.


 


(C)      NEITHER EXACT NOR ANY OF ITS AFFILIATES HAS GRANTED TO ANY THIRD PARTY
ANY RIGHTS WITH RESPECT TO THE TRANSFERRED TECHNOLOGY IN THE GENZYME FIELD. 
EACH OF THE TRANSFERRED IN-LICENSE AGREEMENT AND THE OTHER CONTRACTS WITH THIRD
PARTIES REQUIRED TO BE DISCLOSED ON SCHEDULE 6.8(A) REPRESENTS THE COMPLETE
AGREEMENT AND UNDERSTANDING BETWEEN EXACT OR ITS AFFILIATES AND THE OTHER
RESPECTIVE PARTY OR PARTIES THERETO RELATING TO THE TRANSFERRED TECHNOLOGY THAT
IS THE SUBJECT OF SUCH CONTRACT.


 


(D)      NEITHER EXACT NOR ANY OF ITS AFFILIATES HAS RECEIVED ANY WRITTEN (OR TO
EXACT’S KNOWLEDGE, ORAL) CHARGE, COMPLAINT, CLAIM, DEMAND OR NOTICE ALLEGING ANY
INTERFERENCE, INFRINGEMENT, MISAPPROPRIATION OR CONFLICT WITH ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES (INCLUDING ANY WRITTEN (OR TO EXACT’S
KNOWLEDGE, ORAL) CLAIM THAT


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.


 


19

--------------------------------------------------------------------------------



 


EXACT OR ANY OF ITS AFFILIATES MUST LICENSE OR REFRAIN FROM USING ANY
INTELLECTUAL PROPERTY RIGHT).  EXCEPT AS DISCLOSED ON SCHEDULE 6.8(D), NEITHER
EXACT NOR ITS AFFILIATES ARE OBLIGATED TO INDEMNIFY ANY PERSON AGAINST A CHARGE
OF INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS WITH RESPECT TO USE OF THE
TRANSFERRED TECHNOLOGY.


 


(E)      EXCEPT AS DISCLOSED ON SCHEDULE 6.8(E)(I), ALL REGISTERED OR ISSUED
TRANSFERRED TECHNOLOGY (AS IDENTIFIED ON SCHEDULE 6.8(A)) IS SUBSISTING AND
ENFORCEABLE (OR, IN THE CASE OF APPLICATIONS, IS PENDING).  EXCEPT AS DISCLOSED
ON SCHEDULE 6.8(E)(II), EXACT HAS TAKEN ALL STEPS NECESSARY TO MAINTAIN SUCH
REGISTRATIONS AND DILIGENTLY PURSUE THE REGISTRATION OF SUCH APPLICATIONS,
INCLUDING THE PAYMENT WHEN DUE OF ALL MAINTENANCE FEES, APPLICATION AND
PROSECUTION FEES AND ANNUITIES, THE FILING OF ALL NECESSARY RENEWALS, STATEMENTS
AND CERTIFICATIONS AND THE TIMELY RESPONSE TO ALL OFFICE ACTIONS, REQUESTS AND
OTHER CORRESPONDENCE FROM GOVERNMENTAL AUTHORITIES IN CONNECTION THEREWITH.  TO
EXACT’S KNOWLEDGE, EXACT AND ALL INDIVIDUALS TO WHOM THE DUTY OF CANDOR AND GOOD
FAITH APPLIES WITH RESPECT TO THE TRANSFERRED TECHNOLOGY HAVE COMPLIED WITH SUCH
DUTY, INCLUDING THE DUTY TO DISCLOSE TO THE UNITED STATES PATENT AND TRADEMARK
OFFICE ALL INFORMATION BELIEVED TO BE MATERIAL TO THE PATENTABILITY OF THE
PATENT RIGHTS INCLUDED IN THE TRANSFERRED TECHNOLOGY.  EXCEPT AS DISCLOSED ON
SCHEDULE 6.8(E)(II), EXACT IS NOT AWARE OF ANY COLORABLE GROUNDS FOR
INVALIDATING ANY ISSUED PATENT RIGHT WITHIN THE TRANSFERRED TECHNOLOGY.


 


(F)       EXCEPT AS DISCLOSED ON SCHEDULE 6.8(F), THERE ARE NO ROYALTIES OR
OTHER PAYMENTS PAYABLE BY EXACT OR ITS AFFILIATES FOR THE USE OF ANY TRANSFERRED
TECHNOLOGY, INCLUDING PURSUANT TO THE TRANSFERRED IN-LICENSE AGREEMENT.  FOR
EACH ROYALTY DISCLOSED ON SCHEDULE 6.8(F), SUCH SCHEDULE SETS FORTH THE DATE ON
WHICH SUCH ROYALTY WILL CEASE TO BE PAYABLE.


 


(G)      EXCEPT AS DISCLOSED ON SCHEDULE 6.8(G), ALL CURRENT AND FORMER
EMPLOYEES, AGENTS AND CONSULTANTS OF EXACT OR ITS AFFILIATES WHO HAVE
CONTRIBUTED TO THE DEVELOPMENT OF THE TRANSFERRED TECHNOLOGY IN ANY WAY OR WHO
HAVE HAD ACCESS TO EXACT’S CONFIDENTIAL AND PROPRIETARY INFORMATION WITH RESPECT
TO THE TRANSFERRED TECHNOLOGY PRIOR TO THE CLOSING HAVE ENTERED INTO BINDING
WRITTEN AGREEMENTS WITH EXACT WHEREBY (I) EXACT IS ENTITLED TO ALL OWNERSHIP
RIGHTS IN ANY TRANSFERRED TECHNOLOGY PRIOR TO THE CLOSING THAT THE EMPLOYEE,
AGENT OR CONSULTANT MAY HAVE INVENTED, DISCOVERED, ORIGINATED, MADE OR CONCEIVED
WHILE WORKING FOR EXACT OR ITS AFFILIATES, AND ALL SUCH OWNERSHIP RIGHTS ARE
DULY ASSIGNED TO EXACT, AND (II) THE EMPLOYEE, AGENT OR CONSULTANT AGREES TO
HOLD AND MAINTAIN IN CONFIDENCE ALL CONFIDENTIAL AND PROPRIETARY INFORMATION OF
EXACT.


 


(H)      EXCEPT AS DISCLOSED ON SCHEDULE 6.8(H), TO EXACT’S KNOWLEDGE, NEITHER
GOVERNMENT FUNDING NOR GOVERNMENT, ACADEMIC OR NON-PROFIT RESEARCH FACILITIES
WERE USED IN THE DEVELOPMENT OF ANY TRANSFERRED TECHNOLOGY.  TO THE EXTENT THAT
ANY OF THE TRANSFERRED TECHNOLOGY AROSE FROM WORK FUNDED IN WHOLE OR IN PART BY
U.S. FEDERAL FUNDING, TO EXACT’S KNOWLEDGE, ALL REQUIREMENTS NECESSARY TO
(I) VEST THE ENTIRE RIGHT, TITLE AND INTEREST IN EXACT OR IN THE LICENSOR OF
SUCH TRANSFERRED TECHNOLOGY AND (II) 


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


20

--------------------------------------------------------------------------------



 


ASSIGN (AND, AS APPLICABLE, LICENSE) SUCH TRANSFERRED TECHNOLOGY TO GENZYME
PURSUANT TO THE TERMS OF THIS AGREEMENT, HAVE BEEN SATISFIED.


 


6.9                GOVERNMENT AUTHORIZATIONS AND REGISTRATIONS.  EXACT HAS BEEN
DULY GRANTED ALL GOVERNMENTAL AUTHORIZATIONS AND DULY FILED ALL GOVERNMENTAL
REGISTRATIONS UNDER ALL LEGAL REQUIREMENTS FOR THE POSSESSION OF THE PURCHASED
ASSETS AND THE USE OF THOSE PURCHASED ASSETS AS USED BY EXACT.  SUCH
AUTHORIZATIONS AND REGISTRATIONS ARE VALID, IN GOOD STANDING AND IN FULL FORCE
AND EFFECT, AND THERE ARE NO PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF EXACT,
THREATENED THAT SEEK THE REVOCATION, CANCELLATION, SUSPENSION OR ADVERSE
MODIFICATION TO SUCH AUTHORIZATIONS OR REGISTRATIONS.  EXACT IS NOT IN DEFAULT
OR NON-COMPLIANCE UNDER ANY SUCH AUTHORIZATION OR REGISTRATION.


 


6.10              LEGAL COMPLIANCE.  EXACT IS NOT IN BREACH OR VIOLATION OF, OR
DEFAULT UNDER:


 


(A)      ITS ARTICLES OF INCORPORATION, BY-LAWS AND OTHER ORGANIZATIONAL
DOCUMENTS NOR, TO EXACT’S KNOWLEDGE, IS THERE A BASIS WHICH COULD CONSTITUTE
SUCH A BREACH, VIOLATION OR DEFAULT; OR


 


(B)      ANY LEGAL REQUIREMENT THAT, IF BREACHED OR VIOLATED, WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.11              CONTRACTS.


 


(A)      EXCEPT AS DISCLOSED ON SCHEDULE 6.11(A), EXACT IS NOT BOUND BY OR A
PARTY TO ANY CONTRACT, AGREEMENT OR UNDERSTANDING RELATING TO OR AFFECTING THE
PURCHASED ASSETS.


 


(B)      TO EXACT’S KNOWLEDGE, EACH ASSIGNED CONTRACT AND EACH OTHER CONTRACT,
AGREEMENT OR UNDERSTANDING REQUIRED TO BE DISCLOSED ON SCHEDULE 6.8(A)(III) OR
SCHEDULE 6.11(A) (EACH, A “DISCLOSED CONTRACT”) IS ENFORCEABLE AGAINST EACH
PARTY TO SUCH CONTRACT, AND IS IN FULL FORCE AND EFFECT, AND, SUBJECT TO
OBTAINING ANY NECESSARY CONSENTS DISCLOSED ON SCHEDULE 6.4(C), WILL CONTINUE TO
BE SO ENFORCEABLE AND IN FULL FORCE AND EFFECT ON IDENTICAL TERMS FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS.  COMPLETE AND CORRECT COPIES OF THE DISCLOSED
CONTRACTS (INCLUDING ALL AMENDMENTS, SUPPLEMENTS AND WAIVERS THERETO) HAVE BEEN
DELIVERED TO GENZYME.


 


(C)      EXACT HAS PERFORMED ALL OF ITS OBLIGATIONS UNDER EACH DISCLOSED
CONTRACT AND NEITHER EXACT NOR, TO EXACT’S KNOWLEDGE, ANY OTHER PARTY TO ANY
DISCLOSED CONTRACT, IS (WITH OR WITHOUT THE LAPSE OF TIME OR THE GIVING OF
NOTICE, OR BOTH) IN BREACH OR VIOLATION OF, OR DEFAULT UNDER, OR HAS REPUDIATED
ANY PROVISION OF, ANY DISCLOSED CONTRACT.  NONE OF THE OTHER PARTIES TO THE
DISCLOSED CONTRACTS HAS GIVEN ANY NOTICE TO OR MADE A CLAIM AGAINST EXACT OR ITS
AFFILIATES WITH RESPECT TO ANY BREACH OR DEFAULT UNDER THE DISCLOSED CONTRACTS.


 


(D)      NO OFFICER, DIRECTOR, EMPLOYEE OR CONSULTANT OF EXACT, OR ANY AFFILIATE
OF EXACT, IS A PARTY TO ANY DISCLOSED CONTRACT.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


21

--------------------------------------------------------------------------------



 


6.12              LITIGATION; GOVERNMENTAL ORDERS.


 


(A)      EXCEPT AS DISCLOSED ON SCHEDULE 6.12(A), THERE IS NO ACTION TO WHICH
EXACT IS A PARTY (EITHER AS PLAINTIFF OR DEFENDANT), OR TO WHICH THE PURCHASED
ASSETS ARE SUBJECT, PENDING, OR TO EXACT’S KNOWLEDGE, THREATENED, THAT
(I) CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE TRANSFERRED
TECHNOLOGY OR (II) MAY AFFECT EXACT’S OWNERSHIP OF, OR INTEREST IN, ANY OF THE
PURCHASED ASSETS OR THE USE OR EXERCISE BY EXACT OR GENZYME OF ANY OF THE
PURCHASED ASSETS.  THERE IS NO ACTION TO WHICH EXACT IS A PARTY (EITHER AS
PLAINTIFF OR DEFENDANT), OR TO WHICH THE PURCHASED ASSETS ARE SUBJECT, PENDING,
OR TO EXACT’S KNOWLEDGE, THREATENED, THAT IN ANY MANNER CHALLENGES OR SEEKS THE
RESCISSION OF, OR SEEKS TO PREVENT, ENJOIN, ALTER OR MATERIALLY DELAY THE
CONSUMMATION OF, OR OTHERWISE RELATES TO, THIS AGREEMENT OR ANY OF THE
TRANSACTIONS.  THERE IS NO ACTION THAT EXACT PRESENTLY INTENDS TO INITIATE.


 


(B)      NO OUTSTANDING ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, STIPULATION,
RULING, DETERMINATION OR AWARD ENTERED BY OR WITH ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR IS CURRENTLY IN EFFECT OR PENDING THAT IS APPLICABLE TO, OR OTHERWISE
AFFECTS, EXACT OR THE PURCHASED ASSETS (INCLUDING ANY ORDER THAT RESTRICTS EXACT
FROM TRANSFERRING THE TRANSFERRED TECHNOLOGY TO GENZYME).


 


6.13              INSURANCE.  EXACT IS INSURED BY INSURERS OF RECOGNIZED
FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS
ARE PRUDENT AND CUSTOMARY FOR THE BUSINESS IN WHICH IT ENGAGED.  EXACT HAS NO
REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE
COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM
SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT
WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.14              NO BROKERS.  EXACT HAS NO LIABILITY OF ANY KIND TO, OR IS
SUBJECT TO ANY CLAIM OF, ANY BROKER, FINDER OR AGENT IN CONNECTION WITH ANY OF
THE TRANSACTIONS OTHER THAN THOSE THAT WILL BE BORNE BY EXACT, ALL OF WHICH HAVE
BEEN FULLY DISCLOSED TO GENZYME PRIOR TO THE EFFECTIVE DATE.  FOR THE AVOIDANCE
OF DOUBT, ANY PAYMENTS DUE TO ANY INVESTMENT BANK RETAINED BY EXACT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS WILL BE THE SOLE
RESPONSIBILITY OF EXACT.


 


6.15              SOLVENCY.


 


(A)      EXACT IS NOT NOW INSOLVENT AND WILL NOT BE RENDERED INSOLVENT BY THE
SALE.  AS USED IN THIS SECTION 6.15, “INSOLVENT” MEANS THAT THE SUM OF THE DEBTS
AND OTHER PROBABLE LIABILITIES OF EXACT EXCEEDS THE PRESENT FAIR SALEABLE VALUE
OF EXACT’S ASSETS, INCLUDING THE PURCHASED ASSETS.


 


(B)      IMMEDIATELY AFTER GIVING EFFECT TO THE CONSUMMATION OF THE SALE:
(I) EXACT WILL BE ABLE TO PAY ITS LIABILITIES AS THEY BECOME DUE IN THE USUAL
COURSE OF ITS BUSINESS; (II) EXACT WILL HAVE ASSETS (CALCULATED AT FAIR MARKET
VALUE) THAT EXCEED ITS LIABILITIES; (III) EXACT WILL NOT HAVE UNREASONABLY SMALL
CAPITAL WITH WHICH TO CONDUCT ITS PRESENT OR PROPOSED BUSINESS; AND (IV) TAKING
INTO ACCOUNT ALL PENDING AND THREATENED LITIGATION,


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


22

--------------------------------------------------------------------------------



 


FINAL JUDGMENTS AGAINST EXACT IN ACTIONS FOR MONEY DAMAGES ARE NOT REASONABLY
ANTICIPATED TO BE RENDERED AT A TIME WHEN, OR IN AMOUNTS SUCH THAT, EXACT WILL
BE UNABLE TO SATISFY ANY SUCH JUDGMENTS PROMPTLY IN ACCORDANCE WITH THEIR TERMS
(TAKING INTO ACCOUNT THE MAXIMUM PROBABLE AMOUNT OF SUCH JUDGMENTS IN ANY SUCH
ACTIONS AND THE EARLIEST REASONABLE TIME AT WHICH SUCH JUDGMENTS MIGHT BE
RENDERED) AS WELL AS ALL OTHER OBLIGATIONS OF EXACT.  THE CASH AVAILABLE TO
EXACT, AFTER TAKING INTO ACCOUNT ALL OTHER ANTICIPATED USES OF THE CASH, WILL BE
SUFFICIENT TO PAY ALL SUCH DEBTS AND JUDGMENTS PROMPTLY IN ACCORDANCE WITH THEIR
TERMS.


 


6.16              DISCLOSURE.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS AGREEMENT AND IN THE DOCUMENTS, INSTRUMENTS, AGREEMENTS AND CERTIFICATES
AND ALL DILIGENCE MATERIAL AND INFORMATION, FURNISHED BY EXACT AND EXACT’S
REPRESENTATIVES TO GENZYME, DO NOT CONTAIN AND WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS AND INFORMATION CONTAINED THEREIN NOT MISLEADING.


 

Article 7   Representations and Warranties of Genzyme.


 

In order to induce EXACT to enter into and perform this Agreement and to
consummate the Transactions, Genzyme hereby represents and warrants to EXACT as
follows:

 


7.1                ORGANIZATION.  GENZYME IS DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION.


 


7.2                POWER AND AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY GENZYME OF THIS AGREEMENT AND EACH ANCILLARY AGREEMENT AND THE
CONSUMMATION OF EACH TRANSACTION ARE WITHIN THE POWER AND AUTHORITY OF GENZYME
AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF GENZYME. 
THIS AGREEMENT AND EACH ANCILLARY AGREEMENT (A) HAS BEEN (OR, IN THE CASE OF
ANCILLARY AGREEMENTS TO BE ENTERED INTO AT OR PRIOR TO THE CLOSING, WILL BE)
DULY EXECUTED AND DELIVERED BY GENZYME AND (B) IS (OR, IN THE CASE OF ANCILLARY
AGREEMENTS TO BE ENTERED INTO AT OR PRIOR TO THE CLOSING, WILL BE) A LEGAL,
VALID AND BINDING OBLIGATION OF GENZYME, ENFORCEABLE AGAINST GENZYME IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ AND CONTRACTING
PARTIES’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).


 


7.3                AUTHORIZATION OF GOVERNMENTAL AUTHORITIES.  EXCEPT FOR
ACTIONS AND FILINGS CONTEMPLATED TO BE MADE BY EXACT (IN WHICH GENZYME MAY
PARTICIPATE), NO ACTION BY (INCLUDING ANY AUTHORIZATION, CONSENT OR APPROVAL),
OR IN RESPECT OF, OR FILING OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY IS
REQUIRED FOR, OR IN CONNECTION WITH, THE VALID AND LAWFUL (A) AUTHORIZATION,
EXECUTION, DELIVERY AND PERFORMANCE BY GENZYME OF THIS AGREEMENT AND EACH
ANCILLARY AGREEMENT OR (B) CONSUMMATION OF EACH TRANSACTION BY GENZYME.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


23

--------------------------------------------------------------------------------



 


7.4                NONCONTRAVENTION.  NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE BY GENZYME OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT NOR THE
CONSUMMATION OF ANY TRANSACTION WILL:


 


(A)      ASSUMING THE TAKING OF ANY ACTION BY (INCLUDING ANY AUTHORIZATION,
CONSENT OR APPROVAL) OR IN RESPECT OF, OR ANY FILING WITH, ANY GOVERNMENTAL
AUTHORITY, IN EACH CASE, AS CONTEMPLATED HEREUNDER, VIOLATE ANY LEGAL
REQUIREMENT APPLICABLE TO GENZYME; OR


 


(B)      RESULT IN A BREACH OR VIOLATION OF, OR DEFAULT UNDER, GENZYME’S
ARTICLES OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS.


 


7.5                NO BROKERS.  GENZYME HAS NO LIABILITY OF ANY KIND TO, OR IS
SUBJECT TO ANY CLAIM OF, ANY BROKER, FINDER OR AGENT IN CONNECTION WITH ANY OF
THE TRANSACTIONS FOR WHICH EXACT WILL BE LIABLE.


 

Article 8   Covenants and Agreements.


 


8.1                EXPENSES.  EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT, EXACT AND GENZYME WILL BEAR THEIR RESPECTIVE EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION AND PERFORMANCE OF THIS
AGREEMENT AND THE TRANSACTIONS, INCLUDING ALL FEES AND EXPENSES OF AGENTS,
REPRESENTATIVES, COUNSEL AND ACCOUNTANTS.


 


8.2                PAYMENT OF LIABILITIES.  UNTIL [********] AFTER THE CLOSING
DATE, EXACT WILL PAY OR OTHERWISE SATISFY IN THE ORDINARY COURSE OF BUSINESS ALL
OF ITS LIABILITIES AND OBLIGATIONS (OTHER THAN THOSE WHICH MAY BE DISPUTED IN
GOOD FAITH AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED).


 


8.3                RESTRICTIONS ON EXACT DISSOLUTION AND DISTRIBUTIONS.  UNTIL
[********] AFTER THE CLOSING DATE, EXACT WILL NOT DISSOLVE, OR MAKE ANY
DISTRIBUTION OF THE CLOSING PAYMENT, UNTIL AFTER THE LATER TO OCCUR OF:


 


(A)      EXACT’S PAYMENT, OR ADEQUATE PROVISION FOR THE PAYMENT, IN FULL OF ALL
TAXES RESULTING FROM OR PAYABLE IN CONNECTION WITH THE RIGHTS AND OBLIGATIONS
UNDER THE TRANSACTIONS; AND


 


(B)      EXACT’S PAYMENT, OR ADEQUATE PROVISION FOR THE PAYMENT, IN FULL OF ALL
OF THE CURRENT RETAINED LIABILITIES AND OTHER CURRENT LIABILITIES OF EXACT UNDER
THIS AGREEMENT.


 


8.4                FURTHER ASSURANCES.


 


(A)      EXACT AND GENZYME WILL EXECUTE SUCH DEEDS, BILLS OF SALE, ASSIGNMENTS,
CERTIFICATES OF TITLE, AGREEMENTS, DOCUMENTS AND OTHER INSTRUMENTS OF TRANSFER
AND CONVEYANCE AND TAKE SUCH FURTHER ACTIONS AS MAY BE REASONABLY REQUIRED OR
DESIRABLE TO CARRY OUT THE PROVISIONS HEREOF AND THE TRANSACTIONS.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


24

--------------------------------------------------------------------------------



 


(B)      WITHOUT LIMITING THE GENERALITY OF SECTION 8.4(A), EXACT AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE ALL FURTHER COOPERATION THAT GENZYME
REASONABLY DETERMINES IS NECESSARY TO ACCOMPLISH THE COMPLETE TRANSFER OF THE
TRANSFERRED TECHNOLOGY AND SUPPORTING MATERIALS TO GENZYME AND TO SUPPORT
GENZYME’S EFFORTS TO ESTABLISH, PERFECT, DEFEND OR ENFORCE GENZYME’S RIGHTS IN
OR TO THE TRANSFERRED TECHNOLOGY, INCLUDING (I) EXECUTING AND DELIVERING FURTHER
ASSIGNMENTS, CONSENTS AND RELEASES AND OTHER COMMERCIALLY REASONABLE
DOCUMENTATION, (II) PROVIDING GOOD FAITH TESTIMONY BY AFFIDAVIT, DECLARATION,
DEPOSITION, IN-PERSON OR OTHER MEANS AND (III) ASSISTING GENZYME WITH FILING AND
PROSECUTION OF PATENTS AND PATENT APPLICATIONS, INTERFERENCES, OPPOSITIONS,
OTHER REGULATORY PROCEEDINGS AND LITIGATION.  EXACT WILL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE COOPERATION OF THE INDIVIDUAL INVENTORS OF ANY
INVENTIONS DISCLOSED IN THE PATENT RIGHTS INCLUDED IN THE TRANSFERRED
TECHNOLOGY, INCLUDING (A) OBTAINING SIGNATURES OF SUCH INVENTORS ON ANY PATENT
APPLICATIONS OR OTHER DOCUMENTATION REASONABLY NECESSARY TO OBTAIN PATENT
PROTECTION FOR SUCH INVENTIONS AND (B) PROCURING (AT GENZYME’S EXPENSE) SUCH
INVENTORS’ GOOD FAITH TESTIMONY BY AFFIDAVIT, DECLARATION, DEPOSITION IN-PERSON
OR OTHER MEANS IN SUPPORT OF GENZYME’S EFFORTS IN ESTABLISHING, PERFECTING,
DEFENDING OR ENFORCING PATENT RIGHTS INCLUDED IN THE TRANSFERRED TECHNOLOGY.  TO
THE EXTENT EXACT CANNOT TRANSFER AND ASSIGN THE TRANSFERRED TECHNOLOGY, OR ANY
PORTION THEREOF, AS OF THE CLOSING DATE, THEN EXACT WILL TRANSFER AND ASSIGN
SUCH TRANSFERRED TECHNOLOGY TO GENZYME AT ITS FIRST OPPORTUNITY TO DO SO AND
PENDING SUCH TRANSFER AND ASSIGNMENT SUCH TRANSFERRED TECHNOLOGY WILL BE DEEMED
TO BE LICENSED TO GENZYME TO THE SAME EXTENT AS EXACT LICENSED IMPROVEMENTS ARE
LICENSED TO GENZYME PURSUANT TO SECTION 3.2(A), PROVIDED, HOWEVER THAT SUCH
LICENSE WILL BE IRREVOCABLE.  TO THE EXTENT GENZYME BELIEVES FURTHER
DOCUMENTATION OF THE TRANSFER OR ASSIGNMENT OF THE PATENT RIGHTS LISTED ON
SCHEDULE 6.8(A)(I) AND SCHEDULE 6.8(A)(II) IS REQUIRED AND EXACT HAS NOT, WITHIN
15 BUSINESS DAYS OF BEING REQUESTED TO DO SO IN A WRITING SENT TO THE ADDRESS
FOR NOTICES SET FORTH IN SECTION 16.1 (OR SUCH OTHER ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 16.1), EXECUTED AND RETURNED TO GENZYME THE FORM OF
ASSIGNMENT REASONABLY REQUESTED BY GENZYME, THEN EXACT HEREBY IRREVOCABLY
APPOINTS GENZYME AS ITS ATTORNEY IN FACT WITH THE RIGHT, AUTHORITY AND ABILITY
TO EXECUTE AND ENTER INTO SUCH ASSIGNMENT ON BEHALF OF EXACT.  EXACT STIPULATES
AND AGREES THAT SUCH APPOINTMENT IS A RIGHT COUPLED WITH AN INTEREST AND WILL
SURVIVE THE UNAVAILABILITY OF EXACT AT ANY FUTURE TIME.  TO THE EXTENT GENZYME
BELIEVES FURTHER DOCUMENTATION OF THE TRANSFER OR ASSIGNMENT OF ANY TRANSFERRED
TECHNOLOGY OTHER THAN THE PATENT RIGHTS LISTED ON SCHEDULE 6.8(A)(I) AND
SCHEDULE 6.8(A)(II) IS REQUIRED, GENZYME WILL SEND TO THE ADDRESS FOR NOTICES
SET FORTH IN SECTION 16.1 (OR SUCH OTHER ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 16.1), A REQUEST SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR
GENZYME’S BELIEF AND A DESCRIPTION OF SUCH TECHNOLOGY.  EXACT WILL, WITHIN 10
BUSINESS DAYS OF RECEIPT OF SUCH REQUEST, EITHER EXECUTE AND RETURN TO GENZYME
THE FORM OF ASSIGNMENT REASONABLY REQUESTED BY GENZYME OR RESPOND TO GENZYME IN
WRITING INDICATING THAT EXACT DOES NOT, IN GOOD FAITH, BELIEVE THAT SUCH FORM OF
ASSIGNMENT IS CONSISTENT WITH THIS AGREEMENT.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


25

--------------------------------------------------------------------------------



 


(C)      EXACT WILL USE COMMERCIALLY REASONABLE EFFORTS, BOTH BEFORE AND, TO THE
EXTENT APPLICABLE, AFTER THE CLOSING, TO OBTAIN THE CONSENTS IDENTIFIED IN
SCHEDULE 6.4(C).  NOTHING IN THIS AGREEMENT WILL REQUIRE GENZYME TO SELL, HOLD
SEPARATE, LICENSE OR OTHERWISE DISPOSE OF OR CONDUCT ITS BUSINESS IN A SPECIFIED
MANNER, OR AGREE TO SELL, HOLD SEPARATE, LICENSE OR OTHERWISE DISPOSE OF OR
CONDUCT ITS BUSINESS IN A SPECIFIED MANNER, OR PERMIT THE SALE, HOLDING
SEPARATE, LICENSING OR OTHER DISPOSITION OF, ANY ASSETS OF GENZYME, WHETHER AS A
CONDITION TO OBTAINING ANY APPROVAL FROM A GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON OR FOR ANY OTHER REASON.  EXACT WILL FURTHER USE COMMERCIALLY REASONABLE
EFFORTS TO NOTIFY EACH PERSON SUBJECT TO A CONFIDENTIALITY AGREEMENT THAT IS
INCLUDED IN THE PURCHASED ASSETS THAT GENZYME HAS BECOME THE BENEFICIARY OF SUCH
AGREEMENT AS OF THE CLOSING.


 


(D)      WITHOUT LIMITING THE GENERALITY OF SECTION 8.4(A), EXACT WILL USE
COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL ACTIONS REASONABLY REQUESTED BY
GENZYME TO TRANSFER ALL THE KNOW-HOW INCLUDED IN THE TRANSFERRED TECHNOLOGY TO
GENZYME ON OR AS PROMPTLY AS POSSIBLE FOLLOWING THE CLOSING DATE AND, IN ANY
EVENT, WITHIN 90 DAYS OF THE CLOSING DATE.  AMONG OTHER THINGS, EXACT WILL
DELIVER TO GENZYME COPIES OF KNOW-HOW EMBODIED IN DOCUMENTATION OR OTHER
TANGIBLE MEDIUM, AND, ON A REASONABLE NUMBER OF OCCASIONS DURING THE 12 MONTHS
FOLLOWING THE CLOSING DATE, TECHNICALLY QUALIFIED PERSONNEL EMPLOYED OR ENGAGED
BY EXACT WILL MEET OR PARTICIPATE IN TELEPHONE CONFERENCE CALLS WITH
REPRESENTATIVES OF GENZYME TO TRANSFER KNOWLEDGE NECESSARY TO FULLY TRANSFER TO
GENZYME ALL THE KNOW-HOW INCLUDED IN THE TRANSFERRED TECHNOLOGY THAT IS NOT
EMBODIED IN A TANGIBLE MEDIUM.


 


(E)      EFFECTIVE AT THE TIME OF, AND CONTINGENT UPON THE OCCURRENCE OF, THE
CLOSING, EXACT HEREBY RELEASES, DISCHARGES AND COVENANTS NOT TO ASSERT AGAINST
GENZYME OR GENZYME’S AFFILIATES, CURRENT LICENSEES OR REPRESENTATIVES, ALL
CLAIMS, CAUSES AND RIGHTS OF ACTION, WHETHER NOW EXISTING OR HEREINAFTER ARISING
AND WHETHER KNOWN OR UNKNOWN, ARISING FROM ANY USE OR EXPLOITATION OF THE
RETAINED PATENT RIGHTS (BUT NOT WITH RESPECT TO LICENSEES) OR THE TRANSFERRED
TECHNOLOGY IN THE GENZYME FIELD PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER,
THAT EXACT DOES NOT RELEASE OR COVENANT NOT TO ASSERT ANY CLAIM, CAUSE OR RIGHT
OF ACTION ARISING UNDER THIS AGREEMENT, THE APC/P53 LICENSE, THE TRANSFERRED
IN-LICENSE AGREEMENT OR ANY OTHER ANCILLARY AGREEMENT.  THE FOREGOING RELEASE IS
SUBJECT TO EXACT’S OBLIGATIONS UNDER [********].


 

Article 9   Conditions Precedent to the Obligations of Genzyme to Consummate the
Sale.


 

The obligations of Genzyme to consummate the Transactions are subject to the
fulfillment of the following conditions, any one or more of which may be waived
by Genzyme:

 


9.1                REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES MADE BY EXACT IN THIS AGREEMENT WILL HAVE BEEN ACCURATE AS OF THE
EFFECTIVE DATE AND WILL BE ACCURATE AS OF THE CLOSING DATE AS IF MADE ON AND AS
OF THE CLOSING DATE.  EXACT WILL HAVE DELIVERED TO GENZYME A CERTIFICATE SIGNED
BY AN AUTHORIZED OFFICER OF EXACT, DATED AS OF THE CLOSING DATE, TO THE
FOREGOING EFFECT.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


26

--------------------------------------------------------------------------------



 


9.2                CORPORATE CERTIFICATES.  EXACT WILL HAVE DELIVERED A COPY OF
(A) THE CERTIFICATE OF INCORPORATION OF EXACT, AS IN EFFECT ON THE CLOSING DATE,
CERTIFIED BY THE DELAWARE SECRETARY OF STATE AND (B) A CERTIFICATE, AS OF THE
MOST RECENT PRACTICABLE DATE, OF THE DELAWARE SECRETARY OF STATE AS TO EXACT’S
CORPORATE GOOD STANDING.


 


9.3                SECRETARY’S CERTIFICATE.  EXACT WILL HAVE DELIVERED A
CERTIFICATE OF THE SECRETARY OF EXACT, DATED AS OF THE CLOSING DATE, CERTIFYING
AS TO (A) THE INCUMBENCY OF OFFICERS OF EXACT EXECUTING DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, (B) A COPY OF THE BY-LAWS OF EXACT, AS IN
EFFECT ON THE CLOSING DATE, AND (C) A COPY OF THE RESOLUTIONS OF THE BOARD OF
DIRECTORS OF EXACT AUTHORIZING AND APPROVING THE TRANSACTIONS.


 


9.4                CONCURRENT TRANSACTIONS.  THE TRANSACTIONS CONTEMPLATED BY
THE COMMON STOCK SUBSCRIPTION AGREEMENT, THE APC/P53 LICENSE AMENDMENT, AND THE
JHU-EXACT LICENSE AMENDMENT WILL HAVE BEEN CONSUMMATED ON OR BEFORE THE CLOSING
DATE.


 


9.5                CONSENTS.  EXACT WILL HAVE OBTAINED THE WAIVERS OR CONSENTS,
WHICH WILL REMAIN IN FULL FORCE AND EFFECT, REQUIRED TO BE DISCLOSED ON SCHEDULE
6.4(C), SUCH THAT THE TERMS OF ANY APPLICABLE AGREEMENTS OR ARRANGEMENTS ARE
UNCHANGED BY THIS AGREEMENT AND THE SALE.


 


9.6                OPINION OF COUNSEL TO EXACT.  GENZYME WILL HAVE RECEIVED THE
FAVORABLE OPINION, DATED AS OF THE CLOSING DATE, OF SPECIAL DELAWARE COUNSEL TO
EXACT THAT: (A) NO VOTE OF THE STOCKHOLDERS OF EXACT IS REQUIRED UNDER
SECTION 271 OF THE DELAWARE GENERAL CORPORATION LAW TO APPROVE THE TRANSACTIONS,
AND (B) THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
EXACT, AND EXACT HAS THE CORPORATE POWER TO EXECUTE AND DELIVER THIS AGREEMENT
AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 

Article 10  Condition Precedent to the Obligation of EXACT to Consummate the
Sale.


 

The obligations of EXACT to consummate the Transactions are subject to the
fulfillment of the following conditions, any one or more of which may be waived
by EXACT:

 


10.1              REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES MADE BY GENZYME IN THIS AGREEMENT WILL HAVE BEEN ACCURATE AS OF THE
EFFECTIVE DATE AND WILL BE ACCURATE AS OF THE CLOSING DATE AS IF MADE ON AND AS
OF THE CLOSING DATE.  GENZYME WILL HAVE DELIVERED TO EXACT A CERTIFICATE SIGNED
BY AN AUTHORIZED OFFICER OF GENZYME, DATED AS OF THE CLOSING DATE, TO THE
FOREGOING EFFECT.


 


10.2              SECRETARY’S CERTIFICATE.  GENZYME WILL HAVE DELIVERED A
CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF GENZYME, DATED AS OF THE
CLOSING DATE, CERTIFYING AS TO (A) THE INCUMBENCY OF OFFICERS OF GENZYME
EXECUTING DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH, (B) A COPY OF
THE BY-LAWS OF GENZYME, AS IN EFFECT ON THE CLOSING DATE, AND (C) A COPY OF THE
RESOLUTIONS OF THE BOARD OF DIRECTORS OF GENZYME AUTHORIZING AND APPROVING THE
TRANSACTIONS.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

27

--------------------------------------------------------------------------------



 


10.3              CONCURRENT TRANSACTIONS.  THE TRANSACTIONS CONTEMPLATED BY THE
COMMON STOCK SUBSCRIPTION AGREEMENT, THE APC/P53 LICENSE AMENDMENT, AND THE
JHU-EXACT LICENSE AMENDMENT WILL HAVE BEEN CONSUMMATED ON OR BEFORE THE CLOSING
DATE.


 

Article 11   Payment.

 


11.1              ROYALTY FOR LICENSES UNDER TRANSFERRED TECHNOLOGY AND RETAINED
PATENT RIGHTS OUTSIDE GENZYME CORE FIELD.


 


(A)      FROM THE CLOSING DATE UNTIL THE DATE OF EXPIRATION OF THE LAST TO
EXPIRE PATENT RIGHTS INCLUDED WITHIN THE TRANSFERRED TECHNOLOGY (THE “ROYALTY
PERIOD”), GENZYME WILL PAY TO EXACT, ON A CALENDAR QUARTERLY BASIS, [********]
OF ANY CASH GENZYME RECEIVES BY WAY OF LICENSEE FEE OR OTHER UPFRONT
CONSIDERATION, MILESTONE PAYMENTS OR ROYALTY PAYMENTS, AFTER DEDUCTING ANY
PAYMENTS BY GENZYME TO A THIRD PARTY WITH RESPECT THERETO, FROM A THIRD PARTY IN
CONSIDERATION FOR GRANTING SUCH THIRD PARTY A LICENSE OR SUBLICENSE UNDER THE
TRANSFERRED TECHNOLOGY OR RETAINED PATENT RIGHTS (INCLUDING, FOR CLARITY, THE
TRANSFERRED IN-LICENSED TECHNOLOGY) IN ANY FIELD OTHER THAN THE EXACT FIELD OR
GENZYME CORE FIELD (THE “ROYALTY”).


 


(B)      DURING THE ROYALTY PERIOD, GENZYME WILL USE COMMERCIALLY REASONABLY
EFFORTS, CONSISTENT WITH ITS CURRENT BUSINESS PRACTICES REGARDING OUT-LICENSING
OF INTELLECTUAL PROPERTY RIGHTS, TO SEEK TO GRANT A LICENSE TO ONE OR MORE THIRD
PARTIES WITH RESPECT TO THE TRANSFERRED TECHNOLOGY OUTSIDE OF THE GENZYME CORE
FIELD AND EXACT FIELD.  GENZYME MAKES NO REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY LICENSE ANY OF THE
TRANSFERRED TECHNOLOGY OR RETAINED PATENT RIGHTS TO THIRD PARTIES OUTSIDE OF THE
GENZYME CORE FIELD AND EXACT FIELD OR THAT ANY SUCH LICENSE TO A THIRD PARTY
WILL RESULT IN ANY PARTICULAR AMOUNT OF INCOME.


 


(C)      OTHER THAN THE CONSIDERATION (WHICH INCLUDES THE OBLIGATION TO PAY THE
ROYALTY DURING THE ROYALTY PERIOD), GENZYME HAS NO OBLIGATION TO MAKE ANY
ROYALTY OR OTHER PAYMENT TO EXACT WITH RESPECT TO GENZYME’S ACQUISITION OR
LICENSING OF ANY OF THE TRANSFERRED TECHNOLOGY OR RETAINED PATENT RIGHTS.  FOR
THE AVOIDANCE OF DOUBT, NO ROYALTY PAYMENT IS PAYABLE BY GENZYME UNDER THIS
SECTION 11.1 WITH RESPECT TO (I) LICENSING OR SUBLICENSING OF TRANSFERRED
TECHNOLOGY OR RETAINED PATENT RIGHTS BY GENZYME IN THE GENZYME CORE FIELD, OR
(II) SUBLICENSING OF EXACT LICENSED IMPROVEMENTS OR OPTIONED TECHNOLOGY BY
GENZYME IN THE GENZYME FIELD.


 


(D)      WITHIN 60 DAYS AFTER THE END OF EACH CALENDAR QUARTER (MARCH 31ST,
JUNE 30TH, SEPTEMBER 30TH AND DECEMBER 31ST) DURING THE ROYALTY PERIOD, GENZYME
WILL DELIVER TO EXACT A REPORT SETTING FORTH FOR SUCH QUARTER IN REASONABLE
DETAIL THE NET INCOME GENZYME RECEIVED FROM THIRD PARTIES WITH RESPECT TO
LICENSES OR SUBLICENSES TO THE TRANSFERRED TECHNOLOGY OR RETAINED PATENT RIGHTS
IN ANY FIELD OTHER THAN THE EXACT FIELD OR GENZYME CORE FIELD, AND THE RESULTING
ROYALTY DUE TO EXACT PURSUANT TO


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


28

--------------------------------------------------------------------------------



 


SECTION 11.1(A).  GENZYME WILL REMIT TO EXACT THE TOTAL ROYALTY DUE FOR SUCH
CALENDAR QUARTER AT THE TIME SUCH REPORT IS MADE.


 


11.2              PAYMENT FOR OPTIONED TECHNOLOGY IN-LICENSED FROM A THIRD
PARTY.


 


(A)      IF ANY OPTIONED TECHNOLOGY IS IN-LICENSED BY EXACT FROM A THIRD PARTY,
DURING SUCH TIME AS THE LICENSE FROM EXACT TO GENZYME PURSUANT TO
SECTION 3.3(C) IS IN EFFECT AND SUCH THIRD PARTY LICENSE TO EXACT IS IN EFFECT,
GENZYME WILL [********] EXACT’S GRANTING TO GENZYME A SUBLICENSE UNDER SUCH
OPTIONED TECHNOLOGY IN THE GENZYME CORE FIELD PURSUANT TO SECTION 3.3(C) (THE
“GENZYME THIRD PARTY PAYMENT”); PROVIDED, HOWEVER, THAT GENZYME WILL PAY NO MORE
THAN [********].  FOR CLARITY, EXACT AND NOT GENZYME WILL BE SOLELY RESPONSIBLE
FOR [********].


 


(B)      OTHER THAN THE GENZYME THIRD PARTY PAYMENT, GENZYME HAS NO OBLIGATION
TO MAKE ANY ROYALTY OR OTHER PAYMENT TO EXACT WITH RESPECT TO THE LICENSE
PROVIDED TO GENZYME PURSUANT TO SECTION 3.3(C).


 


(C)      IF A GENZYME THIRD PARTY PAYMENT IS PAYABLE BY GENZYME PURSUANT TO
SECTION 11.2(A), THEN WITHIN [********] AFTER GENZYME’S DELIVERY OF THE
APPLICABLE OPTION EXERCISE NOTICE, THE PARTIES WILL AGREE IN GOOD FAITH IN
WRITING TO COMMERCIALLY REASONABLE REPORTING OBLIGATIONS AND PAYMENT SCHEDULES
WITH RESPECT TO SUCH GENZYME THIRD PARTY PAYMENT AND GENZYME WILL AGREE TO
COMPLY WITH THE TERMS OF THE PARTICULAR IN-LICENSE AGREEMENT APPLICABLE TO
GENZYME AS A SUBLICENSEE THEREUNDER (WITH THE UNDERSTANDING THAT THE PARTIES
WILL AGREE ON THE TIMING OF THE GENZYME THIRD PARTY PAYMENT SO THAT EXACT WILL
RECEIVE THE GENZYME THIRD PARTY PAYMENT FROM GENZYME BEFORE EXACT IS REQUIRED TO
PAY THE APPLICABLE THIRD PARTY).


 


11.3              PAYMENT PROVISIONS GENERALLY.  ALL AMOUNTS PAYABLE AND
CALCULATIONS UNDER THIS ARTICLE 11 OR ARTICLE 12 WILL BE IN UNITED STATES
DOLLARS, PAYABLE BY WIRE TRANSFER TO THE BANK ACCOUNT DESIGNATED BELOW OR SUCH
OTHER BANK ACCOUNT DESIGNATED IN WRITING BY THE PARTY TO WHOM SUCH PAYMENT IS
DUE.  IF A PARTY FAILS TO MAKE ANY PAYMENT DUE UNDER THIS ARTICLE 11 OR
ARTICLE 12 WITHIN 30 DAYS AFTER THE RELEVANT DUE DATE, INTEREST WILL ACCRUE AT
THE ANNUAL RATE OF THE SUM OF [********], THE INTEREST BEING COMPOUNDED ON THE
LAST DAY OF EACH CALENDAR QUARTER, PROVIDED, HOWEVER, THAT IN NO EVENT WILL THE
ANNUAL INTEREST RATE EXCEED THE MAXIMUM LEGAL INTEREST RATE FOR CORPORATIONS.


 


(A)


 


WIRE INSTRUCTIONS FOR GENZYME CORPORATION:


 


 


 


 


 


[********]

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

29

--------------------------------------------------------------------------------


 


(B)


 


WIRE INSTRUCTIONS FOR EXACT SCIENCES CORPORATION:


 


 


 


 


 


[********]


 


 


11.4              MAINTENANCE OF RECORDS; AUDIT.  EACH PARTY WILL KEEP BOOKS AND
ACCOUNTS OF RECORD IN CONNECTION WITH PAYMENTS DUE PURSUANT TO THIS ARTICLE 11
OR ARTICLE 12 IN SUFFICIENT DETAIL TO PERMIT ACCURATE DETERMINATION OF ALL
FIGURES NECESSARY FOR VERIFICATION OF SUCH PAYMENTS.  EACH PARTY WILL MAINTAIN
SUCH RECORDS FOR A PERIOD OF AT LEAST 3 YEARS AFTER THE END OF THE CALENDAR YEAR
IN WHICH THEY WERE GENERATED.  NO MORE FREQUENTLY THAN 2 TIMES DURING ANY
CALENDAR YEAR, EACH PARTY WILL HAVE THE RIGHT, UPON 10 DAYS’ ADVANCE NOTICE, TO
CONDUCT OR HAVE ITS AGENT CONDUCT AN AUDIT OF SUCH RECORDS OF THE OTHER PARTY,
DURING THE OTHER PARTY’S NORMAL BUSINESS HOURS AND IN A MANNER AS NOT TO
UNREASONABLY INTERFERE WITH THE OTHER PARTY’S NORMAL BUSINESS ACTIVITIES.  IF
SUCH AUDIT IS CONDUCTED BY A PARTY’S AGENT, SUCH AGENT WILL EXECUTE AND DELIVER
TO THE PARTY SUBJECT TO THE AUDIT A CONFIDENTIALITY AGREEMENT REASONABLY
ACCEPTABLE TO SUCH PARTY.  DURING ANY SUCH AUDIT, THE AUDITED PARTY WILL
(A) SUPPLY THE AUDITING PARTY OR ITS AGENT WITH ALL THE RELEVANT RECORDS IN THE
AUDITED PARTY’S POSSESSION OR UNDER ITS CONTROL THAT THE AUDITING PARTY OR ITS
AGENT MAY REASONABLY REQUEST AND (B) INSTRUCT ITS EMPLOYEES TO COOPERATE WITH
THE REVIEW AND ANSWER FULLY ALL RELEVANT INQUIRIES FROM THE AUDITING PARTY OR
ITS AGENT.  THE AUDITING PARTY WILL BEAR THE FEES AND EXPENSES OF SUCH AUDIT,
PROVIDED THAT IF THE AUDIT REVEALS UNDERPAYMENT BY THE AUDITED PARTY BY AT LEAST
5%, SUCH COSTS WILL BE BORNE BY THE AUDITED PARTY.  ANY PAYMENT DISCREPANCY
IDENTIFIED AS A RESULT OF AN AUDIT UNDER THIS SECTION 11.4 WILL PROMPTLY BE
CORRECTED BY A PAYMENT OR REFUND, AS APPROPRIATE.


 

Article 12   Intellectual Property Matters.

 


12.1              OWNERSHIP.


 


(A)      SUBJECT TO THE RIGHTS GRANTED TO EXACT PURSUANT TO THIS AGREEMENT, AS
BETWEEN GENZYME AND EXACT, GENZYME WILL RETAIN OWNERSHIP OF ALL RIGHTS, TITLE
AND INTERESTS IN AND TO ALL TRANSFERRED TECHNOLOGY AND GENZYME LICENSED
IMPROVEMENTS.


 


(B)      SUBJECT TO THE RIGHTS GRANTED TO GENZYME PURSUANT TO THIS AGREEMENT, AS
BETWEEN EXACT AND GENZYME, EXACT WILL RETAIN OWNERSHIP OF ALL RIGHTS, TITLE AND
INTERESTS IN AND TO ALL EXACT LICENSED IMPROVEMENTS, ADDITIONAL EXACT TECHNOLOGY
(INCLUDING OPTIONED TECHNOLOGY) AND RETAINED PATENT RIGHTS.


 


(C)      INVENTORSHIP AND AUTHORSHIP FOR ALL KNOW-HOW, PATENT RIGHTS AND
COPYRIGHTS THAT ARE DISCOVERED, CONCEIVED, CREATED, MADE OR INVENTED WILL BE
DETERMINED IN ACCORDANCE


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


30

--------------------------------------------------------------------------------



 


WITH THE APPLICABLE UNITED STATES RULES, GUIDELINES AND LAWS OF INVENTORSHIP AND
AUTHORSHIP.  WITH RESPECT TO KNOW-HOW AND COPYRIGHTS DISCOVERED, CONCEIVED,
CREATED, MADE OR INVENTED (AS APPLICABLE) JOINTLY BY THE PARTIES [********],
EACH PARTY HEREBY ASSIGNS TO THE OTHER PARTY A JOINT INTEREST IN SUCH JOINT
KNOW-HOW AND COPYRIGHTS.


 


(D)      ALL JOINT COLLABORATION TECHNOLOGY WILL BE JOINTLY OWNED BY GENZYME AND
EXACT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT (INCLUDING THE
LICENSES GRANTED HEREIN), EACH PARTY WILL HAVE THE RIGHT TO PRACTICE AND LICENSE
THE JOINT COLLABORATION TECHNOLOGY IN ITS RESPECTIVE FIELD (I.E., THE EXACT
FIELD OR GENZYME FIELD, AS APPLICABLE) WITHOUT THE CONSENT OF THE OTHER PARTY
(WHERE CONSENT IS REQUIRED BY LAW, SUCH CONSENT IS DEEMED HEREBY GRANTED) AND
WITHOUT A DUTY OF ACCOUNTING TO THE OTHER PARTY, AND EACH PARTY WILL CONFIRM THE
FOREGOING IN WRITING AT THE OTHER PARTY’S REASONABLE REQUEST.


 


12.2              FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS.


 


(A)      PRIMARY PATENT RIGHTS.  THE RIGHTS AND OBLIGATIONS UNDER THIS
SECTION 12.2(A) WILL BE SUBJECT TO THE RIGHTS OF JHU UNDER THE TRANSFERRED
IN-LICENSE AGREEMENT, FOR PATENT RIGHTS INCLUDED WITHIN THE TRANSFERRED
IN-LICENSED TECHNOLOGY.  FROM AND AFTER CLOSING, GENZYME, THROUGH COUNSEL OF ITS
CHOOSING AND [********], WILL BE RESPONSIBLE FOR AND HAVE CONTROL OVER
OBTAINING, PROSECUTING (INCLUDING ANY INTERFERENCES, REISSUE PROCEEDINGS,
RE-EXAMINATIONS AND OPPOSITIONS), AND MAINTAINING THE PRIMARY PATENT RIGHTS, AND
EXACT WILL COOPERATE WITH GENZYME IN REGARD THERETO.  GENZYME WILL KEEP EXACT
INFORMED REGARDING THE PROSECUTION AND MAINTENANCE OF THE PRIMARY PATENT RIGHTS
AS APPLICABLE TO THE EXACT FIELD AND GIVE EXACT A REASONABLE OPPORTUNITY TO
PROVIDE TIMELY COMMENTS FOR GENZYME’S CONSIDERATION ON DRAFT FILINGS AND
CORRESPONDENCE RELATING TO SUCH PROSECUTION OR MAINTENANCE; PROVIDED THAT
GENZYME WILL MAKE ALL FINAL PROSECUTION STRATEGY DECISIONS IN ITS SOLE
DISCRETION AFTER TAKING INTO ACCOUNT IN GOOD FAITH EXACT’S COMMENTS THEREON WITH
RESPECT TO THE EXACT FIELD.  IF GENZYME DECIDES TO DISCONTINUE THE PREPARATION,
FILING, PROSECUTION OR MAINTENANCE OF ANY PRIMARY PATENT RIGHT WITH
APPLICABILITY IN THE EXACT FIELD, GENZYME WILL NOTIFY EXACT AT LEAST 60 DAYS
PRIOR TO ANY DEADLINE THAT, IF MISSED, WOULD MATERIALLY PREJUDICE THE APPLICABLE
PRIMARY PATENT RIGHT.  UPON RECEIPT OF SUCH NOTICE, EXACT WILL HAVE THE RIGHT TO
PREPARE, FILE, PROSECUTE AND MAINTAIN SUCH PRIMARY PATENT RIGHT [********], AND
GENZYME WILL COOPERATE WITH EXACT WITH RESPECT THERETO.  IN SUCH EVENT GENZYME
WILL ASSIGN SUCH PRIMARY PATENT RIGHT TO EXACT; PROVIDED THAT GENZYME MAY REGAIN
ITS RIGHTS UNDER SUCH PRIMARY PATENT RIGHT IN THE GENZYME FIELD IF GENZYME
PROVIDES NOTICE TO EXACT OF ITS DESIRE TO REGAIN SUCH RIGHTS, EXACT HAS NOT
GRANTED CONFLICTING RIGHTS TO ANY THIRD PARTY AND GENZYME REIMBURSES EXACT FOR
[********] OF EXACT’S OUT-OF-POCKET COSTS AND EXPENSES IN CONNECTION WITH THE
PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF SUCH PRIMARY PATENT RIGHT
(INCLUDING REASONABLE ATTORNEYS’ FEES).


 


(B)      JOINT PATENT RIGHTS AND SECONDARY PATENT RIGHTS.  GENZYME WILL HAVE
PRIMARY RESPONSIBILITY FOR THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE
OF THE JOINT


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


31

--------------------------------------------------------------------------------



 


PATENT RIGHTS (IN BOTH GENZYME’S AND EXACT’S NAME) AND SECONDARY PATENT RIGHTS
(IN GENZYME’S NAME), USING PATENT COUNSEL MUTUALLY AGREED BY THE PARTIES.  EXACT
WILL USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST GENZYME IN THE PREPARATION,
FILING, PROSECUTION, AND MAINTENANCE OF SUCH JOINT PATENT RIGHTS AND SECONDARY
PATENT RIGHTS.  GENZYME WILL CONSULT WITH AND KEEP EXACT INFORMED OF IMPORTANT
ISSUES RELATING TO THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF THE
JOINT PATENT RIGHTS AND SECONDARY PATENT RIGHTS AND WILL FURNISH EXACT WITH
COPIES OF DOCUMENTS RELEVANT TO SUCH PREPARATION, FILING, PROSECUTION OR
MAINTENANCE IN SUFFICIENT TIME PRIOR TO FILING SUCH DOCUMENT OR MAKING ANY
PAYMENT DUE THEREUNDER TO ALLOW FOR REVIEW AND COMMENT BY EXACT AND, TO THE
EXTENT POSSIBLE IN THE REASONABLE EXERCISE OF ITS DISCRETION AFTER TAKING INTO
ACCOUNT IN GOOD FAITH EXACT’S COMMENTS WITH RESPECT TO THE EXACT FIELD, GENZYME
WILL INCORPORATE ALL SUCH COMMENTS.  EXACT WILL REIMBURSE GENZYME FOR [********]
OF GENZYME’S COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, FILING,
PROSECUTION AND MAINTENANCE OF JOINT PATENT RIGHTS (INCLUDING REASONABLE
ATTORNEYS’ FEES).  [********] WILL BE [********] RESPONSIBLE FOR THE COSTS AND
EXPENSES IN CONNECTION WITH THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE
OF SECONDARY PATENT RIGHTS.  NEITHER PARTY WILL MAKE ANY STATEMENTS OR OMISSIONS
OR TAKE ANY OTHER ACTION DURING PROSECUTION OR ENFORCEMENT OF ANY JOINT PATENT
RIGHT OR SECONDARY PATENT RIGHT THAT ADMITS OR CONCEDES THAT ANY OF THE JOINT
PATENT RIGHTS OR SECONDARY PATENT RIGHTS IS INVALID OR UNENFORCEABLE, THAT
ADVERSELY AFFECTS OR LIMITS THE SCOPE OF ANY CLAIMS IN ANY SUCH JOINT PATENT
RIGHT OR SECONDARY PATENT RIGHT, OR THAT ADVERSELY AFFECTS THE OTHER PARTY’S
RIGHTS IN JOINT PATENT RIGHTS OR SECONDARY PATENT RIGHTS UNDER THIS AGREEMENT IN
ANY WAY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  IF GENZYME
DECIDES TO DISCONTINUE THE PREPARATION, FILING, PROSECUTION OR MAINTENANCE OF
ANY JOINT PATENT RIGHT OR SECONDARY PATENT RIGHT, GENZYME WILL NOTIFY EXACT AT
LEAST 60 DAYS PRIOR TO ANY DEADLINE THAT, IF MISSED, WOULD MATERIALLY PREJUDICE
THE APPLICABLE JOINT PATENT RIGHT OR SECONDARY PATENT RIGHT.  UPON RECEIPT OF
SUCH NOTICE, EXACT WILL HAVE THE RIGHT TO ASSUME PRIMARY RESPONSIBILITY FOR
PREPARING, FILING, PROSECUTING AND MAINTAINING SUCH JOINT PATENT RIGHT OR
SECONDARY PATENT RIGHT, AS APPLICABLE, [********], AND GENZYME WILL COOPERATE
WITH EXACT WITH RESPECT THERETO.  IN SUCH EVENT GENZYME WILL ASSIGN SUCH JOINT
PATENT RIGHT OR SECONDARY PATENT RIGHT TO EXACT; PROVIDED THAT GENZYME MAY
REGAIN ITS RIGHTS UNDER SUCH JOINT PATENT RIGHT AND SUCH SECONDARY PATENT RIGHT
IN THE GENZYME FIELD IF GENZYME PROVIDES NOTICE TO EXACT OF ITS DESIRE TO REGAIN
SUCH RIGHTS, EXACT HAS NOT GRANTED CONFLICTING RIGHTS TO ANY THIRD PARTY AND
GENZYME REIMBURSES EXACT FOR, AS APPLICABLE, (I) [********] OF EXACT’S
OUT-OF-POCKET COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION, FILING,
PROSECUTION AND MAINTENANCE OF SUCH JOINT PATENT RIGHT (INCLUDING REASONABLE
ATTORNEYS’ FEES) OR (II) [********] OF EXACT’S OUT-OF-POCKET COSTS AND EXPENSES
IN CONNECTION WITH THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF SUCH
SECONDARY PATENT RIGHT (INCLUDING REASONABLE ATTORNEYS’ FEES).  IF (A) EXACT,
UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO GENZYME, ELECTS NOT TO PAY ITS [********]
SHARE FOR ANY JOINT PATENT RIGHT OR (B) EXACT OTHERWISE FAILS TO PAY ITS
[********] SHARE FOR ANY JOINT PATENT RIGHT AND GENZYME DELIVERS 30 DAYS’ PRIOR
WRITTEN NOTICE TO EXACT, EXACT WILL ASSIGN SUCH JOINT PATENT RIGHT TO GENZYME;
PROVIDED THAT EXACT WILL REMAIN RESPONSIBLE FOR ITS [********] SHARE OF


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


32

--------------------------------------------------------------------------------



 


COSTS AND EXPENSES INCURRED BY GENZYME PRIOR TO THE EXPIRATION OF THE 30 DAY
NOTICE PERIOD AS PROVIDED IN PART (A) OR (B) ABOVE, AS APPLICABLE; AND PROVIDED
FURTHER THAT EXACT MAY REGAIN ITS RIGHTS UNDER SUCH JOINT PATENT RIGHT IN THE
EXACT FIELD IF EXACT PROVIDES NOTICE TO GENZYME OF ITS DESIRE TO REGAIN SUCH
RIGHTS, GENZYME HAS NOT GRANTED CONFLICTING RIGHTS TO ANY THIRD PARTY AND EXACT
REIMBURSES GENZYME FOR [********] OF GENZYME’S OUT-OF-POCKET COSTS AND EXPENSES
IN CONNECTION WITH THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF SUCH
JOINT PATENT RIGHT (INCLUDING REASONABLE ATTORNEYS’ FEES).


 


(C)      OTHER TECHNOLOGY.  EACH PARTY, THROUGH COUNSEL OF ITS CHOOSING AND
[********], WILL BE RESPONSIBLE FOR AND HAVE CONTROL OVER OBTAINING, PROSECUTING
(INCLUDING ANY INTERFERENCES, REISSUE PROCEEDINGS, RE-EXAMINATIONS AND
OPPOSITIONS) AND MAINTAINING ITS RESPECTIVE PATENT RIGHTS THAT ARE INCLUDED
WITHIN THE GENZYME LICENSED IMPROVEMENTS (IN THE CASE OF GENZYME) OR THE EXACT
LICENSED IMPROVEMENTS, RETAINED PATENT RIGHTS AND OPTIONED TECHNOLOGY (IN THE
CASE OF EXACT), AND THE OTHER PARTY WILL COOPERATE WITH THE RESPONSIBLE PARTY IN
REGARD THERETO.  EACH PARTY WILL KEEP THE OTHER PARTY INFORMED REGARDING THE
PROSECUTION AND MAINTENANCE OF SUCH PATENT RIGHTS AS APPLICABLE TO THE OTHER
PARTY’S EXCLUSIVE FIELD UNDER THIS AGREEMENT AND GIVE THE OTHER PARTY A
REASONABLE OPPORTUNITY TO PROVIDE TIMELY COMMENTS FOR SUCH PARTY’S CONSIDERATION
ON DRAFT FILINGS AND CORRESPONDENCE RELATING TO SUCH PROSECUTION OR MAINTENANCE;
PROVIDED THAT THE RESPONSIBLE PARTY WILL MAKE ALL PROSECUTION STRATEGY DECISIONS
IN ITS SOLE DISCRETION AFTER TAKING INTO ACCOUNT IN GOOD FAITH THE COMMENTS OF
THE OTHER PARTY WITH RESPECT TO SUCH OTHER PARTY’S EXCLUSIVE FIELD UNDER THIS
AGREEMENT.


 


(D)      CERTAIN ADDITIONAL PATENT RIGHTS.  WITH RESPECT TO ANY PATENT RIGHT
EXCLUSIVELY LICENSED TO EXACT IN THE EXACT FIELD OR TO GENZYME IN THE GENZYME
FIELD OR GENZYME CORE FIELD (AS APPLICABLE) HEREUNDER, WITH A SPECIFICATION THAT
COULD SUPPORT A CLAIM WITH APPLICABILITY IN SUCH FIELD, THE FOLLOWING WILL
APPLY: TO THE EXTENT PRACTICABLE, UPON A LICENSEE PARTY’S REQUEST
(THE “REQUESTING PARTY”), THE PARTY CONTROLLING THE PROSECUTION OF SUCH PATENT
RIGHT PURSUANT TO SECTION 12.2(A), 12.2(B) OR 12.2(C) WILL FILE A CONTINUATION
OF SUCH PATENT APPLICATION WITH APPLICABILITY SOLELY IN THE EXCLUSIVE LICENSE
FIELD OF THE REQUESTING PARTY [********], AT WHICH POINT THE PROVISIONS OF
SECTION 12.2(C) WILL APPLY AS IF SUCH CONTINUATION WERE, IN THE CASE OF GENZYME
AS THE REQUESTING PARTY, A GENZYME LICENSED IMPROVEMENT (E.G., GENZYME WILL HAVE
THE RIGHT TO CONTROL THE PROSECUTION AND MAINTENANCE OF SUCH CONTINUATION AND
EXACT WILL COOPERATE WITH REGARD THERETO) OR, IN THE CASE OF EXACT AS THE
REQUESTING PARTY, AN EXACT LICENSED IMPROVEMENT (E.G., EXACT WILL HAVE THE RIGHT
TO CONTROL THE PROSECUTION AND MAINTENANCE OF SUCH CONTINUATION AND GENZYME WILL
COOPERATE WITH REGARD THERETO), AS APPLICABLE; PROVIDED THAT THE REQUESTING
PARTY IN PROSECUTING SUCH CONTINUATION WILL DO SO IN THE OTHER PARTY’S NAME.


 


(E)      COOPERATION.  EACH PARTY HEREBY AGREES:  (I) TO MAKE ITS EMPLOYEES,
AGENTS AND CONSULTANTS REASONABLY AVAILABLE TO THE OTHER PARTY (OR TO THE OTHER
PARTY’S AUTHORIZED ATTORNEYS, AGENTS OR REPRESENTATIVES) TO THE EXTENT
REASONABLY NECESSARY TO ENABLE SUCH PARTY TO UNDERTAKE PROSECUTION OF PATENT
RIGHTS AS CONTEMPLATED BY THIS AGREEMENT; (II) 


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


33

--------------------------------------------------------------------------------



 


TO COOPERATE, IF NECESSARY AND APPROPRIATE, WITH THE OTHER PARTY IN GAINING
PATENT TERM EXTENSIONS WHEREVER APPLICABLE TO PATENT RIGHTS THAT ARE SUBJECT TO
THIS AGREEMENT; AND (III) TO USE ITS COMMERCIALLY REASONABLE AND DILIGENT
EFFORTS TO MINIMIZE OR AVOID INTERFERENCE WITH THE PROSECUTION AND MAINTENANCE
OF THE OTHER PARTY’S PATENT RIGHTS THAT ARE SUBJECT TO THIS AGREEMENT.  AS PART
OF THE PROSECUTION OF ANY PRIMARY PATENT RIGHT OR SECONDARY PATENT RIGHT, IF A
PRIORITY CLAIM IS MADE AFTER THE EFFECTIVE DATE THAT WOULD MAKE SUCH PATENT
RIGHT A MEMBER OF THE OTHER GROUP (I.E., A PRIMARY PATENT RIGHT WOULD ALSO BE A
SECONDARY PATENT RIGHT, OR VICE-VERSA), THE TREATMENT OF SUCH PATENT RIGHT AS A
PRIMARY PATENT RIGHT OR SECONDARY PATENT RIGHT HEREUNDER WILL NOT CHANGE FROM
ITS ORIGINAL DESIGNATION.


 


(F)       EXPENSE REPORTS.  FROM TIME TO TIME, [********] WILL DELIVER TO
[********] A REPORT SETTING FORTH IN REASONABLE DETAIL AND PROVIDING REASONABLE
DOCUMENTATION OF THE COSTS AND EXPENSES IN CONNECTION WITH THE PREPARATION,
FILING, PROSECUTION AND MAINTENANCE OF [********] AND THE REIMBURSEMENT AMOUNT
DUE FROM [********] PURSUANT TO THIS SECTION 12.2.  [********] WILL REMIT TO
[********] THE TOTAL REIMBURSEMENT AMOUNT THAT IS NOT THE SUBJECT OF A GOOD
FAITH DISPUTE WITHIN 45 DAYS AFTER RECEIPT OF AN INVOICE FROM [********].


 


12.3              ENFORCEMENT.


 


(A)      NOTIFICATION.  EXACT WILL PROMPTLY REPORT IN WRITING TO GENZYME ANY
KNOWN OR SUSPECTED THIRD PARTY INFRINGEMENT, UNAUTHORIZED USE OR
MISAPPROPRIATION OF ANY TECHNOLOGY IN ANY FIELD AND WILL PROVIDE GENZYME WITH
ANY AVAILABLE EVIDENCE IN ITS POSSESSION SUPPORTING SUCH INFRINGEMENT,
UNAUTHORIZED USE OR MISAPPROPRIATION.  DURING THE [********] (AS DEFINED IN THE
[********]), GENZYME WILL PROMPTLY REPORT IN WRITING TO EXACT ANY KNOWN OR
SUSPECTED THIRD PARTY INFRINGEMENT, UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY
TECHNOLOGY IN THE EXACT FIELD (OR, WITH RESPECT TO THE OPTIONED TECHNOLOGY OR
RETAINED PATENT RIGHTS, IN ANY FIELD OTHER THAN THE GENZYME CORE FIELD) AND WILL
PROVIDE EXACT WITH ANY AVAILABLE EVIDENCE IN ITS POSSESSION SUPPORTING SUCH
INFRINGEMENT, UNAUTHORIZED USE OR MISAPPROPRIATION.  FROM AND AFTER THE
TERMINATION OF THE [********], GENZYME WILL PROMPTLY REPORT IN WRITING TO EXACT
ANY KNOWN OR SUSPECTED THIRD PARTY INFRINGEMENT, UNAUTHORIZED USE OR
MISAPPROPRIATION OF ANY TECHNOLOGY IN ANY FIELD AND WILL PROVIDE EXACT WITH ANY
AVAILABLE EVIDENCE IN ITS POSSESSION SUPPORTING SUCH INFRINGEMENT, UNAUTHORIZED
USE OR MISAPPROPRIATION. EXACT WILL NOTIFY GENZYME PRIOR TO DELIVERING TO
[********] ANY NOTICE OF ALLEGED INFRINGEMENT OR MISAPPROPRIATION OF ANY
[********].


 


(B)      ENFORCEMENT OF TECHNOLOGY.


 

(I)       GENZYME WILL HAVE THE [********], TO TAKE ANY REASONABLE MEASURES
GENZYME DEEMS APPROPRIATE TO STOP ACTIVITIES INFRINGING THE PRIMARY INTELLECTUAL
PROPERTY RIGHTS OR GENZYME LICENSED IMPROVEMENTS OR THE USE WITHOUT PROPER
AUTHORIZATION OF ANY PRIMARY INTELLECTUAL PROPERTY RIGHTS OR GENZYME LICENSED
IMPROVEMENTS.  EXCEPT AS PROVIDED IN SECTION 12.3(B)(II) (WITH RESPECT TO
ENFORCEMENT IN THE

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

34

--------------------------------------------------------------------------------


 

EXACT FIELD), EXACT WILL HAVE NO RIGHT TO TAKE ANY MEASURES TO STOP ANY
INFRINGEMENT OR UNAUTHORIZED USE OF THE PRIMARY INTELLECTUAL PROPERTY RIGHTS OR
GENZYME LICENSED IMPROVEMENTS (INCLUDING INITIATING ANY ACTIONS OR DELIVERING
ANY FORM OF NOTIFICATION OR WARNING TO THIRD PARTIES).

 

(II)      PROMPTLY AFTER EITHER PARTY’S BECOMING AWARE OF ALLEGED INFRINGEMENT
OR MISAPPROPRIATION OF THE PRIMARY INTELLECTUAL PROPERTY RIGHTS OR GENZYME
LICENSED IMPROVEMENTS IN THE EXACT FIELD, THE PARTIES WILL MEET IN GOOD FAITH TO
DISCUSS ENFORCEMENT STRATEGIES.  AFTER SUCH CONSULTATION WITH EXACT, GENZYME
WILL DETERMINE, IN ITS COMMERCIALLY REASONABLE DISCRETION, HOW TO PROCEED WITH
RESPECT TO SUCH ALLEGED INFRINGEMENT OR MISAPPROPRIATION AT SUCH TIME; PROVIDED
THAT (I) GENZYME IS UNDER NO OBLIGATION TO TERMINATE SUCH INFRINGEMENT OR
MISAPPROPRIATION AND (II) GENZYME’S ACTIONS WILL BE SUBJECT TO THE RIGHTS OF JHU
UNDER THE TRANSFERRED IN-LICENSE AGREEMENT.  IF GENZYME DOES NOT COMMENCE
ACTIONS REASONABLY DESIGNED TO ABATE THE INFRINGEMENT OR MISAPPROPRIATION WITHIN
[********] OF EITHER PARTY NOTIFYING THE OTHER OF SUCH INFRINGEMENT OR
MISAPPROPRIATION, THEN, SUBJECT TO THE RIGHTS OF JHU UNDER THE TRANSFERRED
IN-LICENSE AGREEMENT, EXACT MAY ASSUME SOLE RESPONSIBILITY, [********], TO TAKE
ANY REASONABLE MEASURES EXACT DEEMS APPROPRIATE TO STOP THE ALLEGED INFRINGEMENT
OR MISAPPROPRIATION IN THE EXACT FIELD, PROVIDED, HOWEVER, THAT EXACT WILL
COORDINATE AND CONSULT WITH GENZYME REGARDING SUCH MEASURES AND, IF REQUESTED BY
GENZYME, WILL NOT TAKE ANY MEASURES THAT WILL MATERIALLY ADVERSELY AFFECT
GENZYME’S RIGHTS IN THE PRIMARY INTELLECTUAL PROPERTY RIGHTS OR GENZYME LICENSED
IMPROVEMENTS IN EACH CASE IN THE GENZYME FIELD IF SUCH MEASURES ARE NOT
REASONABLY REQUIRED TO PROTECT EXACT’S BUSINESS IN THE EXACT FIELD, WITH THE
UNDERSTANDING THAT ASSERTIONS OF INVALIDITY OR UNENFORCEABILITY WILL NOT BE
SUFFICIENT REASONS TO PREVENT EXACT FROM ENFORCING.  NOTWITHSTANDING THE
FOREGOING IN SECTIONS 12.3(B)(I) AND 12.3(B)(II), IF EXACT IS REQUIRED TO
ENFORCE ANY [********].  IN SUCH EVENT, EXACT WILL KEEP GENZYME FULLY INFORMED
AT ALL TIMES WITH RESPECT TO ALL ASPECTS OF THE ENFORCEMENT OF THE [********]
AND WILL TAKE ALL ACTIONS IN CONNECTION WITH SUCH ENFORCEMENT [********],
CONSISTENT WITH EXACT’S OBLIGATIONS UNDER [********].  IF EXACT DOES NOT SO
ENFORCE, [********] MAY HAVE THE RIGHT TO ENFORCE CERTAIN [********] DURING THE
[********] TO THE EXTENT PERMITTED BY [********].  IN ANY EVENT, [********] WILL
NOT [********] WITH RESPECT TO [********].

 

(III)     AS BETWEEN THE PARTIES, EACH PARTY WILL HAVE THE SOLE AND EXCLUSIVE
RIGHT (BUT NOT THE OBLIGATION) TO ASSUME SOLE RESPONSIBILITY, [********], TO
TAKE ANY REASONABLE MEASURES SUCH PARTY DEEMS APPROPRIATE TO STOP ACTIVITIES
INFRINGING ANY SECONDARY PATENT RIGHTS AND OTHER TRANSFERRED TECHNOLOGY NOT
INCLUDING THE PRIMARY INTELLECTUAL PROPERTY RIGHTS, EXACT LICENSED IMPROVEMENTS,
OPTIONED TECHNOLOGY, JOINT COLLABORATION TECHNOLOGY OR RETAINED PATENT RIGHTS OR
THE USE WITHOUT PROPER AUTHORIZATION OF ANY SECONDARY PATENT RIGHTS AND OTHER

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

35

--------------------------------------------------------------------------------


 

TRANSFERRED TECHNOLOGY NOT INCLUDING THE PRIMARY INTELLECTUAL PROPERTY RIGHTS,
EXACT LICENSED IMPROVEMENTS, OPTIONED TECHNOLOGY, JOINT COLLABORATION TECHNOLOGY
OR RETAINED PATENT RIGHTS, IN EACH CASE IN SUCH PARTY’S EXCLUSIVE FIELD
APPLICABLE TO THE INTELLECTUAL PROPERTY RIGHTS AT ISSUE (E.G., FOR GENZYME AND
SECONDARY PATENT RIGHTS AND OTHER TRANSFERRED TECHNOLOGY NOT INCLUDING THE
PRIMARY INTELLECTUAL PROPERTY RIGHTS, IN THE GENZYME FIELD, AND FOR EXACT AND
SECONDARY PATENT RIGHTS AND OTHER TRANSFERRED TECHNOLOGY NOT INCLUDING THE
PRIMARY INTELLECTUAL PROPERTY RIGHTS, IN THE EXACT FIELD; OR FOR GENZYME AND
OPTIONED TECHNOLOGY, IN THE GENZYME CORE FIELD, AND FOR EXACT AND OPTIONED
TECHNOLOGY, IN ALL OTHER FIELDS; OR FOR GENZYME AND EXACT LICENSED IMPROVEMENTS,
IN THE GENZYME FIELD, AND FOR EXACT AND EXACT LICENSED IMPROVEMENTS, IN THE
EXACT FIELD; OR FOR GENZYME AND RETAINED PATENT RIGHTS, IN THE GENZYME CORE
FIELD, AND FOR EXACT AND RETAINED PATENT RIGHTS IN ALL OTHER FIELDS).  NEITHER
PARTY WILL HAVE ANY RIGHT TO TAKE ANY MEASURES TO STOP ANY INFRINGEMENT OR
UNAUTHORIZED USE OF ANY SECONDARY PATENT RIGHTS AND OTHER TRANSFERRED TECHNOLOGY
NOT INCLUDING THE PRIMARY INTELLECTUAL PROPERTY RIGHTS, EXACT LICENSED
IMPROVEMENTS, OPTIONED TECHNOLOGY, JOINT COLLABORATION TECHNOLOGY OR RETAINED
PATENT RIGHTS OUTSIDE ITS EXCLUSIVE FIELD (BY OWNERSHIP OR LICENSE) (INCLUDING
INITIATING ANY ACTIONS OR DELIVERING ANY FORM OF NOTIFICATION OR WARNING TO
THIRD PARTIES) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.

 

(IV)     IF EITHER PARTY DESIRES TO INITIATE ANY ACTION AS CONTEMPLATED BY
SECTION 12.3(B)(III), THE PARTIES WILL MEET IN GOOD FAITH TO DISCUSS ENFORCEMENT
STRATEGIES.  AFTER SUCH CONSULTATION, THE ENFORCING PARTY WILL DETERMINE, IN ITS
COMMERCIALLY REASONABLE DISCRETION, HOW TO PROCEED WITH RESPECT TO SUCH ALLEGED
INFRINGEMENT OR MISAPPROPRIATION AT SUCH TIME; PROVIDED THAT (A) SUCH ENFORCING
PARTY IS UNDER NO OBLIGATION TO TERMINATE SUCH INFRINGEMENT OR MISAPPROPRIATION,
AND (B) SUCH ENFORCING PARTY WILL KEEP THE OTHER PARTY REASONABLY INFORMED AND
WILL COORDINATE AND CONSULT WITH THE OTHER PARTY REGARDING SUCH MEASURES.

 


(C)      COOPERATION.  IN THE EVENT EITHER PARTY BRINGS AN ENFORCEMENT ACTION
PURSUANT TO SECTION 12.3(B), THE OTHER PARTY WILL COOPERATE REASONABLY AT
[********], INCLUDING BEING JOINED AS A PARTY-PLAINTIFF, PROVIDING GOOD FAITH
TESTIMONY AND EXECUTING ALL DOCUMENTS NECESSARY FOR A PARTY TO INITIATE AN
ACTION AND TO PROSECUTE AND MAINTAIN SUCH ACTION.  THE NON-LITIGATING PARTY WILL
HAVE THE RIGHT, [********], TO RETAIN ITS OWN COUNSEL TO MONITOR SUCH
LITIGATION.


 


(D)      RECOVERIES.  IF A PARTY OBTAINS FROM A THIRD PARTY INFRINGER, IN
CONNECTION WITH AN ACTION BROUGHT PURSUANT TO SECTION 12.3(B), ANY DAMAGES,
LICENSE FEES, ROYALTIES OR OTHER COMPENSATION (INCLUDING ANY AMOUNT RECEIVED IN
SETTLEMENT OF SUCH ACTION), THEN ANY AMOUNTS RECOVERED WILL FIRST BE APPLIED TO
THE REIMBURSEMENT OF BOTH PARTIES’ REASONABLE OUT-OF-POCKET COSTS, EXPENSES AND
LEGAL FEES, INCLUDING AMOUNTS ONE PARTY HAS REIMBURSED TO THE OTHER.  THE
REMAINING BALANCE WILL BE ALLOCATED [********].


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


36

--------------------------------------------------------------------------------



 


12.4              CLAIMED INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS.


 


(A)      NOTICE.  IN THE EVENT THAT A THIRD PARTY AT ANY TIME PROVIDES WRITTEN
NOTICE OF A CLAIM TO, OR BRINGS AN ACTION AGAINST, EITHER PARTY OR ANY OF SUCH
PARTY’S RESPECTIVE AFFILIATES OR LICENSEES, CLAIMING INFRINGEMENT OF ITS PATENT
RIGHTS OR UNAUTHORIZED USE OR MISAPPROPRIATION OF ITS KNOW-HOW, BASED UPON USE
OF TECHNOLOGY (“INFRINGEMENT CLAIM”), SUCH PARTY WILL PROMPTLY NOTIFY THE OTHER
PARTY OF THE INFRINGEMENT CLAIM OR THE COMMENCEMENT OF SUCH ACTION, ENCLOSING A
COPY OF THE INFRINGEMENT CLAIM AND ALL PAPERS SERVED.  EACH PARTY AGREES TO MAKE
REASONABLY AVAILABLE TO THE OTHER PARTY ITS ADVICE AND COUNSEL REGARDING THE
TECHNICAL MERITS OF ANY SUCH CLAIM AND TO OFFER REASONABLE ASSISTANCE TO THE
OTHER PARTY.


 


(B)      DEFENSE OF INFRINGEMENT CLAIMS.


 

(I)       AS BETWEEN GENZYME AND EXACT, GENZYME WILL HAVE THE SOLE AND EXCLUSIVE
RIGHT, BUT NOT THE OBLIGATION, TO CONTROL THE DEFENSE OF ANY INFRINGEMENT CLAIM
BROUGHT AGAINST GENZYME OR ANY OF ITS AFFILIATES OR LICENSEES ARISING OUT OF
(A) THE USE OF OPTIONED TECHNOLOGY IN THE GENZYME CORE FIELD OR (B) THE USE OF
ALL TECHNOLOGY OTHER THAN THE OPTIONED TECHNOLOGY IN THE GENZYME FIELD.  AS
BETWEEN GENZYME AND EXACT, EXACT WILL HAVE THE SOLE AND EXCLUSIVE RIGHT, BUT NOT
THE OBLIGATION, TO CONTROL THE DEFENSE OF ANY INFRINGEMENT CLAIM BROUGHT AGAINST
EXACT OR ANY OF ITS LICENSEES ARISING OUT OF THE USE OF TECHNOLOGY IN THE EXACT
FIELD OR THE USE OF OPTIONED TECHNOLOGY IN ANY FIELD OTHER THAN THE GENZYME CORE
FIELD.  NEITHER PARTY WILL SETTLE ANY SUCH ACTION IN A MANNER THAT (I) ADMITS
THE INVALIDITY OR UNENFORCEABILITY OF ANY TECHNOLOGY OR THAT ANY USE OF THE
TECHNOLOGY IN THE OTHER PARTY’S FIELD OF EXCLUSIVITY INFRINGES OR
MISAPPROPRIATES A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS OR (II) AGREES TO
ANY INJUNCTION OR OTHER EQUITABLE REMEDY BINDING THE OTHER PARTY WITHOUT
OBTAINING THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT WILL NOT
BE UNREASONABLY WITHHELD OR DELAYED.  IN ADDITION, IF APPLICABLE, PRIOR TO THE
INITIATION OF AN INFRINGEMENT CLAIM, EITHER PARTY HAS THE RIGHT, BUT NOT THE
OBLIGATION, TO BRING A DECLARATORY JUDGMENT ACTION RELATING TO ANY PATENT RIGHT
THAT A THIRD PARTY HAS ALLEGED IS INFRINGED BY USE OF THE TECHNOLOGY IN SUCH
PARTY’S EXCLUSIVE FIELD; PROVIDED, HOWEVER, NO PARTY WILL BRING SUCH DECLARATORY
JUDGMENT ACTION WITHOUT FIRST CONSULTING WITH THE OTHER PARTY.

 

(II)      THE PARTY CONTROLLING THE DEFENSE OF AN INFRINGEMENT CLAIM OR BRINGING
SUCH DECLARATORY JUDGMENT ACTION WILL HAVE THE SOLE AND EXCLUSIVE RIGHT TO
SELECT COUNSEL FOR ANY INFRINGEMENT CLAIM.  THE PARTY CONTROLLING THE DEFENSE OF
AN INFRINGEMENT CLAIM OR BRINGING SUCH DECLARATORY JUDGMENT ACTION WILL KEEP THE
OTHER PARTY INFORMED, AND WILL FROM TIME TO TIME CONSULT WITH THE OTHER PARTY
REGARDING THE STATUS OF ANY SUCH ACTION AND WILL UPON REQUEST PROVIDE THE OTHER
PARTY WITH COPIES OF ALL DOCUMENTS FILED IN, AND ALL WRITTEN COMMUNICATIONS
RELATING TO, ANY SUIT BROUGHT IN CONNECTION WITH SUCH ACTION.  THE OTHER PARTY
WILL ALSO HAVE THE RIGHT TO PARTICIPATE AND BE REPRESENTED IN ANY SUCH ACTION,
[********].

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

37

--------------------------------------------------------------------------------


 


(C)      OTHER INFRINGEMENT RESOLUTIONS; DECLARATORY JUDGMENT ACTIONS.  IN THE
EVENT OF A DISPUTE OR POTENTIAL DISPUTE THAT HAS NOT RIPENED INTO A DEMAND OR
ACTION OF THE TYPES DESCRIBED IN SECTION 12.3 AND SECTION 12.4 (E.G., ACTIONS
SEEKING DECLARATORY JUDGMENTS AND REVOCATION PROCEEDINGS), THE SAME PRINCIPLES
GOVERNING CONTROL OF THE RESOLUTION OF THE DISPUTE, CONSENT TO SETTLEMENTS OF
THE DISPUTE AND IMPLEMENTATION OF THE SETTLEMENT OF THE DISPUTE WILL APPLY. 
EACH PARTY WILL IMMEDIATELY NOTIFY THE OTHER PARTY OF ANY DECLARATORY JUDGMENT
ACTION FILED BY A THIRD PARTY CLAIMING THAT A PATENT RIGHT INCLUDED WITHIN THE
TECHNOLOGY IS INVALID OR THAT INFRINGEMENT OF SUCH PATENT RIGHT WILL NOT ARISE
FROM THE DEVELOPMENT, MANUFACTURE, USE OR SALE OF ANY PRODUCT BY A THIRD PARTY. 
THE PROVISIONS OF SECTION 12.3 WILL THEREAFTER APPLY AS IF SUCH THIRD PARTY WERE
AN INFRINGER OR SUSPECTED INFRINGER.


 


12.5              PROSECUTION AND ENFORCEMENT OF OTHER INTELLECTUAL PROPERTY
RIGHTS.  OTHER THAN AS PROVIDED IN THIS ARTICLE 12, EACH PARTY WILL BE SOLELY
RESPONSIBLE FOR PROSECUTING, MAINTAINING AND ENFORCING ITS PATENT RIGHTS AND
OTHER INTELLECTUAL PROPERTY RIGHTS, AT ITS SOLE DISCRETION [********].


 


12.6              CROSS LICENSE AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE CROSS LICENSE AGREEMENT, THE PARTIES AGREE THAT AFTER THE
CLOSING DATE, (A) SECTIONS 5.4 AND 5.7 OF THE CROSS LICENSE AGREEMENT WILL NOT
APPLY TO ANY EXACT PATENT RIGHTS (AS DEFINED IN THE CROSS LICENSE AGREEMENT)
THAT ARE INCLUDED IN THE TECHNOLOGY, AND THIS ARTICLE 12 WILL GOVERN THE RIGHTS
AND OBLIGATIONS OF EXACT AND GENZYME WITH RESPECT TO THE PROSECUTION AND
ENFORCEMENT OF SUCH EXACT PATENT RIGHTS AND (B) TO THE EXTENT THAT EXACT IS
OBLIGATED TO LICENSE EXACT PATENT RIGHTS INCLUDED IN THE TRANSFERRED TECHNOLOGY
TO GENZYME UNDER THE CROSS LICENSE AGREEMENT OUTSIDE OF THE EXACT FIELD, SUCH
FIELD SCOPE IS NO LONGER LICENSED BY EXACT TO GENZYME THEREUNDER BUT RATHER
RETAINED BY GENZYME AS THE OWNER OF SUCH EXACT PATENT RIGHTS.


 


12.7              TERMINATION OF RIGHTS AND OBLIGATIONS UNDER ARTICLE 12.  IF
EITHER PARTY TERMINATES A LICENSE GRANTED UNDER THIS AGREEMENT PURSUANT TO
SECTION 3.7, THEN THE TERMINATING PARTY WILL CEASE TO HAVE ANY OBLIGATIONS UNDER
THIS ARTICLE 12, AND THE OTHER PARTY WILL CEASE TO HAVE ANY RIGHTS UNDER THIS
ARTICLE 12, WITH RESPECT TO THE INTELLECTUAL PROPERTY RIGHTS THAT WERE THE
SUBJECT OF SUCH TERMINATED LICENSE.


 

Article 13   Confidentiality.

 


13.1              CONFIDENTIALITY.  EXCEPT TO THE EXTENT EXPRESSLY AUTHORIZED BY
THIS AGREEMENT OR OTHERWISE AGREED BY GENZYME AND EXACT IN WRITING, EACH PARTY
(THE “RECEIVING PARTY”) RECEIVING ANY CONFIDENTIAL INFORMATION OF THE OTHER
PARTY (THE “DISCLOSING PARTY”) WILL KEEP SUCH CONFIDENTIAL INFORMATION
CONFIDENTIAL AND WILL NOT PUBLISH OR OTHERWISE DISCLOSE OR USE SUCH CONFIDENTIAL
INFORMATION FOR ANY PURPOSE OTHER THAN AS PROVIDED FOR IN THIS AGREEMENT
(INCLUDING PURSUANT TO LICENSES GRANTED UNDER ARTICLE 3).  THE INFORMATION
INCLUDED WITHIN THE PURCHASED ASSETS AND TRANSFERRED TECHNOLOGY WILL BE
CONSIDERED AFTER THE CLOSING DATE THE CONFIDENTIAL INFORMATION OF GENZYME FOR
THE PURPOSES OF THIS AGREEMENT AND GENZYME WILL BE CONSIDERED THE DISCLOSING
PARTY WITH RESPECT THERETO.  NOTWITHSTANDING THE


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

38

--------------------------------------------------------------------------------


 


FOREGOING, THE RECEIVING PARTY WILL NOT HAVE ANY OBLIGATION UNDER THIS SECTION
13.1 WITH RESPECT TO CONFIDENTIAL INFORMATION THAT THE RECEIVING PARTY CAN
ESTABLISH:


 


(A)      WAS ALREADY KNOWN BY THE RECEIVING PARTY (OTHER THAN UNDER AN
OBLIGATION OF CONFIDENTIALITY) AT THE TIME OF DISCLOSURE BY THE DISCLOSING
PARTY, AND SUCH RECEIVING PARTY HAS CONTEMPORANEOUS DOCUMENTARY EVIDENCE TO THAT
EFFECT (PROVIDED THAT THIS EXCEPTION WILL NOT RELIEVE EXACT OF ITS
CONFIDENTIALITY OBLIGATIONS WITH RESPECT TO THE PURCHASED ASSETS AND TRANSFERRED
TECHNOLOGY);


 


(B)      WAS AVAILABLE TO THE PUBLIC OR OTHERWISE PART OF THE PUBLIC DOMAIN AT
THE TIME OF ITS DISCLOSURE TO THE RECEIVING PARTY;


 


(C)      BECAME AVAILABLE TO THE PUBLIC OR OTHERWISE PART OF THE PUBLIC DOMAIN
AFTER ITS DISCLOSURE OR DEVELOPMENT, AS THE CASE MAY BE, AND OTHER THAN THROUGH
ANY ACT OR OMISSION OF THE RECEIVING PARTY IN BREACH OF A CONFIDENTIALITY
OBLIGATION TO THE DISCLOSING PARTY;


 


(D)      WAS DISCLOSED TO THE RECEIVING PARTY, OTHER THAN UNDER AN OBLIGATION OF
CONFIDENTIALITY, BY A THIRD PARTY WHO HAD NO OBLIGATION TO THE DISCLOSING PARTY
NOT TO DISCLOSE SUCH INFORMATION TO OTHERS; OR


 


(E)      WAS INDEPENDENTLY DISCOVERED OR DEVELOPED BY OR ON BEHALF OF THE
RECEIVING PARTY WITHOUT THE USE OF THE CONFIDENTIAL INFORMATION BELONGING TO THE
OTHER PARTY, AND THE RECEIVING PARTY HAS CONTEMPORANEOUS DOCUMENTARY EVIDENCE TO
THAT EFFECT.


 


13.2              PERMITTED DISCLOSURE.  THE RECEIVING PARTY MAY DISCLOSE THE
DISCLOSING PARTY’S CONFIDENTIAL INFORMATION ONLY TO (A) THOSE OF ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, CONSULTANTS AND ADVISORS
(COLLECTIVELY, “REPRESENTATIVES”) WHO HAVE A NEED TO KNOW SUCH CONFIDENTIAL
INFORMATION FOR PURPOSES OF PERFORMING THE RECEIVING PARTY’S OBLIGATIONS OR
EXERCISING THE RECEIVING PARTY’S RIGHTS UNDER THIS AGREEMENT (A “NEED-TO-KNOW”)
AND (B) THOSE OF ITS POTENTIAL AND ACTUAL LICENSEES, SUBLICENSEES, ACQUIRERS,
LENDERS AND INVESTORS WHO HAVE A NEED-TO-KNOW OR OTHER LEGITIMATE BUSINESS
PURPOSE, PROVIDED, HOWEVER, THAT EACH PERSON TO WHOM THE DISCLOSING PARTY’S
CONFIDENTIAL INFORMATION IS DISCLOSED IS UNDER RESTRICTIONS AT LEAST AS
STRINGENT WITH RESPECT TO THE USE AND DISCLOSURE OF SUCH CONFIDENTIAL
INFORMATION AS SET FORTH IN THIS AGREEMENT (OR, IF SUCH CONFIDENTIALITY
OBLIGATIONS WERE IN PLACE PRIOR TO THE EFFECTIVE DATE, ON THE TERMS OF SUCH
OBLIGATIONS).  EACH PARTY WILL BE LIABLE FOR THE BREACH OF THIS AGREEMENT BY ANY
OF ITS REPRESENTATIVES OR ITS LICENSEES OR SUBLICENSEES.


 


13.3              REQUIRED DISCLOSURE.  NOTWITHSTANDING ANY PROVISION OF THIS
ARTICLE 13 TO THE CONTRARY, IN THE EVENT THAT DISCLOSURE OF THE DISCLOSING
PARTY’S CONFIDENTIAL INFORMATION IS REASONABLY NECESSARY TO PROSECUTE OR DEFEND
ANY ACTION OR TO MAKE FILINGS OR SUBMISSIONS TO, OR CORRESPOND WITH, ANY
GOVERNMENTAL AUTHORITY OR TO COMPLY WITH APPLICABLE LAW (INCLUDING THE RULES OF
AND REGULATION OF THE SECURITIES AND EXCHANGE COMMISSION), THE RECEIVING PARTY
MAY MAKE SUCH DISCLOSURE.  IN SUCH EVENT HOWEVER, (A) THE RECEIVING PARTY WILL
(I) GIVE REASONABLE ADVANCE NOTICE OF SUCH DISCLOSURE TO THE DISCLOSING PARTY,


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

39

--------------------------------------------------------------------------------


 


(II) PROVIDE REASONABLE ASSISTANCE TO THE DISCLOSING PARTY IN SEEKING A
PROTECTIVE ORDER OR OTHER SIMILAR ORDER PREVENTING OR LIMITING THE PROPOSED
DISCLOSURE, (III) TAKE ALL REASONABLE MEASURES TO ENSURE CONFIDENTIAL TREATMENT
OF SUCH CONFIDENTIAL INFORMATION AND (IV) CONSULT WITH THE DISCLOSING PARTY WITH
REGARD TO THE DISCLOSURE (INCLUDING CONSULTATION WITH REGARD TO THE CREATION OF
A REDACTED VERSION OF SUCH CONFIDENTIAL INFORMATION) AND (B) THE RECEIVING PARTY
WILL DISCLOSE SUCH CONFIDENTIAL INFORMATION ONLY TO THE EXTENT REQUIRED BY THE
PROTECTIVE ORDER OR OTHER SIMILAR ORDER, IF SUCH AN ORDER IS OBTAINED, AND, IF
NO SUCH ORDER IS OBTAINED, THE RECEIVING PARTY WILL DISCLOSE ONLY THE MINIMUM
AMOUNT OF SUCH CONFIDENTIAL INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO
COMPLY WITH APPLICABLE LAW.  ANY CONFIDENTIAL INFORMATION SO DISCLOSED WILL
CONTINUE TO BE CONFIDENTIAL INFORMATION FOR ALL PURPOSES UNDER THIS AGREEMENT.


 


13.4              PUBLIC STATEMENTS.  THE EXISTENCE AND TERMS OF THIS AGREEMENT
WILL BE CONSIDERED THE CONFIDENTIAL INFORMATION OF BOTH PARTIES.  NEITHER PARTY
WILL MAKE PUBLIC STATEMENTS REGARDING THE EXISTENCE, TERMS, OR CONTENT OF THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, OTHER THAN AS
REQUIRED BY LAW OR THE APPLICABLE RULES OF A STOCK EXCHANGE.  AFTER THE
EFFECTIVE DATE, THE PARTIES MAY RELEASE A MUTUAL ANNOUNCEMENT REGARDING THE
SIGNING OF THIS AGREEMENT IN A FORM APPROVED BY BOTH PARTIES IN ADVANCE IN
WRITING, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED.


 


13.5              MUTUAL NON-DISCLOSURE AGREEMENT.  ALL INFORMATION DISCLOSED
PURSUANT TO THE MUTUAL NON-DISCLOSURE AGREEMENT BETWEEN THE PARTIES DATED AS OF
APRIL 9, 2008 WILL REMAIN CONFIDENTIAL INFORMATION UNDER THIS AGREEMENT;
PROVIDED THAT EACH PARTY MAY USE SUCH INFORMATION TO THE EXTENT PERMITTED BY
THIS AGREEMENT.


 

Article 14   Indemnification.

 


14.1              INDEMNIFICATION BY EXACT.


 


(A)      INDEMNIFICATION.  SUBJECT TO THE LIMITATIONS SET FORTH IN THIS ARTICLE
14, EXACT WILL INDEMNIFY, HOLD HARMLESS AND DEFEND GENZYME AND ITS AFFILIATES,
AND THE REPRESENTATIVES AND AFFILIATES OF EACH OF THE FOREGOING PERSONS (EACH, A
“GENZYME INDEMNITEE”) FROM AND AGAINST ANY AND ALL ACTIONS, LOSSES, LIABILITIES,
DAMAGES, COSTS, FEES AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES,
DISBURSEMENTS AND CHARGES) (COLLECTIVELY, “LOSSES”) ARISING OUT OF OR RESULTING
FROM:


 

(I)       ANY BREACH OF, OR INACCURACY IN, ANY REPRESENTATION OR WARRANTY MADE
BY EXACT IN THIS AGREEMENT OR IN ANY ANCILLARY AGREEMENT REFERRED TO IN CLAUSES
(I), (II) OR (III) OF SECTION 5.2(A);

 

(II)      ANY BREACH OR VIOLATION OF ANY COVENANT OR AGREEMENT OF EXACT
(INCLUDING UNDER THIS ARTICLE 14) IN OR PURSUANT TO THIS OR ANY ANCILLARY
AGREEMENT;

 

(III)     ANY THIRD-PARTY CLAIM RELATING TO A BREACH BY EXACT OF THE TRANSFERRED
IN-LICENSE AGREEMENT;


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

40

--------------------------------------------------------------------------------


 

(IV)     ANY RETAINED LIABILITY; OR

 

(V)      ANY FRAUD OR INTENTIONAL MISREPRESENTATION OF EXACT.

 


(B)      MONETARY LIMITATIONS.  EXACT WILL HAVE NO OBLIGATION TO INDEMNIFY THE
GENZYME INDEMNITEES IN RESPECT OF LOSSES ARISING PURSUANT TO SECTION 14.1(A)(I)
UNLESS THE AGGREGATE AMOUNT OF ALL SUCH LOSSES INCURRED OR SUFFERED BY THE
GENZYME INDEMNITEES EXCEEDS $100,000 (AT WHICH POINT EXACT WILL INDEMNIFY THE
GENZYME INDEMNITEES FOR ALL SUCH LOSSES) (THE “INDEMNITY BASKET”).  EXACT’S
AGGREGATE LIABILITY IN RESPECT OF CLAIMS FOR INDEMNIFICATION PURSUANT TO THIS
ARTICLE 14 IN RESPECT OF LOSSES ARISING PURSUANT TO SECTION 14.1(A)(I) WILL NOT
EXCEED $1,850,000 (THE “HOLDBACK INDEMNITY CAP”); PROVIDED, HOWEVER, THAT CLAIMS
FOR INDEMNIFICATION PURSUANT TO SECTION 14.1(A)(I) IN RESPECT OF BREACHES OF, OR
INACCURACIES IN, ANY REPRESENTATION OR WARRANTY SET FORTH IN THE FOLLOWING
SECTIONS OF THIS AGREEMENT WILL NOT EXCEED THE CLOSING PAYMENT (THE “MAXIMUM
INDEMNITY CAP”): 6.7(A) OR 6.8(B), EACH WITH RESPECT TO PATENT RIGHTS WITHIN THE
PURCHASED ASSETS (AND NO OTHER PURCHASED ASSETS); PROVIDED, FURTHER, HOWEVER,
THAT CLAIMS FOR INDEMNIFICATION PURSUANT TO SECTION 14.1(A)(I) IN RESPECT OF
BREACHES OF, OR INACCURACIES IN, ANY REPRESENTATION OR WARRANTY SET FORTH IN
SECTION 6.14 ARE NOT SUBJECT TO EITHER THE HOLDBACK INDEMNITY CAP OR THE MAXIMUM
INDEMNITY CAP.  IN ADDITION, EXACT’S AGGREGATE LIABILITY IN RESPECT OF CLAIMS
FOR INDEMNIFICATION PURSUANT TO SECTION 14.1(A)(II) WITH RESPECT TO BREACHES OR
VIOLATIONS OF ANY COVENANT OR AGREEMENT SET FORTH IN SECTION 8.2 OR 8.3 WILL NOT
EXCEED THE MAXIMUM INDEMNITY CAP.  CLAIMS FOR INDEMNIFICATION PURSUANT TO ANY
OTHER PROVISION OF SECTION 14.1(A) ARE NOT SUBJECT TO THE MONETARY LIMITATIONS
SET FORTH IN THIS SECTION 14.1(B).


 


14.2              INDEMNIFICATION BY GENZYME.


 


(A)      INDEMNIFICATION.  SUBJECT TO THE LIMITATIONS SET FORTH IN THIS ARTICLE
14, GENZYME WILL INDEMNIFY, HOLD HARMLESS AND DEFEND EXACT AND ITS AFFILIATES,
AND THE REPRESENTATIVES AND AFFILIATES OF EACH OF THE FOREGOING PERSONS (EACH,
AN “EXACT INDEMNITEE”) FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT OF OR
RESULTING FROM:


 

(I)       ANY BREACH OF, OR INACCURACY IN, ANY REPRESENTATION OR WARRANTY MADE
BY GENZYME IN THIS AGREEMENT OR IN ANY ANCILLARY AGREEMENT REFERRED TO IN
CLAUSES (I), (II) OR (III) OF SECTION 5.2(A);

 

(II)      ANY THIRD-PARTY CLAIM RELATING TO A BREACH BY GENZYME OF THE
TRANSFERRED IN-LICENSE AGREEMENT AFTER THE CLOSING DATE;

 

(III)     ANY BREACH OR VIOLATION OF ANY COVENANT OR AGREEMENT OF GENZYME
(INCLUDING UNDER THIS ARTICLE 14) IN OR PURSUANT TO THIS OR ANY ANCILLARY
AGREEMENT;

 

(IV)     ANY ASSUMED LIABILITY; OR

 

(V)      ANY FRAUD OR INTENTIONAL MISREPRESENTATION OF GENZYME.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

41

--------------------------------------------------------------------------------


 


(B)      MONETARY LIMITATIONS.  GENZYME WILL HAVE NO OBLIGATION TO INDEMNIFY THE
EXACT INDEMNITEES IN RESPECT OF LOSSES ARISING PURSUANT TO SECTION 14.2(A)(I)
UNLESS THE AGGREGATE AMOUNT OF ALL SUCH LOSSES INCURRED OR SUFFERED BY THE EXACT
INDEMNITEES EXCEEDS THE INDEMNITY BASKET.  GENZYME’S AGGREGATE LIABILITY IN
RESPECT OF CLAIMS FOR INDEMNIFICATION PURSUANT TO THIS ARTICLE 14 IN RESPECT OF
LOSSES ARISING PURSUANT TO SECTION 14.2(A)(I) WILL NOT EXCEED THE HOLDBACK
INDEMNITY CAP; PROVIDED, HOWEVER, THAT CLAIMS FOR INDEMNIFICATION PURSUANT TO
SECTION 14.2(A)(I) IN RESPECT OF BREACHES OF, OR INACCURACIES IN, ANY
REPRESENTATION OR WARRANTY SET FORTH IN SECTION 7.5 ARE NOT SUBJECT TO THE
HOLDBACK INDEMNITY CAP.  CLAIMS FOR INDEMNIFICATION PURSUANT TO ANY OTHER
PROVISION OF SECTION 14.2(A) ARE NOT SUBJECT TO THE MONETARY LIMITATIONS SET
FORTH IN THIS SECTION 14.2(B).


 


14.3              TIME FOR CLAIMS.  ALL REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS AGREEMENT WILL SURVIVE THE CLOSING FOR THE TIME PERIOD SET FORTH BELOW;
PROVIDED, HOWEVER, THAT NO CLAIM MAY BE MADE OR SUIT INSTITUTED SEEKING
INDEMNIFICATION PURSUANT TO SECTION 14.1(A)(I) OR 14.2(A)(I) OF THIS AGREEMENT
FOR ANY BREACH OF, OR INACCURACY IN, ANY REPRESENTATION OR WARRANTY UNLESS THE
CLAIMING PARTY PROVIDES NOTICE AS SPECIFIED IN SECTION 16.1 WITHIN THE FOLLOWING
TIME PERIODS:


 


(A)      AT ANY TIME PRIOR TO THE CONCLUSION OF THE APPLICABLE STATUTE OF
LIMITATIONS, IN THE CASE OF ANY BREACH OF, OR INACCURACY IN, THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THE FOLLOWING SECTIONS: 6.2(A), 6.7(A), 6.8(B),
6.14, 6.15(A), 7.2 OR 7.5;


 


(B)      AT ANY TIME PRIOR TO THE CONCLUSION OF THE DAY THAT IS 18 MONTHS AFTER
THE CLOSING DATE, IN THE CASE OF ANY BREACH OF, OR INACCURACY IN, ANY OTHER
REPRESENTATION AND WARRANTY IN THIS AGREEMENT; AND


 


(C)      AT ANY TIME, IN THE CASE OF ANY CLAIM OR SUIT BASED UPON FRAUD OR
INTENTIONAL MISREPRESENTATION.


 

Claims for indemnification not specified with a time limitation in this Section
14.3 are not subject to the limitations set forth in this Section 14.3 and will
be governed by the applicable statute of limitations.  For avoidance of doubt,
claims will be deemed to have been made within the survival period if a
reasonably complete description of the claim based upon the facts available at
the time is presented by the party seeking indemnification to the Indemnifying
Party within the specified time period in this Agreement.

 


14.4              PROCEDURE FOR THIRD PARTY CLAIMS.


 


(A)      NOTICE OF CLAIM.  IF ANY THIRD PARTY NOTIFIES AN INDEMNITEE WITH
RESPECT TO ANY MATTER (A “THIRD PARTY CLAIM”) WHICH IS EXPECTED TO GIVE RISE TO
A CLAIM FOR INDEMNIFICATION AGAINST AN INDEMNIFYING PARTY UNDER THIS ARTICLE 14,
THEN THE INDEMNITEE WILL PROMPTLY GIVE WRITTEN NOTICE TO THE INDEMNIFYING PARTY;
PROVIDED, HOWEVER, THAT NO DELAY ON THE PART OF THE INDEMNITEE IN NOTIFYING THE
INDEMNIFYING PARTY WILL RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATION UNDER
THIS ARTICLE 14, EXCEPT TO THE EXTENT SUCH DELAY ACTUALLY PREJUDICES THE
INDEMNIFYING PARTY.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

42

--------------------------------------------------------------------------------


 


(B)      ASSUMPTION OF DEFENSE, ETC.  THE INDEMNIFYING PARTY WILL BE ENTITLED TO
PARTICIPATE IN THE DEFENSE OF ANY THIRD PARTY CLAIM THAT IS THE SUBJECT OF A
NOTICE GIVEN BY THE INDEMNITEE PURSUANT TO SECTION 14.4(A).  IN ADDITION, THE
INDEMNIFYING PARTY WILL HAVE THE RIGHT TO ASSUME THE DEFENSE OF THE INDEMNITEE
AGAINST THE THIRD PARTY CLAIM WITH COUNSEL OF ITS CHOICE REASONABLY SATISFACTORY
TO THE INDEMNITEE SO LONG AS: (I) THE INDEMNIFYING PARTY GIVES WRITTEN NOTICE TO
THE INDEMNITEE WITHIN 15 DAYS AFTER THE INDEMNITEE HAS GIVEN NOTICE OF THE THIRD
PARTY CLAIM THAT THE INDEMNIFYING PARTY WILL INDEMNIFY THE INDEMNITEE FROM AND
AGAINST THE ENTIRETY OF ANY AND ALL LOSSES THE INDEMNITEE MAY SUFFER RESULTING
FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE THIRD
PARTY CLAIM, (II) THE INDEMNIFYING PARTY PROVIDES THE INDEMNITEE WITH EVIDENCE
REASONABLY ACCEPTABLE TO THE INDEMNITEE THAT THE INDEMNIFYING PARTY WILL HAVE
ADEQUATE FINANCIAL RESOURCES TO DEFEND AGAINST THE THIRD PARTY CLAIM AND
(SUBJECT TO THE LIMITATIONS OF SECTIONS 14.1(B) AND 14.2(B)) FULFILL ITS
INDEMNIFICATION OBLIGATIONS HEREUNDER, (III) THE THIRD PARTY CLAIM INVOLVES ONLY
MONEY DAMAGES AND DOES NOT SEEK AN INJUNCTION OR OTHER EQUITABLE RELIEF AGAINST
THE INDEMNITEE, (IV) THE INDEMNITEE HAS NOT BEEN ADVISED BY COUNSEL THAT AN
ACTUAL OR POTENTIAL CONFLICT EXISTS BETWEEN THE INDEMNITEE AND THE INDEMNIFYING
PARTY IN CONNECTION WITH THE DEFENSE OF THE THIRD PARTY CLAIM, (V) THE THIRD
PARTY CLAIM DOES NOT RELATE TO OR OTHERWISE ARISE IN CONNECTION WITH ANY
CRIMINAL OR REGULATORY ENFORCEMENT ACTION AND (VI) THE INDEMNIFYING PARTY
CONDUCTS THE DEFENSE OF THE THIRD PARTY CLAIM ACTIVELY AND DILIGENTLY.  THE
INDEMNITEE MAY RETAIN SEPARATE CO-COUNSEL AT ITS SOLE COST AND EXPENSE AND
PARTICIPATE IN THE DEFENSE OF THE THIRD PARTY CLAIM; PROVIDED, HOWEVER, THAT THE
INDEMNIFYING PARTY WILL PAY THE REASONABLE FEES AND EXPENSES OF SEPARATE
CO-COUNSEL RETAINED BY THE INDEMNITEE THAT ARE INCURRED PRIOR TO INDEMNIFYING
PARTY’S ASSUMPTION OF CONTROL OF THE DEFENSE OF THE THIRD PARTY CLAIM, EXCEPT AS
PROVIDED IN SECTION 14.4(D).  IN CONNECTION WITH ANY THIRD PARTY CLAIM, THE
INDEMNITEE WILL MAKE AVAILABLE TO THE INDEMNIFYING PARTY AND COUNSEL SELECTED BY
THE INDEMNIFYING PARTY PERSONNEL, WITNESSES, BOOKS, AND RECORDS RELEVANT TO SUCH
THIRD PARTY CLAIM.


 


(C)      LIMITATIONS ON INDEMNIFYING PARTY.  THE INDEMNIFYING PARTY WILL NOT
CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY COMPROMISE OR SETTLEMENT
WITH RESPECT TO THE THIRD PARTY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNITEE (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED) UNLESS
SUCH JUDGMENT, COMPROMISE OR SETTLEMENT (I) PROVIDES FOR THE PAYMENT BY THE
INDEMNIFYING PARTY OF MONEY AS SOLE RELIEF FOR THE CLAIMANT (II) RESULTS IN THE
FULL AND GENERAL RELEASE OF THE GENZYME INDEMNITEE OR EXACT INDEMNITEE, AS
APPLICABLE, FROM ALL LIABILITIES ARISING OR RELATING TO, OR IN CONNECTION WITH,
THE THIRD PARTY CLAIM, (III) INVOLVES NO FINDING OR ADMISSION OF ANY VIOLATION
IN CONNECTION WITH ANY CRIMINAL OR REGULATORY ENFORCEMENT ACTION, OR THE RIGHTS
OF ANY PERSON, AND NO EFFECT ON ANY OTHER CLAIMS THAT MAY BE MADE AGAINST THE
INDEMNITEE AND (IV) INVOLVES NO ISSUE WITH RESPECT TO TAXES.


 


(D)      INDEMNITEE’S CONTROL.  IF THE INDEMNIFYING PARTY DOES NOT DELIVER THE
NOTICE CONTEMPLATED BY CLAUSE (I) OF SECTION 14.4(B) WITHIN 15 DAYS AFTER THE
INDEMNITEE HAS GIVEN NOTICE OF THE THIRD PARTY CLAIM, OR OTHERWISE AT ANY TIME
FAILS TO CONDUCT THE DEFENSE OF THE THIRD PARTY CLAIM ACTIVELY AND DILIGENTLY,
THE INDEMNITEE MAY ASSUME


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

43

--------------------------------------------------------------------------------


 


THE DEFENSE OF SUCH CLAIM AND THE INDEMNIFYING PARTY WILL BE RESPONSIBLE FOR THE
REASONABLE ATTORNEYS’ FEES AND EXPENSES OF A SINGLE COUNSEL (IN ADDITION TO ONE
LOCAL COUNSEL IN EACH JURISDICTION) FOR THE INDEMNITEES.  THE INDEMNITEE WILL
NOT CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY COMPROMISE OR
SETTLEMENT THAT DOES NOT EXCEED THE MAXIMUM INDEMNITY CAP WITH RESPECT TO THE
THIRD PARTY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY
(WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED).  IN THE EVENT THAT
THE INDEMNITEE CONDUCTS THE DEFENSE OF THE THIRD PARTY CLAIM PURSUANT TO THIS
SECTION 14.4(D), THE INDEMNIFYING PARTY WILL (A) ADVANCE THE INDEMNITEE PROMPTLY
AND PERIODICALLY FOR THE REASONABLE COSTS OF DEFENDING AGAINST THE THIRD PARTY
CLAIM (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) AND (B) REMAIN
RESPONSIBLE FOR ANY AND ALL OTHER LOSSES THAT THE INDEMNITEE MAY INCUR OR SUFFER
RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF OR CAUSED BY THE
THIRD PARTY CLAIM TO THE FULLEST EXTENT PROVIDED IN THIS ARTICLE 14.


 


14.5              CONSENT TO JURISDICTION REGARDING THIRD PARTY CLAIMS.  GENZYME
AND EXACT, EACH IN ITS CAPACITY AS AN INDEMNIFYING PARTY, HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY COURT IN WHICH ANY THIRD PARTY CLAIM MAY
BROUGHT AGAINST ANY INDEMNITEE FOR PURPOSES OF ANY CLAIM WHICH SUCH INDEMNITEE
MAY HAVE AGAINST SUCH INDEMNIFYING PARTY PURSUANT TO THIS AGREEMENT IN
CONNECTION WITH SUCH THIRD PARTY CLAIM, AND IN FURTHERANCE THEREOF, THE
PROVISIONS OF SECTION 16.12 ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS
MUTANDIS.


 


14.6              EXCLUSIVE REMEDY.  EXCEPT AS SET FORTH IN SECTION 3.7 OR IN
THE CASE OF FRAUD OR INTENTIONAL MISREPRESENTATION, FROM AND AFTER THE CLOSING,
THE INDEMNIFICATION PROVIDED PURSUANT TO THIS ARTICLE 14 WILL BE THE SOLE AND
EXCLUSIVE REMEDY HERETO FOR ANY LOSS RESULTING FROM, WITH RESPECT TO OR ARISING
OUT OF ANY BREACH OR CLAIM IN CONNECTION WITH THIS AGREEMENT, ANY EXHIBIT OR
SCHEDULE HERETO OR ANY CERTIFICATE OR WRITING DELIVERED IN CONNECTION WITH THIS
AGREEMENT, REGARDLESS OF THE CAUSE OF ACTION.  NOTWITHSTANDING THE FOREGOING,
(A) NOTHING CONTAINED IN THIS AGREEMENT WILL LIMIT A PARTY’S RIGHT TO PURSUE
EQUITABLE REMEDIES, INCLUDING, WITHOUT LIMITATION, INJUNCTIVE RELIEF AND
SPECIFIC PERFORMANCE; AND (B) IN THE EVENT THAT A COURT OF COMPETENT
JURISDICTION RESCINDS ALL OR PART OF THE SALE FOR ANY REASON FOLLOWING
CONSUMMATION, NOTHING CONTAINED IN THIS AGREEMENT WILL LIMIT GENZYME’S RIGHT TO
RECEIVE FROM EXACT (AND EXACT’S OBLIGATION TO TRANSFER TO GENZYME) SUCH PORTION
OF THE CLOSING PAYMENT ALLOCABLE TO THE PURCHASED ASSETS SUBJECT TO SUCH
RESCISSION; PROVIDED, HOWEVER, IF SUCH COURT RESCINDS ONLY PART OF THE SALE,
GENZYME, AT ITS SOLE OPTION TO BE EXERCISED WITHIN 30 DAYS OF SUCH RESCISSION,
MAY ELECT TO RECEIVE THE ENTIRE CLOSING PAYMENT FROM EXACT AND TRANSFER ALL OF
THE PURCHASED ASSETS TO EXACT.


 

Article 15   Potential Liabilities Holdback.  At the Closing, the Potential
Liabilities Holdback Amount will be retained by Genzyme to be released in
accordance with the following:

 


15.1              USE OF HOLDBACK AMOUNT.  THE POTENTIAL LIABILITIES HOLDBACK
AMOUNT WILL ACCRUE INTEREST AT THE RATE OF [********] FROM THE CLOSING DATE
UNTIL RELEASED TO EXACT.  FOLLOWING CLOSING, IF ANY OF THE GENZYME INDEMNITEES
BECOMES ENTITLED TO INDEMNIFICATION PURSUANT TO THIS AGREEMENT, GENZYME WILL
APPLY THAT PORTION OF THE POTENTIAL LIABILITIES HOLDBACK AMOUNT AS WILL BE EQUAL
TO THE AMOUNT OF SUCH INDEMNIFICATION.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

44

--------------------------------------------------------------------------------


 


15.2              12 MONTH RELEASE.  UPON THE EXPIRATION OF 12 MONTHS AFTER THE
CLOSING DATE, 50% OF THE POTENTIAL LIABILITIES HOLDBACK AMOUNT (PLUS ANY AND ALL
INTEREST ACCRUED THEREON) WILL BE RELEASED TO EXACT; PROVIDED THAT IF ANY CLAIM
FOR INDEMNIFICATION ON THE PART OF ANY OF THE GENZYME INDEMNITEES IS OUTSTANDING
ON SUCH DATE, THEN THE AMOUNT OF SUCH CLAIM WILL BE RETAINED FROM THE PORTION TO
BE RELEASED TO EXACT.


 


15.3              18 MONTH RELEASE.  UPON THE EXPIRATION OF 18 MONTHS AFTER THE
CLOSING DATE, THE REMAINING POTENTIAL LIABILITIES HOLDBACK AMOUNT (PLUS ANY AND
ALL INTEREST ACCRUED THEREON) WILL BE RELEASED TO EXACT; PROVIDED THAT IF ANY
CLAIM FOR INDEMNIFICATION ON THE PART OF ANY OF THE GENZYME INDEMNITEES IS
OUTSTANDING ON SUCH DATE, THEN THE AMOUNT OF SUCH CLAIM WILL BE RETAINED FROM
THE PORTION TO BE RELEASED TO EXACT.


 


15.4              OUTSTANDING CLAIMS.  IF ANY CLAIM FOR INDEMNIFICATION ON THE
PART OF GENZYME REMAINS OUTSTANDING UPON THE EXPIRATION OF THE 12 MONTH AND 18
MONTH PERIODS IN SECTION 15.2 AND SECTION 15.3, RESPECTIVELY, THEN, UNLESS
OTHERWISE AGREED BY THE PARTIES, GENZYME WILL RELEASE TO EXACT AN AMOUNT EQUAL
TO THE ENTIRE POTENTIAL LIABILITIES HOLDBACK AMOUNT THEN REMAINING MINUS THE
AMOUNT ATTRIBUTABLE TO SUCH OUTSTANDING CLAIM.  THE REMAINING POTENTIAL
LIABILITIES HOLDBACK AMOUNT FOLLOWING SUCH RELEASE WILL CONTINUE TO BE HELD BY
GENZYME AND, UPON RESOLUTION OF THE OUTSTANDING CLAIMS AND PAYMENT OF ANY
INDEMNIFICATION OWING TO THE APPLICABLE GENZYME INDEMNITEES, ANY PORTION OF THE
POTENTIAL LIABILITIES HOLDBACK AMOUNT THEN REMAINING (PLUS ANY AND ALL INTEREST
ACCRUED THEREON) WILL BE RELEASED TO EXACT.


 

Article 16   Miscellaneous.

 


16.1              NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR
PERMITTED HEREUNDER WILL BE IN WRITING AND WILL BE DEEMED GIVEN WHEN SO
DELIVERED IN PERSON, BY REPUTABLE OVERNIGHT COURIER, BY FACSIMILE TRANSMISSION
(WITH RECEIPT CONFIRMED BY AUTOMATIC TRANSMISSION REPORT) OR TWO BUSINESS DAYS
AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN
RECEIPT REQUESTED), AS FOLLOWS:


 


(A)      IF TO GENZYME, TO:


 

Genzyme Genetics

1700 West Park Drive

Westborough, Massachusetts 01581

Attn:

Sr. Vice President & General Manager

Fax:

(508) 870-7504

Phone:

(508) 870-5232


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

45

--------------------------------------------------------------------------------


 

with a copy to:

 

Genzyme Corporation

500 Kendall Street

Cambridge, Massachusetts 02142

Attn:

General Counsel

Fax:

(617) 252-7553

Phone:

(617) 252-7500

 


(B)      IF TO EXACT, TO:


 

EXACT Sciences Corporation
100 Campus Drive
Marlborough, Massachusetts 01752

Attn:

Chief Executive Officer

Fax:

(508) 683-1201

Phone:

(508) 683-1200

 

with a copy to:

 

Goodwin|Procter LLP

53 State Street

Boston, Massachusetts 02109

Attn:

Edward A. King, Esq. & Kingsley L. Taft, Esq.

Fax:

(617) 523-1231

Phone:

(617) 570-1000

 

 

Either party may, by notice given in accordance with this Section 16.1 to the
other parties, designate another address or person for receipt of notices
hereunder.

 


16.2              ENTIRE AGREEMENT.  THIS AGREEMENT, THE ANCILLARY AGREEMENTS
AND THE MUTUAL NON-DISCLOSURE AGREEMENT DATED AS OF APRIL 9, 2008 CONTAIN THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE TRANSACTIONS AND
SUPERSEDE ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, BETWEEN THE PARTIES WITH
RESPECT THERETO.  NOTWITHSTANDING ANY INVESTIGATION MADE BY ANY PARTY TO THIS
AGREEMENT, ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY
EXACT AND GENZYME IN THIS AGREEMENT WILL SURVIVE THE EXECUTION OF THIS
AGREEMENT.


 


16.3              BINDING EFFECT; NO ASSIGNMENT; NO THIRD-PARTY BENEFICIARIES.


 


(A)      NEITHER THIS AGREEMENT NOR ANY INTEREST OR OBLIGATION HEREUNDER IS
ASSIGNABLE BY EXACT WITHOUT THE PRIOR WRITTEN CONSENT OF GENZYME (SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD OR DELAYED), PROVIDED, HOWEVER, THAT ANY MERGER,
REORGANIZATION, OR TRANSFER OF ALL OR SUBSTANTIALLY ALL ASSETS OF EXACT WITH OR
TO A THIRD PARTY, OR CHANGE OF CONTROL OF EXACT, WILL NOT BE CONSIDERED AN
ASSIGNMENT FOR THE PURPOSES OF THIS AGREEMENT, AND THEN ONLY IF: (I) EXACT
PROVIDES GENZYME NOTICE OF


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

46

--------------------------------------------------------------------------------


 


SUCH TRANSACTION AS SPECIFIED IN SECTION 16.1 UPON CONSUMMATION OF SUCH
TRANSACTION (OR, IF NOTICE OF SUCH TRANSACTION IS PROVIDED SOONER TO EXACT’S
STOCKHOLDERS, AT THE TIME SUCH NOTICE IS PROVIDED TO EXACT’S STOCKHOLDERS) AND
(II) THE APPLICABLE SURVIVING ENTITY OR THIRD PARTY AGREES TO BE BOUND BY THE
TERMS AND CONDITIONS OF THIS AGREEMENT.  GENZYME MAY FREELY ASSIGN THIS
AGREEMENT OR ANY INTEREST HEREUNDER.  THIS AGREEMENT IS BINDING UPON THE
SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO, AND THE NAME OF A PARTY
APPEARING IN THIS AGREEMENT IS DEEMED TO INCLUDE THE NAMES OF SUCH PARTY’S
SUCCESSORS AND PERMITTED ASSIGNS TO THE EXTENT NECESSARY TO CARRY OUT THE INTENT
OF THIS AGREEMENT.  ANY ASSIGNMENT NOT IN ACCORDANCE WITH THIS SECTION 16.3 WILL
BE VOID.


 


(B)      NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO OR WILL
CONFER UPON ANY PERSON OTHER THAN GENZYME AND EXACT AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS ANY RIGHT, BENEFIT OR REMEDY OF ANY NATURE
WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


 


16.4              AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN
INSTRUMENT SIGNED BY EACH OF THE PARTIES HERETO.


 


16.5              WAIVER.  AT ANY TIME PRIOR TO THE CLOSING, EITHER PARTY HERETO
MAY (A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER
ACTS OF THE OTHER PARTY HERETO OR (B) WAIVE COMPLIANCE WITH ANY OF THE
AGREEMENTS OF THE OTHER PARTY OR ANY CONDITIONS TO ITS OWN OBLIGATIONS, IN EACH
CASE ONLY TO THE EXTENT SUCH OBLIGATIONS, AGREEMENTS AND CONDITIONS ARE INTENDED
FOR ITS BENEFIT; PROVIDED THAT, ANY SUCH EXTENSION OR WAIVER WILL BE BINDING
UPON A PARTY ONLY IF SUCH EXTENSION OR WAIVER IS SET FORTH IN A WRITING EXECUTED
BY SUCH PARTY.


 


16.6              DISCLAIMER.  EACH PARTY MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, OTHER THAN THOSE EXPRESSLY MADE IN THIS
AGREEMENT.  ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED.


 


16.7              SECTION HEADINGS, CONSTRUCTION.  THE HEADINGS OF SECTIONS IN
THIS AGREEMENT ARE PROVIDED FOR CONVENIENCE ONLY AND WILL NOT AFFECT ITS
CONSTRUCTION OR INTERPRETATION.  ALL REFERENCES TO “SECTION” OR “SECTIONS” REFER
TO THE CORRESPONDING SECTION OR SECTIONS OF THIS AGREEMENT.  ALL WORDS USED IN
THIS AGREEMENT WILL BE CONSTRUED TO BE OF SUCH GENDER OR NUMBER AS THE
CIRCUMSTANCES REQUIRE.  UNLESS OTHERWISE EXPRESSLY PROVIDED, THE WORD
“INCLUDING” DOES NOT LIMIT THE PRECEDING WORDS OR TERMS.


 


16.8              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, AND BOTH OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

47

--------------------------------------------------------------------------------



 


16.9              SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD
INVALID OR UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE OTHER
PROVISIONS OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.  ANY
PROVISION OF THIS AGREEMENT HELD INVALID OR UNENFORCEABLE ONLY IN PART OR DEGREE
WILL REMAIN IN FULL FORCE AND EFFECT TO THE EXTENT NOT HELD INVALID OR
UNENFORCEABLE.  THE PARTIES FURTHER AGREE TO REPLACE SUCH INVALID OR
UNENFORCEABLE PROVISION OF THIS AGREEMENT WITH A VALID AND ENFORCEABLE PROVISION
THAT WILL ACHIEVE, TO THE EXTENT POSSIBLE, THE ECONOMIC, BUSINESS AND OTHER
PURPOSES OF SUCH INVALID OR UNENFORCEABLE PROVISION.


 


16.10            WITHHOLDING.  THE PAYOR OF ANY AMOUNT HEREUNDER WILL BE
ENTITLED TO DEDUCT AND WITHHOLD FROM ANY CONSIDERATION OTHERWISE PAYABLE
PURSUANT TO THIS AGREEMENT SUCH AMOUNTS AS MAY BE REQUIRED TO BE DEDUCTED AND
WITHHELD WITH RESPECT TO THE MAKING OF SUCH PAYMENT UNDER THE CODE, OR ANY OTHER
LEGAL REQUIREMENT.  TO THE EXTENT THAT AMOUNTS ARE SO DEDUCTED OR WITHHELD, SUCH
DEDUCTED OR WITHHELD AMOUNTS WILL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT
AS HAVING BEEN PAID.


 


16.11            GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.


 


16.12            DISPUTE RESOLUTION.


 


(A)      MANAGEMENT DISCUSSIONS. IF A DISPUTE, CONTROVERSY OR CLAIM (“DISPUTE”)
ARISES BETWEEN THE PARTIES RELATING TO THE INTERPRETATION OR PERFORMANCE OF THIS
AGREEMENT BUT EXCLUDING DISPUTES RELATING TO PATENT VALIDITY OR ENFORCEABILITY,
APPROPRIATE SENIOR EXECUTIVES (E.G., V.P. LEVEL OR ABOVE) OF EACH PARTY WHO HAVE
THE AUTHORITY TO RESOLVE THE MATTER WILL MEET AT LEAST ONCE IN PERSON WITHIN 15
BUSINESS DAYS OF EITHER PARTY’S WRITTEN REQUEST FOR SUCH MEETING TO ATTEMPT IN
GOOD FAITH TO NEGOTIATE A RESOLUTION OF THE DISPUTE PRIOR TO PURSUING OTHER
AVAILABLE REMEDIES.  THE PARTIES AGREE THAT ALL NEGOTIATIONS PURSUANT TO THIS
SECTION 16.12(A) ARE CONFIDENTIAL AND WILL BE TREATED AS COMPROMISE AND
SETTLEMENT NEGOTIATIONS FOR PURPOSES OF THE FEDERAL RULES OF EVIDENCE AND STATE
RULES OF EVIDENCE.  IF THE PARTIES FAIL TO REACH AN AMICABLE AGREEMENT PURSUANT
TO THE PROCESS SET FORTH IN THIS SECTION 16.12(A) WITHIN 60 DAYS OF THE REQUEST
FOR SUCH MEETING, THEN EITHER PARTY MAY PURSUE A LEGAL REMEDY IN ACCORDANCE WITH
SECTION 16.13.


 


(B)      COURT ACTION.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
ANY DISPUTE REGARDING THE FOLLOWING IS NOT REQUIRED TO BE NEGOTIATED PRIOR TO
SEEKING RELIEF FROM A COURT OF COMPETENT JURISDICTION: BREACH OF ANY OBLIGATION
OF CONFIDENTIALITY, OR INFRINGEMENT, MISAPPROPRIATION, OR MISUSE OF ANY
INTELLECTUAL PROPERTY RIGHTS OF EITHER PARTY HERETO WHERE INTERIM INJUNCTIVE OR
OTHER SIMILAR RELIEF FROM THE COURT IS SOUGHT TO PREVENT SERIOUS AND IRREPARABLE
INJURY TO ONE OF THE PARTIES OR TO OTHERS.


 


16.13            SUBMISSION TO JURISDICTION; WAIVER.  THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY SUBMIT TO THE JURISDICTION OF THE MASSACHUSETTS SUPERIOR
COURT IN SUFFOLK COUNTY AND WAIVE ANY OBJECTION TO TRANSFERRING ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT TO

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

48

--------------------------------------------------------------------------------



 


THE BUSINESS LITIGATION SESSION OF THE MASSACHUSETTS SUPERIOR COURT. EACH OF
EXACT AND GENZYME HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, (A) ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON OTHER THAN THE
FAILURE TO LAWFULLY SERVE PROCESS, (B) THAT IT OR ITS PROPERTY IS EXEMPT OR
IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED
IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE),
AND (C) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THAT (I) THE SUIT,
ACTION OR PROCEEDING IN ANY SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM,
(II) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER, AND (III) THIS
AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH
COURTS.


 


16.14            ENFORCEMENT.  THE PARTIES RECOGNIZE AND AGREE THAT IF FOR ANY
REASON ANY OF THE PROVISIONS OF THIS AGREEMENT ARE NOT PERFORMED IN ACCORDANCE
WITH THEIR SPECIFIC TERMS OR ARE OTHERWISE BREACHED, IMMEDIATE AND IRREPARABLE
HARM OR INJURY WOULD BE CAUSED FOR WHICH MONEY DAMAGES WOULD NOT BE AN ADEQUATE
REMEDY.  ACCORDINGLY, EACH PARTY AGREES THAT IN ADDITION TO OTHER REMEDIES THE
OTHER PARTY WILL BE ENTITLED TO SEEK AN INJUNCTION RESTRAINING ANY VIOLATION OR
THREATENED VIOLATION OF THE PROVISIONS OF THIS AGREEMENT.  IN THE EVENT THAT ANY
ACTION WILL BE BROUGHT IN EQUITY TO ENFORCE THE PROVISIONS OF THE AGREEMENT,
NEITHER PARTY WILL ALLEGE, AND EACH PARTY HEREBY WAIVES THE DEFENSE, THAT THERE
IS AN ADEQUATE REMEDY AT LAW.


 


16.15            RULES OF CONSTRUCTION.  THE PARTIES HERETO AGREE THAT THEY HAVE
BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT AND, THEREFORE, WAIVE THE APPLICATION OF ANY LAW, REGULATION, HOLDING
OR RULING OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER
DOCUMENT WILL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR
DOCUMENT.


 


16.16            WAIVER OF JURY TRIAL.  EACH OF GENZYME AND EXACT HEREBY
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENT OR ACTION RELATED HERETO OR
THERETO.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.


 


49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first stated above.

 

 

 

GENZYME CORPORATION

 

 

 

 

 

By

/s/ Earl M. Collier, Jr.

 

Name:

Earl M. Collier, Jr.

 

Title:

Executive Vice President

 

 

 

 

 

EXACT SCIENCES CORPORATION

 

 

 

 

 

By

/s/ Jeffrey R. Luber

 

Name:

Jeffrey R. Luber

 

Title:

President and Chief Executive Officer

 

[Signature Page to Collaboration, License and Purchase Agreement]

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE

 

TO THE COLLABORATION, LICENSE AND PURCHASE AGREEMENT

 

These Schedules are being furnished by EXACT Sciences Corporation (“EXACT”), in
connection with the execution and delivery of that certain Collaboration,
License and Purchase Agreement (the “Agreement”), dated as of January 27, 2009,
by and between EXACT and Genzyme Corporation (“Genzyme”).  Except as otherwise
provided herein or in the Agreement, all disclosures contained in these
Schedules are made as of the date of the Agreement.  Capitalized terms used but
not otherwise defined herein will have the meanings ascribed to them in the
Agreement.

 

Any matter disclosed in one section of these Schedules will be deemed disclosed
in all other applicable sections of these Schedules to the extent that such
section is reasonably cross-referenced or the relevance to such other section is
readily apparent on the face of the disclosure that the matter is responsive to
another representation.  Disclosure of a matter in a section of these Schedules
will not affect (directly or indirectly) the interpretation of the Agreement or
the scope of the disclosure obligation of EXACT under the Agreement.  These
Schedules may include items or information which EXACT is not required to
disclose under the Agreement.  The fact that any fact, circumstance, matter or
event is disclosed in a section of these Schedules does not necessarily mean
that it is “material” to EXACT, whether considered individually or in
combination with other facts, circumstances, matters, or events disclosed
herein, and such inclusion will not be deemed an acknowledgement that such fact,
item, circumstance, matter, transaction or event is required to be so disclosed
pursuant to the Agreement.  All agreements listed in these Schedules will be
deemed to include all appendices, exhibits, schedules, modifications, amendments
to, and all orders, purchase orders, implementation contracts, statements of
work, program descriptions and other documents issued under, such agreements,
and all associated documentation.  No disclosure in these Schedules relating to
any possible breach or violation of or default under any contract or law will be
construed as an admission or indication that any such breach, violation or
default exists or has actually occurred.

 

The information in these Schedules is disclosed confidentially, and the
recipients agree by their receipt of these Schedules that such information will
be held subject to the obligations of Article 13 of the Agreement.  In
disclosing the information set forth herein, EXACT expressly does not waive any
attorney-client privilege associated with any such information or any protection
afforded by the “work product doctrine” with respect to any of the matters
disclosed herein.

 

The headings and descriptions of the representations and warranties used herein
are for convenience of reference only and are not intended to and do not alter
the meaning of any provision of the Agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

1

--------------------------------------------------------------------------------


 

Schedule A

 

Primary Patent Rights

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

2

--------------------------------------------------------------------------------


 

Schedule B

 

Secondary Patent Rights

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

3

--------------------------------------------------------------------------------


 

Schedule 2.1(a)(ii)

 

Assigned Contracts

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

4

--------------------------------------------------------------------------------


 

Schedule 2.1(b)(vii)

 

Retained Patent Rights

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

5

--------------------------------------------------------------------------------


 

Schedule 3.1(b)

 

Rights to Retained Patent Rights

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

6

--------------------------------------------------------------------------------


 

Schedule 3.2(b)

 

EXACT Licensed Improvements

 

To be added.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

7

--------------------------------------------------------------------------------


 

Schedule 3.3(b)

 

Optioned Technology

 

To be added.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

8

--------------------------------------------------------------------------------


 

Schedule 3.4(c)

 

Genzyme Licensed Improvements

 

To be added.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

9

--------------------------------------------------------------------------------


 

Schedule 6.4(c)

 

Noncontravention

 

Consent of JHU needed for transfer of the Transferred In-License Agreement,
which is satisfied by the JHU-EXACT License Amendment.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

10

--------------------------------------------------------------------------------


 

Schedule 6.7(a)

 

Assets

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

11

--------------------------------------------------------------------------------


 

Schedule 6.7(b)

 

Assets

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

12

--------------------------------------------------------------------------------


 

Schedule 6.8(a)

 

Transferred Technology

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

13

--------------------------------------------------------------------------------


 

Schedule 6.8(b)

 

Rights to Transferred Technology

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

14

--------------------------------------------------------------------------------


 

Schedule 6.8(d)

 

Indemnification Obligations

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

15

--------------------------------------------------------------------------------


 

Schedule 6.8(e)

 

Maintenance of Intellectual Property

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

16

--------------------------------------------------------------------------------


 

Schedule 6.8(f)

 

Royalties

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

17

--------------------------------------------------------------------------------


 

Schedule 6.8(g)

 

Employees

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

18

--------------------------------------------------------------------------------


 

Schedule 6.8(h)

 

Government Funding

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

19

--------------------------------------------------------------------------------


 

Schedule 6.11(a)

 

Contracts

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

20

--------------------------------------------------------------------------------


 

Schedule 6.12(a)

 

Litigation

 

[********]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

21

--------------------------------------------------------------------------------